Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 1 of 32 PageID 171




              EXHIBIT “C”
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 2 of 32 PageID 172




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,                                                                                                                                                                                                                                                                                                                                                                                   ,                                                                                                       -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +




                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                       "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
  #                               $                                                                                                                  $                                                                                                              %                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         &                                                           '                                               (                                                               )                                                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                              /                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '                               )                                                                                                                                                                                      .                           &                                                                                                                                                                                                           &                                                                                                  0                                                           1                                                                           2                                                           &                                               .                                                                   3                                                                                                                                                           &                                               .                               '                                                                                                                                                                                   &                                                                                                                                                                                                                               )                                                   .                                                                                       &                                       1                                               '                                                                                              4                           )                                                       .                                                       2                                           &                                       .                                                                                                      &                                                                                                                                                                                                                                               4                               )                                   .                                                                                                                      .                               0                                                                                   .                                                                                                               )




         /                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                      '                                                                                                                                      &                               '                           (                                           )                                                                                                                                       &                                                                                                                                                           #                                                                                                   $                                                                                                                                              $                                                   )                                                   3                                               .                                                                                                                                                                                                                                                                                                                                                                                             #                                                                                                       $                                                                                                                                                          8                                   9                                                                                                                                                                                                      &                                                                                               &                                           '                                                                                                                       '                                               4                                           )                                                                                                       )                                                       :                                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                   6                               7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;                                                   <                                               =                                                                       >                                               ?                                                               @                                                       A                                                       <                                       B                                                       ?                                                                                                                                                       C                                       <                                       D                           @                                       E




                                                                                                                                                                                          F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                               2                                                                               '                                                                                                   '                                                                                                                                                                                                                                           .                       0                                                                                                           .                                                                                                                                                               )                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                   0                                                   1                                                                                                                                                          .                                       &                                                                                                                                                                               &                                                                                                                                                                                      (                                                   .                       )                                           4                                       &                                           '                                           '                                                                   )                                                                                                                                                                                   4                               &                                                                                                                                                                   &                                                                           &                                                                                                                                                           '                                                       (                                                                                                           1                                   &                                           .                                                                              )




                                                                                                                                                                                                                                      "




                                                         *                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                   5                                                                                                                                                      *                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                     /                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                         /
  2           )                                                                                                                                                          &                                               '                               (                                       )                                                                                                                           &                                                                                                                                                                   .                                   &                                           '                                               (                                                   )                                                                                   '                                                                   0                                                                       &                                                                                   4                                           )                                                           .                                                                                                                                                               '                                                                                   )                                               3                                                                                       .                                                                                                                                                   &                                       )                                                       3                                               '                                                                                                                                       )                                                                                                                                                           3                                                                                                                                                                                                                                                                                           '                               3                                                               0                                   G                                           &                                                                                                                                                                                                                                                                                                                          .                               &                                                                                                                                               &                                                                                       )                                                                                                                                                                                                                                                                                       )                                           (




                                                                                             *                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                         /                                                                                                                                                                                                                              *                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                  H                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                     *                                                                                          /                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
  0                       )                               )                                                                                                           &                                               '                                                                                                                                                                               3                                                   '                                                                                                                                                                                                                                                               &                                               &                                                                                                                   &                                   '                                                                                                               &                                               '                                           (                                                                                                                                       &                                                                                                                                                      &                                       '                                               (                                                   )                                                                                                                                                                               &                                                                                                                                                                                                                                                               )                                               :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               )                                               .                                                                                                                                                                                                                   2                                                                                                                                                                                          .                       &                                                                                                                                   &                                                               '                                       3                                           4                       4                               &                               .                                   '                                                       4                               .                       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                          5                                                                                                                                                                                                                                        *                                                                                                                 /                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                             5                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *
                                              .                                                       .                   &                                                                                       0                                               3                                                                                                                                                                               &                                                                                                                                                                                                                                                                                               1                                                                                                                                                                                                                                                                                           )                                               '                                   &                                                                                                                                                                                                           (                                               2                                                       1                                                   '                                                                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                                               )                                                                                                                                                                                       :                                                           2                                                                                                                                   2                                                                                                           .                                               &                                   '                                       3                                                                                                       '                                                                                                                                                                                                               0                                           )                                                                   2                                                                                                           &                                                                                                               (                                       )                                           .                                                               .                                   1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                     *                           
  (           &                   .                                                                                                                                               &                                                                                                                                                       (                                   2                                           1                                                   '                                                                                                                                                                                                                                                                                                                       G                               3                                           .                           1                                                                                                                  &                                                                                                                                       )                                                                                                                               )                                                                                                                                                                                                                                                                   .                                                                                                   3                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                               3                                       4                               4                                       &                                           .                                                                                                                                                                                       4                   .                                   )                                                                                                                                               2                                                                                                                                                                                                                                                                                                                                                                                                   &                                           &                                                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                *                                                                                       5                                                                                                                                                                                                                                                                                                                                                                        
                          '                       &                               .                                           &                                                                                                                                                                                                       )                                                                           2                                               &                                               .                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                  2                                                       &                                                           .                                           &                                                                                                           4                                                           &                                                   .                                                                                   &                                                                                                                                           .                                                                                                                                                                                                                                                                                                                                           (                                               3                                                                                                                                           '                                           2                                                                                                                           &                                                                                                                                                                   0                                                           1                                                                                   .                                               &                                   (                                               &                                                                                               &                                                                                                           1                                                                                                                                                                                                                                                                       )                                                                                                                                                                                       3                                       )                                           3                                           '                                           1                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                        5                                                                                  *                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                  /
                                                                          3                                                                                                                                                                                                                                                                                                                                                       2                                               &                                                                                                                                                                                                                               &                                                                                               )                                           4                                                                                                   2                                                       &                                                                                       4                                                                                                                                                                                                                                                                                                                   )                                                   4                                                                                                                           2                                                           &                                                                                                                                                                                       '                                                                                                                                                                                                                                               (                                                                               &                                                                                                                                                                                                                                                                                                                                              2                                                                                                       .                                                                               '                                   '                                                                                                                                                                                                                                                  .                               &                                                                                                                                           &                                                                   4                                           )                                                                                   )                                   :                                                                                                                                                                                                                           2                           &                       .




  5                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                  *                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                  I                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                *
          2                                                                                               &                                                                                                                   &                                                                                       )                                                                                               2                                                                               '                                                                                                                           )                                                                                                                                                               3                                                                                                                                                                                                                                                                                  '                                                                                                                                                                                                       .                                       &                                               '                                           3                                                                                                                                               )                                                           4                                                                                                                                                      &                                           '                                               (                                                               )                                                                                                                                                   &                                                                                                                                                               '                                                                           0                                               3                                                                                                       1                                                                                                                                                                                                                               0                                                   &                                           2                                                                                                                                               )                                   .                                                                                                                                                                                                                                                                                                                                                   )                                                                                   '                                                                                           )                                       :                                                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                         /                                                                                                                                                                                                                                                             5                                                                                                               5                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                 .                       &                                                                                                                   &                                                                                      :                                                           2                                                                                               2                                                                                                                                                                   3                                                               '                               &                                                                                                                       2                                               &                                           .                                                                                   )                                                                       '                                       3                                                               4                                           4                                   &                                                           .                                                               (                                                       .                       )                                                               4                       &                                                           '                                           '                                                                           )                                                                                                                                                                                                                   1                                                                                                                                                                                                                                                           (                                                       &                               .                                           '                                   )                                                                                                                                                                                                               1                                                                                                                                                                     .                               &                                                                                                                                                   &                                                                                                       )                                                                                   )                                                                                                                       &                           .                                                                       2                                                                           '                                                                                           )                                           .




                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                   
  '               .                       &                                                                                                                   2                                                                                                                                                                                       2                                       &                                           .                                                                                                                   .                                                                                                                                                                                                                                                                                                                                               &                                                                                                                                       3                                               .                                           &                                                       '                                                                                                   (                                                   )                                                           '                                                                                                                               .                                                                                               3                                                                                                                                                                                                                                                                                                                   G                               3                                                   .                                                           &                                               '                                                                                                                   2                                                                                                                                                                                                                                           3                                                           '                                   &                                                                                               0                                               )                                                                   2                                                                           (                                                   2                               1                                           '                                                                                                                                                                                                                                                                                                                                                               &                                                                                                       )                                                                                       )




  *                                                                                                                /
                                                                                                                                                          &




                                                                                                                                                                                                      "




                                                                                                                                                                                      J                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                   J                                       K                                               K                           L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                               &                                                                                                                                                                                               &                                                                                       2                                                                           '                                                                               0                                           &                                               &                                                                                                                                                                                                                                                                                       (                                                       .                       )                                                               4                       &                                                               '                                           '                                                                       )                                                                                                                                                                                                                                                           &                                                                                                                                                                                   '                                                                                           (                                                                                                                   1                                                   &                                           .                                                                                   )                                                                                                                                                                           2                                                       &                                                                           #                                                                               $                                                                                                                                                      $                                           )                           3                                           .                                                                               '                                                                                                                                   &




                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                /                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              H                                                                                       *                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                     3                               .                                                                                                                                                                       2                                           &                                                                                       )                                       3                                               .                           '                                           &                                                                               )                                               4                                                                                                                                      .                                   &                                                                                                                                                       &                                                                       '                                                                               (                                                                   .                                   )                                                           4                                   &                                               '                                       '                                                                   )                                                                                                                                                                                                                                                                                                                           .                                       &                                                   &                               .                                                                                  '                                                       2                                                       &                                                                       2                                                                                       '                                                                   0                                                   &                                           &                                                                                                                       .                                                                                                                                                                                   &                                                                                                                                               '                                                   2                                                                                                               2                                                                                   '                                                                                                       3                                                                                                                   0                                   &                                           .                                               M                                               N
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 3 of 32 PageID 173




                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                      I                                                                                                                                                                                                                                                                                  Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                 
      2                               &                                                   :                                                   )                                               .                                                                                                                                                                                                                                                                                                               '                                                                                                                                                                                                                                                           &                                       '                                                                                                                                                                                                                                                                                                                                                                       3                                                                                                                                                               0                                                               &                                                           .                                                                                                   O                                                           P                                                                                                                                                                                                                                                                                                                                               )                                                       3                                                       0                                                                                           &                                                       '                                                                                                                                                                                                                                                                      .                                       &                                                                                                                                                                                                                                       &                                                                                                       '                                                                                       (                                                                   .                                                                                                                                                               &                                                                                                   :                                                                                                                                                                                                                                                                                                                                                                                                               '                                                           )                                                                                                                   &                                                       .                                                                       2                                                                   &                                                           .                                                                                                                                                                               .                                       &                                           &                                                           .                                                                                   )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                       J                                                                                                                                                                                                                                                                                                                                                                                                      
              &                                                           .                                               1                                                           R                                                                                                                                                                                                                                                                                                                                                                                       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                  5                                                                                                                                                                                                 5                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                    H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                   S                                                                                                     
                                                                                                                                                                                                                  M                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                                       &                                                                                                                                                                                                           &                                                                                       '                                       3                                                               4                                           4                                       &                                                       .                                               '                                                                                           4                                                   .                                       )                                                                                                                                                                                                                                                                                                                               .                                                                                                   .                                                   &                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                       )                                                       :                                                                                                                                                                                                                                                   '                                                                                                                                                                           )                                                                                                                       (                                                                                       &                                                                                                                                                                                                                                                          &                                                                                                                                       )




                                                                                                                                                                                                                                                                      "




                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                   
                 1                                                                                                           .                       )                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     8                                                           9                                                                                       $                                                                   1                                                               (                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                                                                                                                                                                                                                                                                                                                                           4                                               &                                                   '                                                                                                   &                                                                                                                                                                               0                                                               1                                                                                                                                                                                               2                                                       .                                           )                                                                                                                                                                                                                                                                                                                   (                                                                                                                                                                                                                                                                                                  :                                                                                       2                                                                                                           2                                                                                                                               3                                                           '                                       3                                                                                                                                                                                                       1                                                                                                                                                   4                                       4                                   &                                                                                                           '




                                                                                                                                                                                                                                                                                                                                                                                                          6                                                   7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                     I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                  I                                                                                                                                                                                                                                                                                                              S                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                       5                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /
  (           &                                   .               '                                   )                                                                                                           '                                                                                                                           .                                                                                                                                                                                                   )                                                               .                                                                                                       &                                                                                                                                                                                                                                                                                              .                                       &                                                                                                                                                                                                                           &                                                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '                                                                                                                                                                                                                                   3                                                                                                                           &                                                                                                                                                                           0                                                               1                                                                                                                                                                           &                                                                                                                                                           (                                                                           3                                                                                                                                                                                                                                   3                                                                               .                                           &                                                                                                                                                                                                                                                                                                                                                                                                          2                                                   &                                                               (                                                       .                               )                                                                                                                   &                                                   '                                                           '                                                                                   )                                                                       4                                                           )                                                   0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       6                               T                               U                                       V                                                       U




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                            /
                                                          .                                                                                       &                                                                                           )                                                   3                                                                       '                                                                                                                                                                                                                                                                   &                                                   '                                               '                                                                                                                           )                                                                                                   0                                                                           )                                                                   )                                                                                                                                                                                                               2                                                   .                                                   )                                                                   3                                                                                                                                   2                                                                                                                                                                                                                           (                                                                   &                                                       .                                           '                                           )                                                                                                                                                                   '                                                                                                                                                               &                                                                                                                                                                   9                                                                                                                                                                                                                                                                   &                                                                                                                                                           (                                                                       3                                                                                                                                                                                                                                                       3                               .                                       &                                                                                                                                                                   '                                                                                   )                                                                                                       &                                                                                                                                                               &                                                                                           2                                                                   )                                                                                                                                                                           )                                               4                                                                                                                                       .                                                                                       :




                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                   "                                                                                                                           W




                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /
  0                                   )                           )                                                                                                   4                               .                           )                                                                                                                                                                                                                                                                               (                                                                   &                                                       .                       '                                                           )                                                                                                                                                               '                                                                                   0                                                   )                                                                                                           1                                                                                                   4                                               )                                                                   .                                                                                                               &                                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                  X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                               *                                                                                                                                                                                                                                               5                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #                                                                                                                   2                                                       &                                                                                                                                                                                                                                  .                                           &                                                                                                                                                                                                               &                                                                                                                                                           '                                                                                                           '                                   3                                                                       0                                                           G                                                   &                                                                                                                                                               &                                                                                                                                                                           )                                                                                                                                                                                           &                                                                                                                                                                   (                                                       3                                                                                                                                                                                                                                       3                                                           .                                                   &                                                                                               0                                                                                                                       )                                                                       )                                                                                                                                                                                               &                                                           '                                                                                                                                                                                                                                                                                                                                          2                                           &                                                                                                       (                                                       .                                           )                                                                                                                                   &                                                                                                                       3                                           .                               &                                                                                                                                                                                           3                                           '                           &                                           '




                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                             
  &                                                           .                           &                                                                                               &                                                                                           (                                                                                                                                                                                                                                                                                                                                                   '                                                                                                   :                                                                                       &                                                                                                                                                                                                                   '                                                                                                       '                                                   :                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3                                                                                                                                                                           0                                                                                                               &                                           '                                                       '                                                                                                                                                                                                                                                                                                                                                                       0                                                                       .                                       3                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                                           )                                                   3                                                                                                                                                                                                                                       2                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                               1                                                                                                               )                                                       4                                                                                           2                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                          G                           &                                                                                                           )                                                                                                                                       '                                                                                                                                   &                                                                                                                                                                       $                                                   2                                                                               &                                                                                           (                                                           .                               )                                                                                                   &                                                                                                                   3                                                               .                                               &                                                                                                                                                                                                           '                                           )                                                                                                                                                                                                                                               3                                                           '                                                       &                                                               '                                                                                                                                                          .                                       &                                                                                                                                                                                                                           &                                                                                                           '                                               &                                                                                                                           &                                                       .                                               &                                                                                                                                                                                                                                                                                                                                           &                                                                                                       1                                                                                                                                               3                                                               &                                                                                                                                                           )                                                                                                                           2                                                   &                                                                                                                                                                                                                                                                                                                                                       (                                                                                                                                                               )                                       .                               1                                                                                                       4                                       &                                                                           .                                                       )                                                   4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                          5                                                                                                                               5                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                               
      2                               &                                       &                                                                                                                       .                           3                                                                                                                                                                                                                                                                                                                                                                                                                               (                                                                                                                                                                                                                                                                                           2                                                                                                                                                                                                       2                                                               &                                                                                                                                                           &                                                                                                                                                                               (                                                           3                                                                                                                                                                                                                                       3                                                               .                                                   &                                                                       0                                                                                           )                                                                   )                                                                                                                                                                                                                                           .                                                                                           :                                                                                                                                       :                                                                                                                                                                                                                                                                                                                                                           3                                                                                   '                                               &                                                                                               2                                                           &                                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                  N                                                                                                                                                                                                                                                                                                                                                                                       #                                                                                                       $                                                                                                                                                                                                                              )                                                                                                           &                                                           .                                                                                                                                                                                                                                           '                                                                                                                                                                                                                                                           4                                                                                                                                                                                                                                                                                                                                                                                           (                                                       &                                               .                                                                                   )                                                                                                                                                                                                       )                                                                   4                                                                                                                                                                                                                                                                                                   &                                                                                                                       4                                               )                                                   .                                                                                                                   &                                                                                                                                                                                                                                                                              .                               &                                                                                                                                                                                                                                               &                                                                                                                                                                                                                              #                                                                                                                   $                                                                                                                                                                                                                                                                                                                              &                                                                                                                                       0                                                       &                                       .




                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       6




                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5
              &                                                           &                                       '                       '                                                                                   1                                                                                                   4                                               )                                                                   .                                                                                                                                                                  .                               &                                                                                                                                                                                                                   &                                                                                                                   )                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                                                                                                   (                                                               .                                           )                                                       4                                               &                                                       '                                                           '                                                                               )                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                                                           '                                                                                                       (                                                                                                                                                           1                                               &                                                           .                                           9                                                                                                                                                      )                                                                                   3                                                                                                                                                               &                                                       .                                                                                           )                                                                                                                                                                           &                                                                                                                                   (                                                       3                                                                                                                                                                                       3                                       .                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                             *                                                                                                                                                                                                                                                                                                                     /                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          H                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5
  0                                   )                           )                                                                                                                               &                                       '                                                                                                                                                                                                                                                                                                                                                   &                                                       '                                       (                                                                                                                               &                                                                                       #                                                                                               $                                                                                                                                                                                                                                                                                                                                      )                                                                   :                                                                                                                                                                                                                                                                                                                                                                           0                                                           )                                                                   3                                                                                                                                                                                                                                                                                                                                                                          :                                                                                                                                                                                                                                                   &                                                       '                                           '                                                                                                                                                                                                                                                                                                           2                                                   &                                                                                                                                                                           )                                                                                                                                   '                                       &                                           Y                                                                           3                                                           &                                                                                                                                                                           &                                           '                                                           )                                                   4                                                                                                                                          2                                                           &                                                                                               &                                           4                                                       4                               &                                                                                                                       '                                                                               )                                               4                                                                           2                                           &




                                                                      5                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
  (           .                           )                                                                   &                                                                   3                                                   .                           &                                                                                                                   )                                                                                                                                                                                                                                                          .                   &                                                                                                                                                                                                                           &                                                                                                                                                       #                                                                                                                           2                                                                                                                                       &                                                                                                           #                                                                                                                       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  &                                                   '                                                                                                                                       2                                                                                                                                                                                                               &                                                                                                                                                                                   2                                                                                                           )                                                                   4                                                                                                                                                                   '                                                                                                                                                                                                                   &                                                                                                                                   0                                                           &                                                                               .                               '                                                                                                                               )                                                                                                                                   (                                                                                                                                       &                                               '                                                                                                       :                                                                                                                                               2                                                                                                                           2                                                               &                                                                                                  $                                               Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                           *                                                                                                                                      [                       H                                                                           [                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                           S                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                         &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          &                                                               .                                                                                                                                                                                                                       )                                                                                                                                                                                                                                   $                                                                                   &                                                                                                                                                                                                                                       '                                                                               Z                                                                           &                                                                                                                                   &                                                               .                                                                                                                                                               )                                                                                                                                                                                                                                                                                                          $                                                                                   Z                                                                       8                                                   9                                                                                       '                                                                                           $                                                                               &                                                                                                                                                                                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                         )                                                                               (                                                                                                                                                                                                                                                                               .                                           )                                                                                                               .                                                                                                                                                                                                                                                                                                               2                                                   &                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      6                                           7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       6                                                                                                                                                                                               7




                                                                                                                                                                /                                                                               S                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                              5                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                             )                               (                                                                                                                                                                                                                                                   .                                   )                                                                                                                                       .                                                                                                                                                                                   8                                                           9                                                                                                                                                                                                                                                                                                                                                                                                                                                           &                                                   (                                                                                                           '                                                                                                                                   2                                                           &                                                                                                                                                           3                                                                                                           2                                                                       )                                                               .                                                                                                   1                                                                                                   )                                                           4                                                                                                                              $                                                                                   Z                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '                                                                       &                                                       .                                                                                                                                                                                                                                                                   &                                                                                                           4                                               )                                                                   .                                                                                                   &                                                                                               2                                                       &                                                                                   




                                                                                                                                                                /                                                                                   S                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                               
                             )                               (                                                                                                                                                                                                                                                               .                                               )                                                                                                                       .                                                                                                                                                                                                                                                                              #                                                                                                               $                                                                                                                                                                                                                                                                                                  '                                           )                                                                                                                           (                                                           .                                           )                                                                                                                                                                                                           '                                                               &                                                   '                                                                                                                                                       2                                                       &                                                                                   (                                                                           .                                   )                                                                                                                       &                                                                                                                                       3                                                           .                                           &                                                       '                                                                                                           3                                                               '                                                       &                                                                                                                                                                   :                                                                                                                                                                                                                                                                                       2                                                                                                                                                                   &                                                                                                                                                                                       )                                                                                                                               &                                                                                   .                                                                                                                                                                   &                                                                                                                                                                                                                                                                                           &                                               4                                   4                                       &                                                                                                                                                   )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                      
                                  &                                                                                       0                                       &                                           .                               '                                                                                                                      &                                                                                                                           2                                                                   &                                                       .                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                               &                                                                                                       )                                                                       .                                                                                                                           )                                                                                                                                                                                                                                                                                               &                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                                                                                                                                                                                                          #                                                                                                                           $                                                                                                                                                                                                                              2                                                                                                                                   '                                                                                                                                                                                                                                                   3                                                                                           1                                                                                       )                                           4                                                                                                                                       )                                                       )                                                                                                                                                                       4                                                                                                                                                               2                                                                                                                                                                                                                                                                               4                                                                                               .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




  *                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                              *                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                 /                                                                                                                                                                                                                     *                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                  
              &                                                                                                                                                                                                                                                           )                                                                                                                                   &                                                                                                                               &                                                       .                               1                                                                                                                           #                                                                                                       $                                                                                                                                                                                                                                                                                                  &                                                                                                                                                                       0                                                   &                                                                   .                                                                                                                                                                                                                                                                                                                                                  3                                                                                                                                                                                                                                                                                                                                                                                                                                  .                                       &                                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                                                              &                                                                                                                       4                                       )                                                                       .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                       &                                                               .                                                                                                                                                                                                                                                                               2                                                   &                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                /                                                                       S                                                                                                                                                                           /                                                                                                                                                                  
                             )                               (                                                                                                                                                                                                                                       .                                   )                                                                                                                                               .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                 H
                                                                                                                                                                                                                  P                                                                                                                                                                                                                                                                                                                                                                                                                                              1                                                                                                                       4                                       )                                                           .                                                                                                                                                                                                                                                                                                                                                                          .                                           &                                                                                                                                                                                                                                       &                                                                                                                                               )                                                                                                                       3                                                                                                                                                                                               &                                                   .                                                                                                   )                                                                                                                                                                           &                                                                                                                                                                   (                                                               3                                                                                                                                                                                                                                   3                                                                       .                                       &                                                                                                   0                                                                                                               )                                                                           )                                                                                                                                                                                       &                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                               &                                                       4                                               3                                                               '                                                                                                                                                                                                                                                               )                                                                                                                                                                                                                                                               &




                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                               5                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                   
  .       &                                                   '                               )                                                                                                                       0                                                                                       &                                                                                                                                                                                                                                                               )                                                                                                                                                                                                                                                               )                                                                                                                                                                                                                                       )                                                                                                                       '                                                                                                                          #                                                                                                                       $                                                                                                                                                                                                                                                                                                                                                  3                                                                   '                                               &                                                                                                                                                                                                                              .                                                   &                                                                                                                                                                                                                               &                                                                                                                               )                                                                                                                                                                                                                                               '                                                   '                                                                                                                       )                                                                   3                                                                                   .                                                                                                                                                                                                                                                       &                                                                                                                                                                   '                                                                                                                                                                                                                                                                                                   )                                                                                       '                                           3                                                           4                                                   4                                           &                                                       .                                                                                                                                                                                                                                                                                                  2                                                                                       '                                                                               )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  J
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 4 of 32 PageID 174




  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /
                      )                                                                                                                                                                           3                                                       &                                                                                                                       )                                                                                                                                                                                           3                                                           '                                               &                                                                                                                                                                              .                                                   &                                                                                                                                                                                                               &                                                                                                                                       )                                                                                           '                                                               3                                                                       4                                           4                                   &                                                               .                                                                                                                                                                                                  &                                               0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (                                                                   2                                                       1                                                           '                                                                                                                                                                                                                                                                                                                                                                       G                                       3                                                               .                                                                                           &                                       '                                                                                                                                                                                                                                                                                                               &                                                                                                                                                       )                                                                                                                               )                                                                                                                                                                                                                                                                           .                                                                                               3                                                                                                                                                                                                                                                                                                                                      )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                          I                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
  0                           )                                           2                                                                               #                                                                                                   $                                                                                                                                                                                                  '                                                                                   )                                               0                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                   )                                                                                                                                                                           '                                               '                                                               3                                                                           .                                       &                                                                                                                                   2                                                                                                                                                                                                                                                                                                          .                                       &                                                                                                                                                                                                                                                   &                                                                                                   :                                                                                               )                                                       3                                                                                                                                                                                           '                                                   3                                                                                   4                                       4                                   &                                                   .                                                                                                                                                   )                                                                                                                                                   &                                                                                                           .                                                                                                                                                                                   &                                                                                                                                                                                                                                                                           &                                       4                                                   4                               &                                                                                                                                               '                                                                                                                                   '                                                                                                                                                                               .                               &                                       '                                       3                                                                                                                                   )                                               4




                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                           S                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                   I                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                               /
          2                                   &                                                                                                                                                                                                                                                                                                                                                               '                                                                                   .                                                                                                                                                           )                                                                                                                                                               )                                                                                   4                                                                                                                   2                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     )                                                                               (                                                                                                                                                                                                                                                                                                                                                                       .                                   )                                                                                                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #                                                                                                                                   $                                                                                                                                                                                                                      '                                                                                                                                                           3                                                                                   1                                                                                                           )                                                                                   4                                                                                                                                           )                                                           )                                                                                                                                                                       4                                                                                                                                       2                                                                                                                                                                                                                                                                                                                           4                                                                                                                           .                                                                                                                       &




                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                           
  )                           :                                       &                                                                                                                                                   )                                                                                                                                                                  .                           &                                                                                                                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                      L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                               S                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     )                                                                                                                                                                                                       &                                                                                                                                                                                       )                                                                                                                                                                                                               :                                                                                                                                                                                       2                                                                                                                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     )                                                                   (                                                                                                                                                                                                                                                                                                                                               .                                                               )                                                                                                                               .                                                                                                                                                                                                                                                                                                                             $                                                                               Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   &                                               '                                                                                                                                                       2                                                                                                                                                                                               (                                                           .                                       )                                                       4                                   &                                               '                                   '                                                               )




                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                      *                                                                                                                                   5                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                  
          &                                                                                                                                       '                                                                               (                                                                                                                                           1                                                   &                                                           .                                       '                                                                                   (                                                           .                                   )                                                                                                                                                                                                                                               &                                                                                                       0                                                                                           )                                                                   )                                                                                                                                                                                           '                                                                                                                                                                                                                           (                                                                                                           &                                                                               '                                                                           3                                                                   (                                                               )                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                               Z                                                                                                                                                   &                                               '                                                                                       '                                                                                   (                                                                                                                                                                                   1                                                       &                                                       .                                           '                                                                                               0                                                       1                                                                                                                                                   )                                                                                                                                                                                   3                                                                                                                                                                                                                                                                                                                                           0                                       )                                                                               2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   7




  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                      )                                                                                       (                                                           &                                                                                                                                                                               )                                                                                                                   8                                                                                                                                                                                                                                                                                                                                       )                                                                               3                                                                                                                                           )                                                   4                                                                                                                                                                   )                                                                                                                                                                           (                                                                       &                                                                                                                                                                                                           )                                                                                                                                                           8                                                                                                                                                                                                                           '                                           )                                                                                                                                                                                                                                                   )                                                                   :                                                                                                                                                                                                                       '                                                                                                                                                           :                                                                                                   2                                               &                                                       .                                           &                                                                                                           0                                                   )                                                           3                                                                                                                           '                                               8                                                               9                                                                                           &                                                           '                                                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                                                                      O                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                               Z                                                                                                                                                                                       )                                               &                                                       '                                                                                                                                                       )                                                                                                                                       (                                                                   .                                                       )                                                                                                                                                                                                                                               &                                                                                                                                                                                       )                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           &                                                                                       )                                                                                       4                                                                                                                                       &                                                                                                                                                       (                                                       3                                                                                                                                                                                                                                   3                                                                   .                                           &                                                                                       0                                                                                               )                                                       )                                                                                                                                                                               &                                                       '                                                                                                                                                                                                                                                                                      :                                                                                           2                                                   &                                                                       2                                                   &                                           .




                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                      )                                                                                       (                                                           &                                                                                                                                                                           )                                                                                                                                                                                               )                                               .                                                                                                                       :                                                                                           2                                                                                   &                                                   .                                       &                                                                                                           0                                                                       )                                                                   3                                                                                               '                                                                                                                                                                                      &                                                                                                                                                                                               &                                                                   (                                                                                                                                                                               :                                                                                                   2                                                                   &                                                                                                                                                                                                                                                       2                                                                   &                                                                                                                                                                       &                                                   '                                                                                                                                                                                                                                                                                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                       &                                                           .                                           &                                                                                                                                                                                   3                                                                                                                                                                                   &                                                           .                                                                                                                               2                                                                   &                                                                                                                                                                                                                              2                                                               &                                                                   &




                                                                                                                                                                            /                                                                      5                                                                                                                                                                                                 S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              S                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                         )                                                       )                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                           '                                           (                                                                   )                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         8                                                           9                                                                                                                           (                                                               .                                                       )                                                                                                                           .                                                                                                                                                                                                                                                                                                                                                                                       #                                                                                                                                                                                                       2                                                                                                                                           .                                       &                                                                                                                                                           .                                                                                                                                                                                                                                   )                                                                                                                       :                                                                                           2                                                           &                                   .                                                   &                                                                                                                   0                                                                                   )                                                           3                                                                                           '                                                                                                                                               &                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                              (                                                                                                                                           1                                                       &                                               .                                                                                                                                                       3                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  6                                           7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                          5                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /
  (                           .                   )                                                                                                                                                               &                                                                                                                                           )                                                                                                                                                                           &                                                                           )                                                           4                                                                                                                                                               )                                                                                                                                   &                                                                                               2                                                               )                                                                           3                                                               .                                                                           (                                                                               &                                                           .                                                                   )                                                                                                                                                                                   &                                                                                                                                                                               2                                                                                                                                                                                                                               1                                                                                                               :                                                                                           2                                                                       &                                                                                                                                                   '                                   2                                                           &                                                                                   :                                                                                                                                                                                                                                               0                                                               &                                                                                                                                                                                                                                                                                                                                                                                                           0                                                                                                   &                                                                               4                                       )                                                           .                                                                                                   &                                           '




                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                      \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                       S                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      #                                                                                                                       2                                                                                                                                       &                                                                                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             )                                                                           (                                                                                                                                                                                                                                                                                                                                                               .                                   )                                                                                                                               .                                                                                                                                                                                                                                                                                                               2                                                                                                                                                                                                                                           2                                                                           &                                                                                                                                                                                       &                                                                                                                                                           (                                                           3                                                                                                                                                                                                   3                                                           .                                           &                                                                                                   0                                                                                   )                                                                   )                                                                                                                                                                               &                                                   '                                                                                                                                   '




                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                          @                                   ]                               ^                           D                           _                                                   ;                                                           <                           @                                                                   >                                           `                                                               a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E                                                       @                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8                                                                                                                              $                                                               Z                                                                                                                   (                                                                                       .                                   )                                                                                                                                                                                               '                                                       &                                                           '                                                                                           &                                                                                                                                                                                               2                                                                                                                   (                                                                                                                                                                                       1                                           &                                                       .                                                                                                                                                               '                                                                                               4                                                       )                                                                                                                                       )                                                                   :                                                                                       '                                                                                                                                                                                                                                                                                                                   2                                                               &                                                                                                                                   &                                                           '                                                                                                               :                                                                                                                                                                                                                                                                           2                                                                                                                                                                               &                                                                                                                                                                                                                                               (                                                                   2                                                                   1                                                               '                                                                                                                                                                                                                                                   &                                               4                               4                               &                                                                                                                                               )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      +
  7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       7                                                   b                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                    I                                                                                   c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                  2                               &                                                           (                                                                                                                                   1                                                           &                                                   .                                                                   '                                                                                                                           (                                                           &                                               .                                       4                                               )                                                       .                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                      &                                                                                                                                           1                                                   )                                                                           3                                                                                                           :                                                                                                                                                                                                                                               0                                                                   &                                                                                                                                                   0                                                                                                               &                                                                                                                                   )                                                                                           &                                                                                                       &                                                           .                                                                                                                                                   '                                                       &                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                       &                                                                                           1                                                                                                                                                   4                                                                       &                                               .                       :                                                                                                                                                           .                                                                                                   '                                                               8                                                                                                                                                                                                                                                                                                          (                                                   2                                                                                   '                                                               '




      b                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "                                                                                                           "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "                                                                                                                               6




                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                         H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                 
                                                                          )                                           .                                                                                                                                                                                                                                                                                                                           9                                                                                                                                                                                                      $                                                                               Z                                                                                                                                                                                                                                       '                                               )                                                                                                                                                                       '                                                                                                               )                                                                           0                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                               .                                   &                                                                                                           '                                   )                                                                                                                                                                                                       0                                                                                               &                                                                                                                                                                                                                   )                                                                                                                                                       4                                                                                                                                                                                                                                                                                   )                                                                                                                               '                                                                                                                           )                                                                                                                                                                                               '                                                                                                           0                                                                               )                                                           )                                                                                                                                                                   '                                                                                                                                                           (                                                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           7




  5                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                      5                                                                                                                                                                         5                                                                                                                                                                                  *                                                                                                                                                                                                                                             
                      )                                                                   &                                                                                                                                                   )                                                                                                                                                   (                                                           .                                       )                                                                                                       &                                                                                                                   3                                                           .                                       &                                                                               '                                                                       :                                                                                       2                                                           &                                                                       .                                           &                                                                                                                                                       &                                                                                                                                   &                                                               '                                               '                                                                                                                           .                                                   1                                                                                                           )                                                                                                                                                                                                                                                                                                                       .                               &                                                               '                                                   '                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                               )                                                                                                                                                                                       8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                          F                                           K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                 *                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                  /                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3                                                               &                                                                                                                                                           )                                                                                                                                   2                                                       &                                                                                                       &                                                                                                                                                                                       .                                                       3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                   &                                                                                                                                                       &                                                                                                                                                                                                                                                                                                       1                                                                                                   :                                                                                       )                                                       .                                                           '                                   &                                                                                                                                                                                                                                                                                                                                               (                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                           3                                                                   4                               4                                           &                                           .                                                                                                                                                                                                                                                                                              .                           &                                                                                                                                                               &




                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                              *
  &                                                       (                           &                                                   .                                                       &                                                                                                                                                               &                                           '                                                                                               &                                                                                                                                                   2                                                                                                                                                                                                                                                                                           &                                                                                                       '                                   2                                                                       &                                                                                                           3                                                                                                                                                                                                               &                                                               .                                                                                                           )                                                                       &                                                                   '                                                                                                                                               &                                                                                                                                                                       (                                                                   3                                                                                                                                                                                                                                           3                                                                   .                                   &                                                                                           0                                                                                       )                                                                       )                                                                                                                                                                                                               &                                                           '                                                                                                                                                                                                                                                                                                                      '                                                           2                                                       &                                                                                                           .                               &                                                           (                                                           &                                                                                                                           &                                                                                                                                                   1                                                                                                                                                                                                                                                                                                               '                                               &                                                                                                                               #                                                                                               $                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *
             $                                           Z                                                                                                                                                                                                                                                                                                                                                                                                          &                                                   .                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                      )                                                                       (                                                                                                                                                                                                                                                                                                   $                                                                               &                                                                       '                                                                           '                                                                                                               d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           $                                                                                                                                                                       8                                                               9                                                                                                                                       2                                                                                                                                                                                                   '                                       2                                                               &                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                           )                                                                                           &                                               .                                                                                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6                                   7




                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                              *
  '               2                                   )                           3                                                                                                                                                                                                                           )                                                                                                                           0                                                                       &                                                                       4                                                       )                                               .                                                                                               &                                                                                                                                                                                                                       )                                                                                           3                                                                                                                                                                                                       &                                                               .                                                                                                                       )                                                                                                                                                                               &                                                                                                                                                                               (                                                   3                                                                                                                                                                                                                                       3                                                                           .                                           &                                                                                               0                                                                                                   )                                                               )                                                                                                                                                                                                                   .                                                                                                                           :                                                                                       '                                                                                                                                                                                                                                          .                       &                                                                                                                                                                                                                                                           &                                                                                       4                                           3                                                       .                                                                           2                                                           &                                           .                                                                                                                                                                                                                                                                                           '                                                   &                                                                                                                                   #                                                                                                           $                                                                                                                                                                                                                        $                                                   Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                      5
                                                                                                                                                                                                                                                                            $                                                                                                                                                                                                                                                                                           2                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                       (                                                       3                                                                                                                                                                                                                                   3                                                                       .                                                           &                                                                                                                                                               0                                                                                           )                                                                               )                                                                                                                                                                                                                                                                                           .                                                                                               :                                                                                                   '                                                                                                                                                                                                                                                                                   &                                                   .                               4                                           &                                               .                                                       &                                                                                                                                                       :                                                                                                                                                           2                                                                                                                                       2                                                       &                                                                   .                                                                                                                                                                                                   0                                                                                                                                                                                                       1                                                                                                                                                               )                                                                                                                                               (                                                           .                                                                                                                                                                                                                                                           &                                                                                                               0                                                       &                                       4                               )                                               .                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
          )                                   3                           .                                                                                                                                                                                                                   &                                                                                                                                       '                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                   )                                                                                                                                               (                                                                       &                                                                                                       &                                                                                                                                                                                                                                                                           )                                                                           3                                                           .                                                                                                                                                                                                                                                                       &                                                                                                                                                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                          F                                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                   5                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .                           &                                                               '                                                                   (                                               )                                                                                                                           '                                                       &                                                                                                                                  #                                                                                                                           $                                                                                                                                                                                                                                                                                                                $                                                                                           Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                             $                                                                                                                                                                                                                                           .                                       &                                                   (                                                           .                                   &                                                           '                                                                   &                                                                                                                                                                                                                                                                                                                                       &                                               '                                                                           )                                                                                                                                                                                       '                                                       &                                                                                                                   &                                                           .                                                                                                                                           )                                                                                                                                                                                                                           '                                                                                       )                                                                                                   '                                                                                                                                                                           '                                                                                                                                           '                                   '                                   &




                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  M
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 5 of 32 PageID 175




                                                                                                                         /                                                                                          I                                                                                                                                                   5                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                             .                       &                                                                                                                       &                                                                           '                                                                                                                                                                               )                                                                                                                                                                               &                                                           .                                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '                                                                               &                                                                                                                                                                                                                                                                                                          )                                                       (                                                                                                                                                                               &                                                                                                                                                                                                                                       2                                                                                                                                                                                                                                                                                                                                      .                                           &                                                                                                                                                                                                           &                                                                                                                       2                                                                                                                   '                                                                                                                                                                                                                                                       (                                                   2                                               )                                                               0                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                               3                                               4                                               4                                           &                                                   .                                           '                                                                                                                                   4                                           .                               )




                                                                              5                                                                                                                                                                                              /                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                  5                                                                                                                                                                                                             5                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *
  (                   '                       1                                                                   2                           )                                                                   )                                                                                                                                                                                                                                                                                                                                                               4                                           &                                                                                                                   .                                                                                                                           )                                                                           4                                                                                                                                                                                                                                               G                                                           &                                                                                                                                                                                       )                                                                                                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )                                                                                                                                                                       4                                                   .                                       )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                       3                                                           '                                                                                                                                                                                                                                                               &                                                                                                                                                       .                                       &                                                                                                                                                           &




  *                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                  
                      &                           0                                                                                                                                                                                                                                                                                                                                                                   (                                                           2                                                           1                                                               '                                                                                                                                                                                                                                                                                   (                                                                                                                                                                                                                                                                                               4                                                           .                                           )                                                                                                                                                                                                                                                                               &                                                                                                                                                       (                                                                   3                                                                                                                                                                                                                               3                                                           .                                           &                                                                                                                                                                                       G                                           &                                                                                                                                                                                           )                                                                                                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                              F                                           J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     J                                                               K                                                                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                     /                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                )                                                                                                                                       &                                                                                                                                                                                                   0                                                                               &                                                                           .                                                                                                                                                                                                                                                                                                                               P                                                                                                                                                                                                                                                                 .                                                       &                                                                                                                                                                                                                   &                                                                                                                                                   :                                                                                                                                           '                                                                                                                                               4                                   )                                                           .                                                                                                                                                                                                                                               1                                                                                                                                                                                                                                                                                                                                                                                                       )                                               '                                               &                                                                                                                                                                       :                                                                                                                                                           2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $                                                                                   1                                                   (                                                   &                                                                                       




                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                          5                                                                                                                                                                 *                                                                                                                                 /                                                                                                                                                                                                                                      
  $                       2                               &                               .                           &                                                           4                                                       &                                                       .                                                                                  '                                                               2                                                               &                                                                                                                                                                                                                                                                                                                           '                                           &                                                                                                                                                                   #                                                                                                                                                   $                                                                                                                                                                                                                                                                                                        $                                                                                   Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                             $                                                                                                                                                                                                                   )                                                                       4                                                                                                   2                                                                           &                                                                                                                                           )                                                                                                                           4                                                                       .                                                                                                                               &                                                                                                                                               &                                                                                                               (                                               &                                                   .                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       )                                                               '                                                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                              F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                                                                                                                                                                                                                                                          M                                                                                                                                                                                                                                                                                                                                                      $                                                                               Z                                                                                                                                                   .                               &                                                               Y                                                                       3                                                                                   &                                                       '                                                                                                               &                                                                                                                                                                                                                                   2                                                                                                                                                                                                                                                                                                                  .                                       &                                                                                                                                                                                                                                           &                                                                                                               3                                                                                                                                                                                               &                                                   .                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                               &                                                   (                                                                   &                                                                                                                                                               &                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                   '                                               '                                   &                                                                   '                                               '                                                                                                                                               &                                                                                                                                                                                                       :                                                                                                       2




                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                               S                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *
                              2                                                               .                                       &                                   '                                                                                                                                                                                                                                                                                                                                                             .                                                                                                           )                                                                   4                                   4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        &                                                           3                                                                   .                                           )                                                                                               )                                                                                                                                                                   '                                                                                                                                                                                                                       &                                                                   .                                                                                                       4                                                                                           &                                                                                                                                                                                               0                                                       1                                                                                                                                                               2                                                       &                                                                                                                                                                                                                                                                                                          &                                                       .                                                                                                                                                                                                                                                                                                                      )                                                                                                       .                                                                                                                           )                                                   4                                                                                                                                                                   '                                                       1                                                                                                               2                                                                                                                                                                                               .                                       1




                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                               S
                                 &                           3                                   .                           )                                                       )                                                                                                   1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                                                               9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "                                                           6                                               7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                              F                                           X                                                                                                                                                                                                                                                                                                                                                                                                                                                                  e                                                                                                                                                                                                                                                                      J                                                                                       K                                                                                   F                                                                       L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                        *                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 3                                                                                                       1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                                                                                                                                                                                                      .                                                                                                           )                                                                   4                                               4                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                      .                                       &                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                               )                                                                                                       4                                                   .                                                                                                                               &                                                                                                                                                                                       2                                                                                                                                                                   '                                           2                                                           &                                                                                                   '                                                   3                                                   4                                           4                                               &                                                           .                                           '                                                                   4                                   .                       )




                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                         S                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                           5                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                           I                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                2                                                                                                                                                                                                                                               2                                                       &                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                   '                                                                                                                                                                                                                                                                                   3                                                                                                                           &                                                                                                                                                                           0                                                               1                                                                                                                                                                                           &                                                                                                                                                           (                                                       3                                                                                                                                                                                                                           3                                                       .                                       &                                                                                                                                                                                                                                                                                                                                                                                                                 .                                                                                                                                                                                          .                                                                                               )                                           4                                               4                                                                       '                                                                                           :                                                                           .                                                                                                                                               &                                                                                                                                                                           .                                       &                                                           (                                                       )                                                       .                                                                                                                      2                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                      5                                                                                                                                                                                                                                                                                                    *                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                  
  .       &                                                           )                                                                                                                                                   &                                                                                                                                                                       &                                                                                                                                                                                                   2                                                                                                                                                                                                                                                                                                          .                                           &                                                                                                                                                                                                                                                                           &                                                                                                                                                                                       )                                                                                                                                               0                                                                   &                                                                                               '                                                       3                                               0                                                           G                                                       &                                                                                                                                                                                                                                   )                                                                                                                                                                                   &                                                                                                                                                           (                                                       3                                                                                                                                                                                                                       3                                                           .                                   &                                                                                                                                                                                                                                                                                                                                                                                      )                                                                                                               2                                               &                                                                                       &                                                                                                                               &                                                                                                                                                                                                                               2                                                                                                                                                                                                                                                                      .                                   &                                                                                                                                                                                                                   &                                                                                                                                                               3                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                     *                                                                                   /                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5
  3                                                                                   &                                   .                                                       )                                                                                                                                                                                                                                                                                                                                                                   )                                                               (                                                                                                                                                                                                                                                                                                       &                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                              2                                                                                                                                                                                                                                   &                                                       '                                                                                       '                                                                           0                                                                           &                                                                                       (                                                               &                                                   .                                       4                                               )                                                           .                                                                                                                                               &                                                                                                                                                       :                                                                                                                                                                   2                                                           )                                                       3                                                                                                               3                                                                                                                                                                                                                                                                                                                                                                       )                                                                                                                               )                                                           4                                                                                                           &                                                                                                                                                       (                                                   3                                                                                                                                                                                               3                                                                   .                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                              F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                          N                                                                                                                                                                                                                                                                                                                                                                                                                                              2                                                           &                                                                   .                                                                               4                                                   )                                                                       .                                                                                                                                                                               '                                                                                                                   )                                                       4                                                                           0                                                                                                                   )                                                               )                                                                                                                                                                                                           &                                                                   '                                                                                                                                                                                                                                                                                                                           2                                                                                                                                                                                                                                                                                                                                                                                                                                                   &                                                   4                               4                                                   &                                                                                                                                                                                                                       &                                                                                       1                                                                                                   '                                               3                                                   0                                                   '                                                                                                                           3                                                                                           &                                                                                   4                                               )                                                   .                                                                                                                           &                                                                                                                                                   (                                                               3                                                                                                                                                                                                               3                                                                       .                               &                                                                                                               .                           &                           




                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                              .                                   &                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               &                                                   '                                                                                                                           2                                                                                                                                                                                                                           &                                                                               0                                                   &                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              0                                                                                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                              F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                               I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                   J                                                       K                                                               F                                       L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                      
                                                                                                                                                                                                                                                          P                                                                                                                                                                                                                                                                                                                                                                                                                                                          '                                               &                                                                                                                                                                                               3                                                                       (                                                                                           )                                                                                                                                                                                                                                                                                                              .                                                                                                                                                                                                                                  .                                                                                                               )                                               4                                                       4                                                                                   '                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                                 3                                                                                                                   3                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $                                                                   Z                                                                                                                                                                          2                                                           &                                                                                                           #                                                                                                                   )                                                               .                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                            /                                                                                                                                                               /                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                   /                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                       *
                                 )                                   (                                                                                                                                                                                                                                                                                                      &                                                                                                                                                                                   1                                                                                                                                                                                                                   #                                                                                                                                                                                                                                                                                                                                                                                                                                                            8                                                                           9                                                                                                                                                                                                                                                                                                                                                                                          2                                                               &                                                                                                   %                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                              &                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                     )                                                           (                                                                                                                                                                                                                                                                                                                                                                                                  &                                                                                                                                           1                                                                                                                                                                                           %                                                                                                                                                                                                                                                                                                                                                                                                           8                                                   9                                                                                       (                                                           .                                               )                                                                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  6                                       7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       6                                           7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                             .                       &                                                                                                                       &                                                                                   :                                                                                                                                                       2                                                                                                                                                                                                           )                                                                                                                                   &                                                                                                   1                                                                           &                                                                                                                                       .                                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                   &                                                                                                                                   &                                                                                                                                                           (                                                                                                                                   )                                                                                                                                                                               4                                               .                                               )                                                                                                                                                                                                                                                               &                                                                                                                                   (                                                                   3                                                                                                                                                                                                               3                                                           .                               &                                                                                       0                                                                                   )                                                           )                                                                                                                                                                                           &                                               '                                                                                                                                                                                                                                                                                                                       4                                                                           &                                                       .                                                                                       1                                                               &                                                                                                   .                                   '                                                       )                                   4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                         /                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                             .                       &                                                                                                                       &                                                                           '                                                                               (                                                                                           &                                                                                                           '                                                                                                                                                                                                                                                                                                                   .                                               &                                                           Y                                                                       3                                                                                       &                                                               '                                                                                                               '                                                                                                                                                                                                                                      .                                               &                                                                                                                                                                                                                           &                                                                                                                              0                                                               1                                                                                                                                   2                                                                                                                                                                                                                                                                                                                                                                               &                                                                                                                                  2                                                                                                                                                                                                       '                                       3                                                   4                                           4                                       &                                                   .                                       &                                                                                                                                                   0                                                   )                                                                                       2                                                                                                           &                                                                                                                               (                                                                   )                                                           .                                                                               .                               1                                                                                                                                                                                                                                                                                                               (                                                           &                                                               .                                                                                                                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /
  (                   2                               1                               '                                                                                                                                                                                                                                                                   G                       3                                                                                   .                                                           &                                                   '                                                                                                                          &                                                                                                                                                           )                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                       .                                                                                   3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                               '                                                                                                       &                                                                                                                   .                                                                                                                                                                                                                                                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                              F                                           L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                       2                                                                   &                                                                                                               (                                                                   2                                                               1                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                           )                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                           )                                                                                                                                                                                  .                                       &                                                                                                                                                                                                       &                                                                                               .                                           &                                               '                                       3                                                                                                                                                                                                                                                                                               4                                       .                                       )                                                                                                                                                                                                                   2                                                           &                                                                                                                                                                   &                                                                                                                                                       (                                                                       3                                                                                                                                                                       3                                       .                           &




                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                /                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                  I                                                                                                                                                   5                                                                                                                                                                                                                  *                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *
      &                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                              &                                                       '                                       (                                                                           )                                                                                                                                                                                           &                                                                                                                                                                                                                                                   '                                                                                                                                                                   )                                                                                                                                                                                               3                                                                                                                                                                                                                   2                                                                                                                   '                                                                                       0                                                                       &                                                               &                                                                                                                                                               (                                                       .                                                       )                                                           4                                               )                                                               3                                                                                                                                                                                                                                                                                                                                                                                  .                                   &                                                                                                                                                                                                           &                                                                                       2                                                                                                           '                                                                           0                                               &                                                       &                                                                                                                                   '                                               )                                                                                               '                                           &                                                                                                       &                                               .                                           &                                                                                   1                                                                                                   2                                                                                                                       .                                                                                                                                   &                                                                                                                       0                                       1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                     *                                                                                                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                          *                                                                                                                                                   5                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                              *                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                             
                             &                           '                           (                                       )                                                                                                                           &                                                                                                                                                                                           '                                                                                                                                   0                                                                           3                                                               '                                                                                                                                                               &                                                                                                                                                                       )                                                                                                                                                                                                                                                       3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                       1                                                                                                                                                                                                                                                                   (                                                                       (                                                               .                                           )                                                                   (                                                       .                                                                                                                                               &                                                                                                                               &                                                       '                                                                                                                                                                                                                                                                                               2                                                                                                                                                                       '                                               2                                               &                                                                                                                                                       )                                                                                                                   )                                                                                                                                                                                               &                                               .                                                                                                                       '                                                                                                                                               0                                                                                   &                                                                               )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                   /
  '           &                           .                                                           &                                                                                                                                           &                                                                                                                                                                                                               '                                                                       0                                                                                                                                                                                                                                               :                                                                                                                                                                   2                                                                                                                   2                                                                               &                                                                           .                                                                                               .                                                                                                                       2                                                                                                                                                                                                                   .                                                                                                                                                                                                                                                                                                                       )                                                                   .                                                                                                                                           &                                                                                                                           .                                                                                                                   2                                                       &                                                                                           '                                                                                                                                                                                                       &                                                                                                                                           &                                                                                   )                                                                                                                                                                           1                                                                                                                                   2                                                                                                                                                       '                                       2                                                           &                                                                       2                                                                                                                       '                                                                       '                                           &                                           .                                                                                               &                                                                                                                                                                                               2                                                               .                                           )                                                           3                                                                                                                   2                                       )                                       3




                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          X
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 6 of 32 PageID 176




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *
  2               &                               .                                                                               &                                                                                                                                               1                                                           &                                                                                           .                                                                       (                                               .                                   )                                                       4                                   &                                                           '                                       '                                                                                                       )                                                                                                                                                                                                                                                                                                                                                               .                                       &                                                           &                                               .                                                                                                                  2                                                                   &                                                                       .                                                                                               2                                                                                                                                                                                                                                       '                                                                                                                                                   .                                   &                                                                                                       '                                           :                                                                                                   &                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                   2                                                       &                                                                                           '                                                   :                                                                       &                                                                                                                                                                                                                                                                                               2                                                                                       '                                                                                                                                                                                                                                                                                                                                   &                                           '                                                                                           '                                       (                                                   .                               &




                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                   *
      2                               .                   )                                   3                                                                                                                   2                                                   )                                                       3                                                                                                                       2                                               &                                           .                                                                                                                                           .                                                                                                                                               '                                                                                                                                                                                                                                                                                                                                                                  2                                                                       &                                                       .                                                                                           )                                                                                                               &                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                   &                                                                                                           2                                                                                                               '                                                                                                                   '                                   3                                                               4                                   4                                                   &                                           .                               &                                                                                                                                                                       &                                                                                                       )                                                                   .                                                                                                           )                                                                   3                                                   '                                                                   1                                                                                                               4                           .                               )                                                                                                                                                                                                           2                                                       &                                                                               (                                           2                                                       1                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                           *
  &                                                               )                                                                                               )                                                                                                                                                                                                                                                                           )                                                                                       '                                       &                                           Y                                                       3                                                                       &                                                                                                                                                                                   &                                                   '                                                                       '                                       2                                                               &                                                                                   2                                                                                                                               '                                                           &                                                                                                                                                                                       3                                                                               .                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                  F                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                               5                                                                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                                                      O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  &                                                       '                                       (                                                   )                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                       3                                                                       (                                                                                                                               )                                                                                                                                                                           '                                                                                       (                                                           .                                   )                                                                                                                                                                                               '                                       &                                                                                                                                   )                                                                                                                                                   '                                           '                                   3                                                                   .                                   &                                                                                                                   2                                                                                                                                                                                               2                                                                       &                                                                                                               &                                               '                                               '                                                                                   :                                                                       )                                               3                                                                                                                                                                                                                                                               3                                                   '                               &                                                                                                                   )




                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                               f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




  *                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                              H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                                                                          &                                                                   )                                                       .                                                           2                                                                                           .                                                                                                                                                                               )                                                                                           (                                                                                                                                                                       1                                                           &                                           .                                   '                                                                                                      2                                                                                                                                                                                                                                                                                              &                                           '                                                                   (                                                                           )                                                                                                                                                                                   &                                                                                                                                                                                                                                                       '                                                                   &                                                                                                               &                                                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                       '                       &                                                       .                                                                               )                                                   3                                           '                                                                                   1                                                                                                                                              .                               &                                                                                                                                                                   &                                                                           '                                                       '                                               3                                               0                                               '                                                                                                                                                                                                                                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                      &                                                                                                                                               )                                                                                                       )                                                                                                                                                                                                                                                       (                                                                                                       &                                                                                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                  2                                                                                                                                                                                                                                                                                                                                                                      &                                               '                                                       (                                                           )                                                                                                                                                                       &                                                                                                                                                                                                                                                                                               )                                                                                                                                           '                                   3                                                                                                                               &                                                                                                                                                                                           :                                                                                                                                           2                                                                                                                               Y                                                               3                                                                                                                                                           4                                                                       &                                                                                                                                                                                   &                                                                                       (                                           &                                               .                                                           '                                                                                                                                                           0                                           )                                                       3                                                                                                                                                                                   2                                   &




  5                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
              )                                                                   '                                   &                                               Y                                                               3                                               &                                                                                                                                                   &                                   '                                                                                                           )                                                                                                                                                                          .                                           &                                                                                                                                                                                                                           &                                                                               )                                                               4                                                                                                                               2                                                               &                                                                                                                                               &                                                                                                                                                                               (                                                       3                                                                                                                                                                                                               3                                               .                                                       &                                                                                                                       &                                                   '                                                                                                                                                                                                                                                                                                                          .                                                                                                                       2                                                               &                                               .                                                                                               2                                                                                                                                                                                                                                                                                                   '                                                                                                                                                   '                                                       '                                                                                                                                                                                                           2                                               &                                       .                                                                                                               )                                                                                                                               &                                                                                                                                                       )                                                                                                   '                                                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                          &                                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                 .                               &                                                                                                                                                                                                           &                                                                                                                       :                                                                                           )                                                   3                                                                                                                                                                                                                                                                                   )                                                                                                                                   2                                                                                                                                                                                                           &                                                                                                                       '                                   3                                                       4                                       4                                       &                                               .                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                          :                                                                                       )                                               3                                                                                                                                                                                                                                                       )                                                                                                                                                                                                       )                                                                   :                                                                                                                   0                                           &                                                                                                           '                                       3                                                       4                               4                               &                                           .                                                                                                                                                                                                                                              2                                                   &                                                                                                                                                               G                                           3                                                   .                                                   &                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                               /                                                                                                           *                                                                                                                                                                                                                                                                                  
                                                      &                                                                       &                                                                                                                                           2                                                       &                                       .                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                  F                                                   \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    H                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1                                                                                                                                       2                                                                                                               '                                                                                                                                                                      &                                                                                                                                                                                                                                                                                                                                                                   4                                           )                                                       .                                                                                                                                                                                              .                                               0                                                                                                                           .                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '                                   &                                                   &                                                                                                           '                                                                                                                   )                                                                                   2                                                               )                                                                                                                                                                                                                                                  &                                               '                                   (                                                       )                                                                                                                                               &                                                                                                                                           .                                           &                                   '                                   (                                                       )                                                                                                       '                                                                       0                                                       &




                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                          *                                                                                                                               5                                                                                                                                                                                                                                 *                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
  4       )                               .                                                                   2                                               &                                                                                                                                                                       G                               3                                                   .                                                           &                                       '                                                                                                   2                                                                                                                                                                                               '                                               2                                                                   &                                                                                   '                                           3                                                           '                                                                                                                                                                                                                                       &                                                                                                                                                                                                   3                                                                           &                                                                                                                                           )                                                                                                                           2                                                           &                                                                                       .                                                                                                                   )                                                                                                                                                                                                   3                                                                                                                                                                                                                                                                                                                                                                                       0                                                                                                                                                                                               4                                                                                                                                               2                                                                                                                                                                                                                                                           )                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                          )                                               3                                                                                                                                                           1                                                       &                                                                                                                   )




                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                   \                                                                                                                                                                                                                                                                                                                                                                              
  0               &                                           4                       3                                                                                                                       1                                                                                                                                   &                                                                               &                                       .                                                                                                                                                                                       &                                                                                                                                                                   0                                                                   3                                                                                                                           0                                                   &                                                                                                           &                                                                                                                           &                                                                                                                                                                       )                                                                                               0                                                                               &                                                                                                                                                                                                                       &                                                                                                                                                           &                                                       '                                           '                                                                                   )                                                           4                                                           R                                                                                                                                                                                                                                                                                                                                                                                               )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 B                                                                       ?                                                                               g                                                                           ;                                                       >                                                           <                                           D                                           ?                                               h




                                                                                                                                                                                                                                                          J                                                           K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                       &                                                                                                                                                                                                                   &                                                                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   3                                                                                                                                                                               .                               &                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                                                                                                                               &                                                                                                                               )                                                                                                                                                          Z                                                                                                           )                                       .




                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                                          J                                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             &                                                       '                                               (                                                               )                                                                                                                                                                                           &                                                                                                                                                                                       #                                                                                                                           $                                                                                                                                                                                                                                  '                                                                                                                                                                                                                                                                                                                          &                                                       :                                                                                                                           i                                                                                       )                                                               .                                                                                                                                                                                                                                                  )                                                                                                                               Z                                                           )                                                           .                                                                                                                                           .                                   )                                                           4                                                                                                                                                                                                               )                                                           .                                   (                                                   )                                                       .                                                                                                                                               )                                                                                                                                   :                                                                                                                               2                                                                                                                                               '                                                                           (                                               .                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                                                                                          "




                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                         S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
  (                                                                                               &                                                                                       )                                                   4                                                                   0                                               3                                               '                                                                                                               &                                               '                                   '                                                                                                                   )                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      &                                                                           &                                                                   .                                               '                                                               0                                                       3                                                                   .                                                                                                                                                      Z                                                                                               )                                                           .                                                                                                                                                                                                                                                                                               #                                                                                                   $                                                                                                                                                                                                                          '                                                                                                       2                                                           &                                                                                                                                       )                                                                                                               &                                               .                                                                                                                                                                                                                                                           0                                                       )                                                                                       1                                                                                   4                           )                                           .                                                           (                                               .                                       )                                               4                           &                                               '                               '                                                                                   )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                            I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        J                                                                                                                                                                   K                                                           K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F                                       K                                                   K                                                                                                                                                                                                                                                                                                                    
  :                               )                                                                                               &                                                                                                                                               '                                                                                                                                   &                                                                                                                                                                           '                                                                                                                                              :                                                                                                                                                                               2                                                                                                                                                                                                                   )                                                   .                                               &                                                                                                                                                               2                                                                                                                                                                                                                                                                                                                                                              N                                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                           0                                                       &                                                           .                                   '                                                                                                               .                                                   &                                           (                                                           .                                           &                                           '                                       &                                                                                                                                                                                                                                                                                                                                                                                                               (                                                   (                                       .                                                   )                                                                                                                                                                                                                                                                                           &                                                                       1                                                                                                                                                                                                                                                                                                                                                                                                                                                                               )                                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                      I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  H                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /
  #                                               $                                                                                                                                                              '                                                                                                                                                                                                                                       3                                                                                                                                                                   )                                                       4                                       4                                                                                                                                                                                                                                                                                                                           .                                       3                                                                                       &                                                           0                                                           )                                                                   )                                                                                                                                                                                                                                                   2                                                                           &                                                                                                                                                                   #                                                                                                               $                                                                                                                                                                                                                                                                                         3                                                                                               &                                                   0                                                               )                                                       )                                                                                                                   8                                                           9                                                                                                                                                                                                                                                                                                                                                                                                                           &                                                       '                                                                                                               2                                                                                                                                                                                                                   2                                               &                                                                                                              $                                                                       Z                                                                                                                                                                                                                                                                                                                                                                             )                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  6                                                                                                                                                                                                                                                                                   7




  S                                                                           /                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                
                      .                       )                                                                           .                                                                                                                                                                                                                                                                               )                                                                                                       &                                       .                                                                                       '                                                                                                               (                                                                                                                           .                                                                                                                                                                                               (                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #                                                                                                           $                                                                                                                                                                                                      '                                                                                                                                                                                                                                                                                       )                                                                                                                   &                                                                                                                                                                   &                                                                                                               &                                                                                                                               '                                                                                                                                                                                                                                                                                                                                                           '                                                                                               0                                                                                                                                                                                                                                                                                                                                                                   3                                               (                                               )                                                                                                                                                                                                                                                                                                   #                                                                                               $                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                     
  (                                                                   1                                   &                                       .                                                       '




                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  <                                               B                                                               ?                                                   >                                                                                                                                                               C                                                               <                                                       @                                               >                                                                           h                                                                           j                                                                                                               @                                                   >                                                               k                                                   D                                           E                                                                   _                                                                                           @                                                       E                                                                                                                                                                              ?                                               B                                                                       ;                                                   ^                           A                                                                           @                                                       A                                                           j                                                                                                       




                                                                                                                                                                                                                                                          J                                                           J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $                                                               Z                                                                                                                                                                           '                                                                                                                                                                                                                                                                                                                                                          2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                           (                                                                                                                                                               1                                                                                                                           :                                                                                                                                               2                                                                                                                                                                                                       '                                                                                                       (                                                   .                                                                                                                                                                                                           (                                                                                                                                                                                                       (                                                                                                                                                                                       &                                                                                               )                                                                   4                                                                           0                                                   3                                                   '                                                                                                               &                                       '                               '                                                                                                                                                                                                                                                                                      )                                                                                                                                                       )                                                                               




                                                                                                                                                                                                                                                                                                                                                                          "




                                                         /                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                               5                                                                                                                                                   *                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                                                      5                                                                                         
                                                                                                                                                                                                                                                                                                                                                                                                                                    $                                                   Z                                                                                                                   '                                                                                                           2                                                                   &                                                                                                                       :                                                                               )                                                   .                                                                                                                                                                                                                                           )                                                                                                                       &                                                   .                                                                                                                                                                                                                                                                                                                       0                                                                   )                                                                                                                   1                                                                                                       4                                   )                                                       .                                                                                                               2                                                           &                                                                                               '                                               (                                                       )                                                               .                                                                                                           )                                                   4                                                                                                       &                                                                                                                                                                                                       '                                                                                                                                                                                                                                                                                                                          )                                                   .                                                                                                                                                                                                                                                                                   )                                                                                                                  $                                           Z                                                                                               '                                                                           )                                           4                                       4




                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 7 of 32 PageID 177




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *
  :                                   &                           0                                           '                                                                           &                                                                                                                          #                                                                                                       $                                                                                                                                                                                                                                          '                                                                                                                                                                                                                                                                                                                           4                                               4                                                                                                                                                                                                                                                               &                                                                                   )                                                                           4                                                                                                                      $                                                                           Z                                                                                                                                                                                                 $                                                                   Z                                                                                                                                                                                                      3                                                                                                       &                                               '                                                                                       )                                                               4                                                                                   $                                                                           &                                                                                                                                                                                                               '                                                                                                                                   (                                                   (                                                                                                                   1                                                                                                                           )                                                                                                                                                                                                                                                                   #                                                                                                   $                                                                                                                                                                                  $                                                               )                                                       3                                                                   .                                                                                                                                                                                                                                                   &                                                                                                                                                   '                                                                                                                                                                                                                       




                                                                5                                                                                                   J                                       K                                                           K                                                           L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                       *                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                      5                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                           S                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
  '                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                         $                                                                               Z                                                                                                   2                                                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '                                                                                   &                                                               .                                           &                                                                                                                                                                                                                                                                                                                                                                           &                                                                                                                           4                                   )                                                               .                                                                           &                                                                                                                                                                                           2                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                         )                                                   (                                                                                                                                                                                                                                                                                                       .                                           )                                                                                               .                                                                                                                                                                                                                                   )                                                                                                                                                           0                                                       &                                               2                                                                                                                                                       4                                               )                                           4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
  #                                                   $                                                                                                                                                                                                                                                                                                                                                             #                                                                                                               $                                                                                                                                                                                                                  (                                                                                                                                                                   1                                           &                                                           .                                               '                                                                                           :                                                                                       2                                                                   )                                                                                                                                               )                                                                                                                                                                   (                                                                   &                                                                               &                                                                                                                                                                                                                                   #                                                                                                               $                                                                                                                                                                                          &                                                                                                                           &                                                                                                                                                   '                                                                                                                       .                                               &                                                                               0                                                           )                                                           3                                                                                                                                                                                                                   0                                                           1                                                                                                                                                                                                                                                                           .                                       &                                                               Y                                                       3                                                                               .                                   &                                                                                                                                                               )                                                                                                                                                   )                                                                                                                                                               (                                                                                               1                                                                                   :                                                                                                           2




                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
      2                                       &                                                                              $                                                   Z                                                                                                                                                          3                                                                                   &                                                   '                                                                               )                                                           4                                                                               $                                                                                   &                                                                                                                                                                                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                          J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                   H                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                                  M                                                                                                                                                                                                                                                                                                                                                                                                                                             $                                                                                                                                                                                                                                                                           '                                                                                                                                                                                                                                                                                              :                                                                       &                                                                                                                                                                   '                                               2                                                                                                                                                               )                                                                                                                                                                   (                                                                                                                                                                                               1                                                                                                       :                                                                                                                                                       2                                                                                                                                                                                   '                                                                               (                                                       .                                                                                                                                                                                                                                       (                                                                                                                                                                                           (                                                                                                                                                                                               &                                                                                               )                                                               4                                                               0                                                                   3                                                   '                                                                                                                           &                                       '                                           '                                                                                                                                                                                                                                                                                                                                      )                                                                                                                                                                               2                                                           )                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                  *                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                           *                                                                                                                                                                                                                                                                     /                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                           
                         :                                                   &                                                                               &                                                                                                                                                                                                                                                                                                                 $                                                                                                                                                                                                                                                                                                       )                                                                                                                                                                                   3                                                                                                                                                                           '                                                                                                   '                                                                                                                                                                                       (                                                                                                           &                                                                                                                                                           )                                                                                                                       &                                                                                                                                                                                               )                                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                               )                                                                   (                                                                                                                                                                                                                                                                                                   )                                                                                                                                           .                                           )                                                                                                   '                                                                                           4                                   )                                                       .                                                                                                                                                                                   &                                                       .                                                                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                   '                                                                                                                                                                                                                                   2                                       &




                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                     5                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
  '           (                                   )                                   .                                               '                                                                                                               .                                   &                                                                                                                                                                                                                                                                                                                                                                                                     $                                                                                                                                                                                                                                                               '                                                                                               .                                               &                                                           '                                                   (                                                           )                                                                                                                       '                                                                                           0                                                                                               &                                                                                                   )                                                                                                                                                               0                                                           &                                                   2                                                                                                                                                               4                                                                                   )                                               4                                                                                                                      $                                                                           Z                                                                                                           4                                   )                                               .                                                                                                                                       )                                                                                                                       &                                                                                                                                                                                                                                                                                                                                           0                                                                                       )                                                   )                                                                                                                                                                                                                                                                                                                                                           )                                                                               2                                           &                                                   .                                                                                   '                                                                                                                                                                                   (                                                                                                               &                                               '                                                                                       4                               .                                   )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *
                                      2                                                       &                                                               &                                       '                                                                       :                                                                           2                                                               )                                                                                                       (                                                                                                               .                                                                                                                                                                                                                       (                                                                                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                      )                                                                                                                                                                                                                                   )                                                                                               2                                                                   &                                                       .                                                                               &                                                                                                                           &                                                                                                                                                       '                                                                                                                                           .                                       )                                                           3                                                                                                                                                                                                                                                   2                                                       &                                                                                   :                                                                                       )                                                   .                                                                                                                                                                                                                                                                                                         .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                               )                                                       3                                                                       .                                                                                                                                                                                                                                               &                                                                                                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
  #                                                   $                                                                                                                                                                      &                                                                                                                                                                                                       '                                                                                                                                   )                                                           3                                                                   .                                                                                                                                                                                                                                                               &                                                                                                                                                                       '                                                                                                                                                                                                                                                   Z                                                                                                                       )                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           &                                                                                       '                                               &                                                       :                                                                                   2                                                               &                                               .                                           &                                                                                                                                                                                                              $                                                                                   Z                                                                                                                                                                   )                                                                                                                                                               .                                                                                                                                                                               '                                                                                   :                                                                                                                                           2                                                                                                                                                                                                                                     $                                                                                                                                                                                                                                                                                       '                                                                               (                                                                                                               .                                                                                                                               )                                                               4                                                                                                   2                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                  &                                                                                                                                       &                                                                                                                                                                                       )                                                       4                                                                                                                  $                                                                               Z                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                   )                                                   (                                                                                                                                                                                                                                                                       .                               &                                                                   '                                       (                                                                   )                                                                                                                           '                                                                                       0                                                                                                                                                                                                                                   &                                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                          J                                                       X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 3                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                                                                           &                                               .                                                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3                                                                                                                                                                                                                   :                                                                                                       2                                                           )                                                                                                                                                  3                                                       (                                                                   )                                                                                                                                                                                                                                                                               4                                           )                                                       .                                                                                                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                       0                                       &                                                                                                                           &                                                   4                                                                                                                          .                                                   &                                                           '                                                                                                                                       &                                                       '




                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                         *                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                  5                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                   
                             )                                                                                                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                   &                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                               &                                                                   '                                                                                                                                                                                                                                                                                                                                          &                                                   .                                                               :                                                                                                                                                           '                                                                   &                                                                                                                                               (                                                                                                       )                                                   1                                                               &                                                                                                                                           0                                                                       1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               )                                                                                                                                       0                                                       &                                                       2                                                                                                                                                   4                                                               )                                                               4                                                                                                                                                                                                                                                                                                                                      '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *
                                                                                                                                                                  &                                                                                                                                                                           4                           )                                                               .                                                                                                                                                                 $                                                                   Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '                                                                                                       '                                                   3                                                                                                       2                                                                                                                                                          4                                           )                                                           .                                                                                       #                                                                                                                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          &                                                   .                                                                                                                       '                                                                                                                   2                                                                   &                                                                                                                                                                      &                                                                                                                                       )                                                       .                                                                                                                                                                                                                      .                           &                                                                                                                               )                                                               .                                                                                           )                                                   4                                                                                                                                                  &                                                                                                                               &                                                                               )                                               (                                                                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                         &                                                                               .                                                                               1                                                                                                                                                                                                                                                              $                                                                           Z                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                         )                                                                               (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                               .                                                                                                                                                                                                                                                                                                   2                                                                                                                       '                                                                   '                                                       3                                                       (                                                       &                                                           .                                                                                                                               '                                                       )                                               .                                           1                                                                                               .                                       &                                       '                                                           (                                                           )                                                                                                           '                                                                           0                                                                                                                                                                                                       &                                               '                                                                                                                                                                                                               .                                               &                                                                                                                                                                                                                                   )                                                                                                                                           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                               S                                                                                                                                                                                   /                                                                                                                                                                  
      2                                       &                                                                                                                                                                                                                                                                                                                                     )                                                                   (                                                                                                                                                                                                                                                                                                                                       .                                       )                                                                                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                          J                                                                                                                                                                                                                                                                                                                                                               e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                  N                                                                                                                                                                                                                                                                                                                                                       )                                                               2                                                                                                                                                                                                                                                                                                                                      )                                                                   :                                                                                                   0                                                                                                                                                                                                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3                                                                                                                                                                                                               :                                                                                           2                                                   )                                                                                                                                          3                                                                           (                                                       )                                                                                                                                                                                                                                                                   4                                                   )                                                       .                                                                                                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                           0                                       &                                                                                                                                   &                                                       4                                                                                                              .                                               &                                                           '                                                                                                                                               &                                               '




                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                         *                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                          5                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *
                             )                                                                                                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                               &                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                           &                                                               '                                                                                                                                                                                                                                                     )                                                                       :                                                                               0                                                                                                                                                                                                                           :                                                                                                                                           '                                                               &                                                                                                                                                       (                                                                                                   )                                               1                                                           &                                                                                                                                                   0                                                               1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           )                                                                                                                                                               0                                                           &                                           2                                                                                                                                                   4                                                                               )                                                       4                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5
                  '                                                                                                                                                                                                                                                               &                                                                                                                                                                                   4                                               )                                                       .                                                                                                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '                                                                                               '                                                   3                                                                                                           2                                                                                                                                          4                                               )                                                               .                                                                               #                                                                                                                       $                                                                                                                                                                                                                                                                                                                                                                                                                 )                                                               :                                                                           0                                                                                                                                                                                                                                                                       '                                                                                                       2                                                                               &                                                                                                                                                                                                                 $                                                                                                                                                                                                                                                                                              )                                                       (                                                                                                                                                                                                                                                                                                                       )                                                                                                                                           .                                   )                                                                                                                                                                                                                                      4                                       4                                                                                                       &                                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *
                                                                                                                                                                                                                    8                                               9                                                                                                                                                                                                                                                                                                          )                                                           :                                                                                           0                                                                                                                                                                                                                                               2                                                                                                                                   '                                                                                                               0                                                               &                                                   &                                                                                                                                                                                                                                                                                                                                       )                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                           2                                               &                                                                                                                                                                       )                                                                                                                           &                                                                                                                                                                       )                                                                                                                                                                           )                                                       4                                                                                                                   2                                                       )                                                                       3                                                               '                                                                                                                                                                                                                           '                                                                   )                                                               4                                                                                       '                                                                                                                                                                   (                                                                                                       &                                                           '                                                                                                                           .                                                       )                                                       3                                                                                                                                                                                                                                                   2                                       &




  6       7                                                                                                                                                                                                                                                                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                       !




                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                              *                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                            *
  :                                   )                                   .                                                                                                                   4                                       )                                                       .                                                                                                                                                                                                 $                                                                                                                                                                                                                                                                                                                                                                                                                                                              3                                                                                                                                                                                                                                                                                                                                                                                                   2                                                   &                                                                                                               #                                                                                                                                                                                                                                           0                                                                                                           &                                                                                                                   )                                                                                                                                                                                                                                                               2                                                                                                                                                                                                               (                                                                                       )                                                                                                                   '                                               2                                                                                                       (                                                   '                                                                                                                                                                                                                                                                                  )                                                                   :                                                                               0                                                                                                                                                                                                                                                                                                                                                                                              )                                                                                                                                                                                   )                                                                                               2                                                                   &                                                       .                                                                                                                                   3                                                                                                                                   &                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /
  .       &                                   '                   (                                           )                                                                                       '                                                                   0                                                                                                                                                                                                                               &                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '                                                                                                                                                                                                                                                                           &                                                                                                                           3                                                                                                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                                                                                                                       3                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                                                   '                                                                                   '                                                                           '                                                                                                                                                                                                                                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                   3                                       (                                                       &                                                       .                                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                 5                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *
  (                   &                               .                       '                               )                                                                                                                                           &                                                                                                                                                                                                                                                                                           )                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                   0                                                                                                           )                                                               )                                                                                                                                                                                                                                                                                                                                                                               )                                                                                                           2                                               &                                                           .                                                                       '                                                                                                                                                                                                                   (                                                                                               &                                                       '                                                               4                                               .                                                   )                                                                                                                                                                                                                                                       2                                                                                                           &                                                                           &                                                           '                                                                       4                               )                                                                               .                                                           #                                                                                                                   $                                                                                                                                                                                                                                                                                                                                                                                                                         $                                                                   Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      P
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 8 of 32 PageID 178




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          =                                                                                       >                                                   D                                                   h                                                                   m                                                           D                                   C                                                           <                                               D                                   @                                                                               E                                                                                                                       ;                                                           E                                                                       m                                                                                                                                                                                                          B                                                   @                                                       D                                   C                                                       ?                                                                                               @                                                               A                                                                       n                                                                                       ;                                                               o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l




                                                                                                                                                              J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      H                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                             /
                                                                                                                                                                                                              P                                                                                                                                                                                                                                                                                   $                                                                           2                                               &                                                                                           #                                                                                                                               $                                                                                                                                                                                                                                                                                                                     3                                                                                                                           &                                                               0                                                                           )                                                                           )                                                                                                                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                                               '                                                                                                                                                                                                                                                                                                                           .                                       0                                                                                                                               .                                                                                                                                                           )                                                                                                                                                                   (                                                           .                                               )                                                                                                                                                                       '                                                                               )                                                                                                                                                                               2                                                                                                                                                                                                                                                   .                                                                                                                                                                               '                                                                                                                                  .                                                   &                                                                                                                                                                               &                                                                                       2                                   &                                               .                                                   2




                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
      )                                                                                               .               0                                                                   .                                                                                                               &                                                                                                                                                               2                                                                                                   '                                                                                                                                                                                                                                       '                                                           (                                                           3                                                                                                                   &                                                                                                                                                                   0                                                                                   &                                                           4                                           )                                                                           .                                                   &                                                                                                                                                                                                                   2                                                           &                                                                                                                                                                                                                                                                                                                                                                                          &                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                               0                                                                                                                                   .                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                              '                                       '                                                   )                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                                   2                                           &                                                                                                                                                                                                                                                  .                                   0                                                                           .                                                                   )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6                                                                                                                                                                                                                                           7




                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *
                                                 .                       &                               &                                                                   &                                                                                                                                   8                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            8                                                               9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                              J                                               L                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                 p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         &                                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )                                                                       4                                                                                                                                                                   2                                                                               &                                                                                                                               #                                                                                                                           $                                                                                                                                                                                                                                                                                                                                                             3                                                                                                           &                                                                   0                                                           )                                               )                                                                                                                                                                                                                               '                                                                                                   &                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                   Z                                                                                                                                                                                                                                                                                                                                                                                                                                          '                                                   (                                                       3                                                                           &                                                                                                                                                              &                                                       '                                       )                                                       3                                                                           )                                                   8




                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                 3                       0                                   '                   &                                                                                               )                                                                                                                                                                                                                                                                             &                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                      )                                                                                                                                           &                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :                                                                                                                              8                                                                                               '                                                                                                                                                                                                               &                                                   '                                                                                                                                           '                                                                                           4                                       )                                                                                                           )                                                               :                                                                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      7                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                         1                                                                                                                                                                                       '                                               (                                                           3                                                                                       &                                                                                                               0                                                               &                                                                                                   :                                                                                                   &                                                               &                                                                                                                                                                                           )                                                                           .                                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                       2                                                               &                                                                                                                       #                                                                                                                                   $                                                                                                                                                                                                                                                                 #                                                                                           $                                                                                                                                                                                                                          $                                                                               )                                                               3                                                                   .                                                                                                                                                                                                                                                           &                                                                                                                                       '                                                                                                                                  )                                                           .                                                                               #                                                                                                           $                                                                                                                                                                                      (                                                                                                                                   1                                               &                                       .                                   '




                                                                                                                                                                                                                                                                    5                                                                                                                                              *                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                       
                                                                                                                                                                                                                                                                                                                                                              3                                                                                                                                                                                                                                                                                                                                                              0                                                                           3                                                                                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                       &                                                                   .                                       '                                                                                                                                                                               )                                                                                                                                                                               &                                       .                                                                                                                                                                                                                                                                                                                                                                                   2                                                                   &                                                                                                                                                                           .                                   0                                                                                                                       .                                                                                               0                                                                                                                                                                                                               1                                                                                                           )                                                       4                                                                                                                                                                       '                                       (                                                   3                                                                                   &                                       '                                   9




                                                                                                                                                              6




                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                          .                                                   '                                                                                                                                                                                                                                       )                                                               3                                                                                                                   )                                                                       4                                                                                                                               2                                                                   &                                                                                                                                                                           (                                                               (                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                               )                                                       4                                                                                                                                                                                                                       1                                                                                                                   (                                                                       .                                           )                                                                                                                                                                       '                                                                                           )                                                                                                                                               )                                                               4                                                                                                                       2                                                                                               '                                                                                                                                                                                  3                                                                                                   &                                               0                                                           )                                                       )                                                                                                                                                                                                                                                                                                                                                                          '                                               (                                                                   3                                                                           &                                           8                                               9                                                                       '                               2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       6                           7




                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   H
                                                                                                                                                              0                                               &                                                                                                                                   )                                                                                                           &                                                       .                                                                                           &                                                                                                                                                           0                                                       1                                                                                                                                                       2                                                                           &                                                                                                                                                                                                       :                                                                                                                   '                                                                                           )                                                                                   4                                                                                                                   2                                                                               &                                                                                                                                                                                                                                                                                                                  &                                                                                                   )                                                                   4                                                                                                                                                                              &                                                                   :                                                                                                               i                                                                               )                                                               .                                                                                                                                               :                                                                                                                                                                   2                                                                           )                                                           3                                                                                                                   .                                       &                                           4                                           &                                                   .                                       &                                                                                                                                                                                   &                                                                                                               )                                                                                                                                                              &                                           :                                                                                                       i                                                                           )                                                       .




                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                              5                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                              
                                                                                                                                                                                                          )                                                                                                           4                                                                                                                                                                                                                   )                                                           4                                                                                                                                                       :                                                                                                       '                                                                               (                                                                           .                                                                                                                                                                                                                                                                               (                                                                                                           &                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         H                                                                                               q                                                               p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
  #                                   $                                                                                                                                 3                                                                           &                                                       0                                                   )                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3                                                                           0                                                                           '                                                               &                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                                     &                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                      .                                           0                                                                                                                                           .                                                                                                                                                                           )                                                                                                                                   8                                                                                       '                                                                                                                                                   &                                                               '                                                                                                                                                                                                           .                                       &                                                                           &                                                                                                                                                                                                                                                                                   (                                                                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      W                                                                                                                                                                                                                                                   "                                                                                                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                                                                                                                                                                                                                                                                                         1                                                                                                                                                                                                                      '                                               (                                                   3                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                               :                                                                                               2                                                                                                                                                                                       2                                                                                                                                                                                   '                                                                                                                                                                                               )                                                                                                                                                   4                                                                                                                                                                                                                                                                                                                       1                                                                                                   .                                                   &                                                           '                                                           )                                                                                                                                   &                                                                                                                                                                                   0                                                   1                                                                                                                                                                               (                                                                           (                                                                                                                                                                                                                                   0                                                                                       &                                                                                                   (                                                               .                                               )                                                                                                                                       '                                                                               )                                                                                                               '                                                                                   )                                                   4                                                                                                       2                                                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                   "                                                                                                       "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                 *                                                                                                                             /
                                                                                                                                                              .                           3                                                                           &                                                       0                                                       )                                                   )                                                                                                                                                                                                      '                                                           2                                                                                                                                                                                                                                                                                       0                                                                                           &                                                                                                                                   '                                                   3                                                                           0                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                           &                                                                                                                                                                                                                                       3                                                                   '                                                                                                                                                                   &                                                                                               1                                                                                                                                                               )                                                                                                                                                                   2                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4                                       )                                               .                                                                                                                       4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                              *                                                                                                               S                                                                                                                                                               5                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                          .                           0                                                                                                                       .                                                                                                                                                               )                                                                                                                                           0                                                                       &                                                               4                                   )                                                       .                                                                   &                                                                                                                                                                                                   '                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                               .                                                   0                                                                                                                                                   .                                                                                                                                           )                                                                       .                                                                                               :                                                                                                                                                                       2                                                                                                                                                       2                                                               &                                                                                                                                                                                                                  (                                                                       &                                                                                                                                                                                   &                                                                                                                                                                                                                                           .                                       )                                                                                                   &                                                                                                                   3                                                                       .                                       &                                               '                                                                               )                                                           4                                                                                                               2                                               &                                                                                                                                                                                                                                                                                                                                        '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                                                                                                                                                                                                                          )                                                                                                                                                                                                                                       &                                                       .                                                                                                                                                                                                                                                                                                                                                          .                           0                                                                                                                                                                           .                                                                                                                                                                               )                                                                                                                                                                                                                                                                                                          3                                                                                                   &                                                                       '                                                                                                                                                                                                                               &                                                               4                                                           4                               &                                                                                                                                                                                                       )                                                                                                                                                                                                           2                                                   &                                                                                                                                                                                                                                               &                                                                                                                   2                                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                       4                                                   )                                               .                                                                                                                       .                                       0                                                                                                           .                                                                                                                                                   )                                                                                                                                                       '




                                                                                                                                                                                                                                                                                                    *                                                                                                                                                               
                                                                                                                                                              4                                                                               &                                                                                                                                           :                                                                                                                                                       2                                                                                                   2                                                                               &                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         H                                                                                               q                                                                   p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F
  #                                   $                                                                                                                                 3                                                                           &                                                       0                                                   )                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      W                                                                                                                                                                                                                                                   "                                                                                                                                       "                                                                                                   "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  <                                                       ;                                                           <                                                   ?                                                                                                   ;                                                           E                                                                               m                                                                                                                                                                                                               ?                                                               m                                                                           ?                                                   >                                                           ;                                                                   ^                                                                                                                                                  @                                                       =                                                                       >                                                                   <                                                                                                                                                       C                                                               <                                   D                                               @                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -




                                                                                                                                                              J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \                                                                                                                                                           J                                                                   K                                                                                       F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (                                                       .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      O                                                                                                                                                                                                                                             .                                                   &                                                                                                                                                                                                                                           &                                                                                                       '                                                       3                                                                           &                                                                                                                                                                                                       2                                                           &                                                                                                       #                                                                                                   $                                                                                                                                                                                                                                                                                $                                                                   Z                                                                                                                                                                                                                                                                                    $                                                                                                                                                                                                                                                                                                                                                                             )                                                           :                                                                                   0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                               .                                                                                                           2                           &




                                                                                                                                                                                                                                                                  "




                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                       
                                      .                                               3                                                                                                                                       )                                                   3                                                           .                                                                                               4                                       )                                                               .                                                                                                                                                                                                                                                                                                                                                                                                           &                                                           &                                                                                                                                                                                                   )                                                                                   3                                                                                                                                                                                   1                                                                                                                                                  Z                                                                                                                                   )                                                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                              J                                               \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         J                                                           K                                                                                       F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1                                                                                                           O                                                                                                                                                                                                                                                                                                                                                                      O                                                                                                                                              #                                                                                                                                       $                                                                                                                                                                                                                                  .                                               &                                                                                                                                                               )                                                                                                                                                           &                                                                                                                                                                                               2                                                                   &                                                                                                                                                           :                                                                                               '                                                   3                                                                                                                                                                                                   )                                                                                                   %                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                                                                                      &                                                               '                                                                                                                                                                                      '                                                                               .                                                                                                                                                                                                                               )                                                           3                                                   .                                                           4                       )                               .                                   2                           &




                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                             *                                   *                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  q                                                                                                       J                                                               K                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                 *                                                                                                                                     /                                                                                                                                   
                                                                                                                                  &                                                                                                                                                              '                                                                           .                                                                                                                                                                                                       )                                               4                                                                                                           Z                                                                                                           )                                                       .                                                                                                                                                                                                                                                                                                                                  $                                                                                                                                                                                                                                                                                           (                                                                                                                                                                                                                                                                                                                                                                                                                                                      '                                                                                           )                                                                                                                                                                                                                                          (                                                                       3                                                               .                                               '                                           3                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                   %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          N                                                                                                                                                                                      )                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                       2                                                                                                               2                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "                                                                                                           "                                                                                                   "




         5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                      
                                                              )                                                                                          )                                                                                                                               1                                                                                   :                                                                                                                                                   2                                                                                   .                       &                                                                       '                                                   (                                                       &                                                                                                                                                                                                                                                                       )                                                                                       #                                                                                                                                           $                                                                                                                                                                                                                                                                                                                 '                                                                                                                                                                       )                                                                                                                                   &                                                                   .                                                                                                                   &                                                                                                                                                                   0                                                                       1                                                                                                                                               2                                                           &                                                                                                                                                  .                                                   0                                                                                                                                       .                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                              .                                   &                                               &                                                                                                                                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                              K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             F                                                                                                                                                                                                           J                                                                           K                                                                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                              M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1                                                                                                                                                                                   N                                                                                                                                                                                                                                                                                                                                                                              O                                                                                                                                                                      #                                                                                                                               $                                                                                                                                                                                                                          4                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                       )                                                                                                                           )                                                                                                                                                                                                       )                                                                                                                                                                           )                                                                                                                                                                           (                                                                   &                                                                                                                                                                                              .                                               0                                                                                                                                   .                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1                                                                                                           2                               &                                                                                                       '                   &




                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5
  )           .                                                                                                                                      2                                               &                                                                                                                                                                                                                              &                                                       .                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                     '                                                                                                                                                                                                       '                                                   '                                                                                                                                                               2                                                                               &                                                                                                                                                                                                               )                                                                                                                                                                           (                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2                                                                   &                                                                                                                                                                                                                                                       )                                                                                                                                           )                                                                                                                                                                                                                   )                                                                                                                                                                                           )                                                                                                                                                       (                                                       &                                                                                                                                                                                                                              .                                       0                                                                                                                       .                                                                                                                                           )                                                                                                           8                                           9                                                                                                                                                                                          :                                                   2                                                   2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           6                                                                                                                                                                                                                                                       7




                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              H                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     H                                                                                     /                                                  
  #                                   $                                                                                                  .               &                                   4                                   &                                       .                                               &                                                                                                                                                           &                                                                                                                                                                               2                                                                       &                                                                                               #                                                                                                                                           $                                                                                                                                                                                                                                                                                                                                         3                                                                                                                       &                                                           0                                                                                   )                                                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2                                                                       &                                                                                                                                                                                                      .                                               0                                                                                                                           .                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                                  .                                                       &                                                   &                                                                                                                                               &                                                                                                                                                                                                                                                   '                                                                                                                                                           '                                                                   0                                                                                                                       '                                                                   '                                                                           4                                   )                                                   .                                                               '                                           &                                               &




                              *                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                               
  )           .                                           &                                   .                                                   )                                                                                                               (                                                                   &                                                                                                                                                                                                                                                                                                               2                                                                               &                                                                                                                                                       .                                       0                                                                                                                                                                           .                                                                                                                                                                                   )                                                                                                                                                                               )                                                                                       4                                                                                                                   2                                                                               &                                                                                                                                                                                                   '                                                       (                                                                               3                                                                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              L
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 9 of 32 PageID 179




                                                                                                                                                                                                                                                  F                                                                                                                                                                                                                                                                                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J                                                           K                                                                       F                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                         *
                                                                                                                                                                                          M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3                                                                                                           &                                                                                                                                                       O                                                                                                                                                                                                                                                                                                                                                                                      O                                                                                                                                                                                                                                                 .                                       &                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                       )                                                                                                                       &                                                                                                                                                                                       4                                               )                                                           .                                                                                                                                                                                                                                                                                                           )                                                       .                                                                                                       &                                                           .                                                                                                           '                                                   &                                                                                                           &                                                           .                                                                                                                                                                                                                                                   #                                                                                                               $                                                                                                                                                                                                                                                                                                                                                      '




                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                   *                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                          *                                                                                      *                                                                                                                                                                                                                                                                                                                  5
  .           &                                                                                                                                                                                                                                                                                                                                   )                                                   '                                                                                                                                           &                                                                                                                                   )                                                                   3                                       .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                                                                                                                                                                                                                                                                                                                                                               '                                                                                                                                                               2                                                                   &                                                                                                                                                                               )                                                                                                                                               #                                                                                                                           $                                                                                                                                                                                                                                                                                 &                                                           4                                           &                                                                                                                                                                                                                                                                                                                                               '                                                                                                                                                                                                                              .                                           &                                                                                                                                                                                               &                                                                                                                                                                                                                                                                               )                                                                               )                                                   0                               G                   &                                                                                                                   )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5
          2                       &                                                                                                           )                                                                               )                                                                                                                       )                                                                                                                   )                                                                                                                       (                                                                       &                                                                                                               :                                                                                                                                                                               2                                                                                       .                                                       &                                               '                                                   (                                                                   &                                                                                                                                                                                                           )                                                                                           #                                                                                                                       $                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                  J                                                                                                                                                                                                                                                                                                                                                      e                                                                                                                                                                                                                                                                  J                                                                                                                                                                                                                   J                                                                   K                                                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                          M                                                                                                                                                                                                                                                                                                                                                                                                                                                          3                                                                                                           &                                                                                                                                                                       N                                                                                                                                                                                                                                                                                                                                      O                                                                                                                                                                      2                                                               &                                                                                                                                                                                                                          '                                                                                   .                                                                                                                                                                                                                                                                                                                           )                                                       3                                                       .                                                                                                                                                       '                                                       '                                   3                                                               &                                                                                                                                                                                                                                                                                                                                                                                                              .                                                                                                       &                                                   .                                                                                                                                       )                                                                                                                                               (                                                               &                                                                                                                                                                                                                                                                                                                                       .                       0                                                                                   .                                                                                                               )                                                                                       :                                                                                       2




                                                                                                                                                                                                                                                                                      "




                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                       5                                                                                                                                                                                                                                                                                                          *
  .           &                   '                       (                                   &                                                                                                                                                       )                                                                                   #                                                                   $                                                                                                                                                                                                                                 '                                                                                                                           1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                                                                                                   :                                                                                                                                                               2                                                                                                                                           .                                               &                                           '                                                               (                                                               &                                                                                                                                                                                                                                                               )                                                                                                                                   #                                                                                                                       $                                                                                                                                                                                                                              (                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                           0                                                                                                                               .                                                                                                                                                                                                       &                                                                                               '                                                   )                                                                           




                                                                                                                                                   *                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                 
  .           &                                                                                                                                                                                                                                                                                                                                                       )                                                                                       2                                                   &                                                                                                                                                                                                                       .                                                                               3                                                                                                                                                                                                                                                                                                                       )                                                           3                                                           .                                                                                                                                               4                                   )                                                               .                                                                                                                                                                                                                                                                                                                                                                                                                                               &                                                                   &                                                                                                                                                                                                           )                                               3                                                                                                                                                                   1                                                                                                                                                                                                                                                                                                       .                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                                                                                                                                                                                                                                                                                                       '                                                                                                           2                                                   &                                                       )                                                   2                                       &                       .




                                                                                                                                                 *                                                                      
                             &                       4                       &                                                                                                                                                                                                               '




                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;                                                                       C                                                                   <                                       =                                                                           ;                                                       ^                                                                                                                                           ^                                   ^                                       ?                                                               _                                                           ;                                                       <                                       D                               @                                                   E                                                                           h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                J                                                                   L                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                          M                                       M                                                                                                                                                                                                                                                                  .                                   &                                                                                                                                                                                                           &                                                                                                                           '                                                                                                                                                                                                                                                                                                                                                                                                       1                                                                           &                                                                                                   .                                                                                       )                                                                                                                                                                                                       (                                                               .                                                   )                                                       4                                           &                                                               '                                                           '                                                                                   )                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                               '                                                                               (                                                                                                                                                                   1                                                           &                                                   .                                                                                                                                                                                                                                      2                                                           &                                                                                                                                               3                                           .                                                                                                   &                                                                                                                                                   (                                       .                           )                                   4                           &                                   '                       '                                                               )




                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




  J                   K                       K                               L                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                               F                                                   L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *
                                                                                                                                                                                                                                              2                                   &                                                                                                                                   &                                                           )                                                   4                                                                                                                                                                                                                                                                           $                                                                                               2                                                                   .                                   )                                                                       3                                                                                                                                       2                                                                   )                                                               3                                                                                                                   2                                                                   &                                                       .                                                                                                           &                                                                                                                                                                       1                                                                       &                                                                                                                           .                                                                               (                                                           .                       )                                                           4                                       &                                                               '                                                   '                                                                               )                                                                                                                                                                                                                                                                                                                                                       .                                                       &                                               &                                                           .                                                                                                                                                                                         .                           &                                                                                                                                                                                                                           &                                                               2                                                                                                                           '                                                                                                           &                                                                           &                                   .                                               '                               3                                               '                                                                                                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                   
                                      '                           &                       .                                           )                                   3                                   '                                                                                           &                                                                                                                                   '                                                                                                                                       G                                                       3                                                       .                                           1                                                                                                                                                                                                                                                                                  .                                       &                                                                                                                                                                                                                                                   &                                                                                           2                                                                                                                       '                                                                                                                                                       &                                                                                                                       &                                                           .                                                                                                                                       &                                                               '                                                                                   &                                                                                                                                               (                                                               )                                                                       '                                                                                                                                                                                                                       &                                                                                   4                                       )                                                           .                                                                                                                                                                                                                               1                                                                                                   0                                                                                                                                                                                                                                           &                                                                                                                                               '                                       3                                                               0                                                       '                                                                                                                                                                                       &                                   '                                                                                  '                               2                           &                                                   2                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                              5                                   5                                                                                                   
                      &                                                   &                           .                                                                                                                                   '                               '                                   &                                                                                   )                                           .                                                                                                                                                           &                                                                                                                                                   (                                                                                           &                                                                                                                                                                                                       )                                                                                                           &                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                   &                                                   '                                                                                                                   (                                                                       .                                   )                                                                                                                                   &                                                                                                                               3                                                       .                               &                                                                                                                                                                                                                                                                                                                                                  '                                                       2                                           &                                                                                           2                                                                                                                   '                                                                                                                                                           &                                                                                                           &                                                   .                                                                               4                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3                                       .                                                                                       &                                                       .               &                           (                                   )                                   .




                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                          
  )                   4                           2                                   &                                   .                                   :                                                       2                                           &                                   .                   &                                                           0                                               )                                               3                                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




      r                   s                                   t                                               u                                                           r                                       v                                                                               w                                                       x                               y                                       t                       z                                                   {                                                   {                                                   |




                                                                                                                                                                                                                                  X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                          M                                                                                                                                                                                                                                           #                                                                                           $                                                                                                                                                                                                                                                             2                                                                   &                                                                                                                                                                                       )                                                                                                                                           &                                                       .                                                                                                                                                                                                                                                                                                                               0                                                       )                                                                                                                               1                                                                                                                   4                                               )                                                                       .                                                                                                   (                                                               .                                           )                                           4                                       &                                                           '                                                   '                                                                                   )                                                                                                                                                                                                                                                               :                                                                                   )                                                                                                                                                                   &                                                                                                                                                               '                                                                                                                               &                                                                                                                                                                                                               '                                                                                                                          '                                                                                                                                                                                                                               )                                                                                   '                                                                                                                                                                       )




                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                      &                               .                                                                                                                                                           )                                                                                                                                                                       (                                       .                                                       )                                                       4                                   &                                                   '                                   '                                                                                                       )                                                                                                                                                                                                                                                                                                           )                                                                           3                                                       .                                                                                                                                                                                                                                                       &                                                                                                                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                      S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                               *                                                                                                                                                                                                    *
                                                                                                                                                                                          M                                       N                                                                                                                                                                                                                                                           3                                                       .                   '                                                   3                                                                                                                                                                                                                                                                                               )                                                                                                                                                                                                  &                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       )                                                                   4                                                                                                                                   2                                                                   &                                                                                           #                                                                                                       $                                                                                                                                                                                                                                                                                                     3                                                                                       &                                                   0                                                               )                                                               )                                                                                                                                                                                                                  #                                                                                                       $                                                                                                                                                                                                                                                                      '                                   '                                   3                                                                                                                                                           &                                           '                                                                                                                                                                                                                                                       &                                                                                                                                                                               '




                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "                                                                                                                           "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                  *                                                                                                                     /                                                                                                                                                                                                                                 *                                                                                                                                         
  .           &                   '                       (                                   )                                                                   '                                                   0                                                                                                                               1                                                                                               4                                   )                                                   .                                                       (                                                                       .                                       )                                                                                               &                                                                   '                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                   (                                                                                                                                                           1                                           &                                                           .                                                                                                                                               (                                                           (                                                                                                                                                                                                                                                                                                                                           )                                                                                                           '                                                                                           4                                       )                                                           .                                                                                                                                                                                                       1                                                                                       $                                                                       )                                                                       3                                                       .                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                          3                                                                                                                                                                                                                                                                                                              .                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                  7




                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
  &                                       &                                                                                       '                                                                                                                                                                                                                           )                                                                                   4                           1                                                                                                                                                                                                                               $                                                                   )                                                   3                                                                               .                                                                                                                                                                                                                                                                           &                                                                                                                                                                       '                                                                   )                                                       4                                                                                                           2                                                               &                                                                                           .                                                               (                                                                                                                                                                                   1                                                                       &                                                       .                                                                   4                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           &                                                                                       1                                                                                                   4                                                                                                       '                                           2                                                                                                   )                                                                                                                                               8




                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H                                                                                                                                                                       
                                                                                                                                                                                          M                                       P                                                                                                                                                                                                                                                          &                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                   M                                                                                               0                                                                                                                               )                                                           4                                                                                                       2                                                                   &                                                                                                                                                                      3                                                                                               &                                                   0                                                                       )                                                                       )                                                                                                                                                               '                                                                                                                                                               &                                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +
                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                                                                                                                   "                                                                                                       "                                                                                               "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                      *                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2                                                                       &                                                                                                                                                                                                  $                                                                               Z                                                                                                                                                                                                                                                                                                                   1                                                                                                                                                                                                                       )                                                                                                                                                                                           3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                       (                                                                                                                                                                                                                                                                                                                                                       &                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               #                                                                                               $                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      b




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '                                                                                                                                                                                                                                                                                                                   )                                                                                                                                       &                                                                                                                                                                                                           &                                                                                                                       &                                                                                                                                                   '                                                                                                                                                       3                                                                                                                                                                                                           &                                                       .                                                                                                                                                       2                                                       &                                                                                                                                                                                                      $                                                                   Z                                                                                                                                                   $                                                                           &                                                                                                                                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     )                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          S                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                   S                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .                                                   )                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                           2                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         )                                                                       (                                                                                                                                                                                                                                                                                                                           .                                           )                                                                                                                                   .                                                                                                                                                                                       8                                               9                                                                                                                                                                                                                                                                                                                                               $                                                                   2                                                               &                                                                                       #                                                                                                                   $                                                                                                                                                                                  :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      6                                                                                                                                                                                                                                               7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "                                                                       "                                                                       "                                                               "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2                                                   )                                                                                                                                                   )                                                               .                                                                                                                                                                                                                                                                                                                                                                                                                   &                                                                                                                           4                                       )                                                           .                                                                                               &                                                                                                                                                                                                                                                                                               1                                                                                                                                                   (                                           &                                                                                                                                                                                                                                                                                       &                                                   '                                                                                                                               )                                                               .                                                                                                                               '                                                                                                                                                                                                                                                                                               )                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                           S                                                                                                                                                                       /                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                                                                                                                                                   1                                                                   &                                                   .                                                       '                                                                                                                       .                                       &                                                               '                                           3                                                                                                                                                                                                                                                                                                                                                                       4                                       .                                       )                                                                                                                                                                                                                                                                                                           2                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     )                                               (                                                                                                                                                                                                                                                                                                                                                                                   .                                   )                                                                                                                               .                                                                                                                                                                                                                                                                                                                                               $                                                                               2                                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                   S                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                             /                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )                                                                       (                                                                                                                                                                                                                                                                                                                                               .                                           )                                                                                                                           .                                                                                                                                                                                                                                                                   '                                               2                                                                                                                                                                                                                                                                                       (                                                                       (                                                                                               1                                                                                                                                               )                                                                                                                                                                                                                                                                                                                                   0                                                               &                                                                                                           0                                                                                                                                                                                                                                                                                                                                                                                                               3                                                           (                                                           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              O
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 10 of 32 PageID 180




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                                                                                                                                                                               1                                                                   &                                                                               .                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                           2                                                                                                                                                                                                                                                                                                                                               )                                                                                                                                       &                                                               .                                                                                                                                                                       (                                                                                                                   .                                                                                                                                                                                                           (                                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                           2                                                           &                                                                                                                                   &                                                                                                           &                                                                                                                                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                  F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                       S                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '                                   (                                                                       &                                                                                                                                                                               4                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                           )                                                               4                                                                                                                                           2                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                             )                                                                       (                                                                                                                                                                                                                                                                                                                                                   .                                                   )                                                                                                                       .                                                                                                                                                                                                                                                                                              :                                                                                       2                                                                                                                                                           2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          3                                                                                                                                                           &                                                                   '                                                                                                                                                                                                                                                                                                                               #                                                                                                                       $                                                                                                                                                                                                                                                              '                                                                                                                                                                                                                                                                                                                           )                                                                                                                                   &                                                                                                                                                                           &                                                                                                       &                                                                                                                                                       '                                                                                                                                                                                                                                                                                                                                   1                                                                       &                                                       .                                           '                                                                                                               '                                       2                                                                                                                                                                                                                                       '                                                           3                                                   0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )                                                                                                                                                                                           2                                                                               &                                                                                                                           G                                                               3                                                                               .                                                                                               '                                                                                                                                                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           3                                                                                                           2                                                                       )                                                               .                                                                                       1                                                                                                                               )                                                                   4                                                                                                                                                   2                                                           &                                                                                                                                                                      $                                                                           Z                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                                                               &                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                           S                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                       *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '                                                                                                       &                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                          &                                                                                                                               4                                               )                                                                               .                                                                                   &                                                                                                                                                           2                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                             )                                                               (                                                                                                                                                                                                                                                                                                                                                               .                                               )                                                                                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2                                                                   &                                                                                                   G                                                                               3                                                           .                                                                                       '                                                                                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3                                                                                       2                                                                   )                                                                   .                                                                                                                                   1                                                                                                       )                                                           4                                                                                                                   2                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                         )                                                                               (                                                                                                                                                                                                                                                                               $                                                                       .                                                                                   0                                                               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2                                                                   &                                                                                                                                                                                                                                                               )                                                       3                                                                               .                                                                                                                                           )                                                                                               4                                                                                                                                                                                                                  .                                                       0                                                                                                                           .                                                                                                                                                                                   )                                                                                                                                                                                   4                                                   )                                                           .                                                                                                                                                              (                                                               )                                                           .                                                                                                                                                                           )                                                                                                                                                                                                           &                                                                               &                                                                       .                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                       1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                           S                                                                                                                                                                   /                                                                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2                                                                                                                           .                                                                                                                                           &                                                   '                                                                                                       0                                                                               .                                                           )                                                       3                                                                                                                                               2                                                                                                                                                               3                                                                                                                                                                                                                   &                                                                           .                                                                                                   2                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                     )                                                   (                                                                                                                                                                                                                                                                                                                                           .                                       )                                                                                                                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                              L                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      c                                                                                                              5                                                                                                                                                                   5                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                                      M                                                                                                                                                                                                                                                                                                                                                      &                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                                                   M                                                                                                                                                                                                                                                                                               )                                                       4                                                                                                                               2                                                           &                                                                                                                                           #                                                                                                                                       $                                                                                                                                                                                                                                                                                                         3                                                                                                       &                                                                           0                                                       )                                                       )                                                                                                                                                                       '                                                                                                                                                               &                                                       '                                                                                                                                                                                                                                  &                                                                                                                                                                                                                               2                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                           .                                                                               1                                                           &                                                                                   .                                                                                                                                                                                                                          (                                                                                                       1                                   &                           .                                   '




                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                                                                                                                                       "                                                                                                           "                                                                                                                   "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   7                                                           b




                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                    Q                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                         *
  '           2                                                                                                                                                                                                  '                                                                                                                                                                                               )                                                                                                                                                                                                                                                                               )                                                                                                                                               )                                                           4                                                                                                   &                                                                                                                                                                                               &                                                               .                                                                                                                                                                                                                                                                                                       )                                                                               .                                                                                               (                                                                                                                                                       .                                                                                                                                                                                                                                               (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1                                                                                                       &                                                                                                                           &                                                                                                                                                                                                       )                                                                       .                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                           )                                                       .                                                                                       '                                                                                                                                                                                                                                                                                   )                                                                                               &                                                                                                                           0                                           1                                                                                           2                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                      /
  #                                                   $                                                                                                                                                                                                                                                                                                                 )                                                                               G                                       3                                                                                                                                                                                                                                                   )                                                                                                                                                   :                                                                                                                                                                                               2                                                                                                                                                                                   2                                                                           &                                                                                                                   .                                                                                                       &                                                                                                                               &                                                                                                                                           3                                                                                                                                                           )                                                                                                                                                                                       )                                                                   4                                                                                                                                                   2                                                                       &                                                                                                                                                                                                                                                                                                                              3                                                                                                                                                                                                                                                                                                                                                                                       1                                                   &                                                       .                                                                                                           Z                                                                       )                                                               .                                                                                                                                                                                                                                                                                              )                                                                                                                       '                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                   &                                       &                                                                               )




  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                               S                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       S                                                                                                                                                                                       /                                                                                                                                      
                  )                                                                                               (                                                           1                                                           :                                                                                                               2                                                                                                       2                                                       &                                                                                                                                                                  3                                                                                               &                                       0                                               )                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )                                                               (                                                                                                                                                                                                                                                                                                                                                                                           .                                                   )                                                                                                                       .                                                                                                                                                                                                                                                                                                                                                                                                                                                                               $                                                                       &                                                                                                                                                                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                              )                                                                   .                                   .                                               3                                                                   (                                                                                                                           )                                                                                                                                                                                                                                   .                                       )                                                                                                               .                                                                                                                                                                                               8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




      r                           s                                   t                                                       v                                                       }                                       ~                                                                                                                                                    {                                                                                                                     }                                                                                                                                                                                                                                                                                     {                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                                                                                                                                                                                                                      M                                       O                                                                                                                                                                                                                                                                                          $                                                                           Z                                                                                                                               '                                                                                                       2                                                           &                                                                                                                                                                                   )                                                                                                                                               &                                                                   .                                                                                                                                                                                                                                                                                                                                                       0                                                                   )                                                                                                                                                                       1                                                                                                       )                                                               4                                                                                                                           2                                                               &                                                                                                                                                                                                                                                                                                                                   &                                                                                       )                                                       4                                                                                                       &                                                                                                                                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                                                                       3                                                                                                                           &                                                                   '                                                                                                                                                                                                                                                                                           .                                                   &                                   '                                                   (                                       )                                                                                                           '                                               0                                                                                                                                                           &                                   '




                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                            5                                                                                          *                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                  3                                                                               &                                                                                                       &                                                       &                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                       2                                               &                                                                                                                                                                                              3                                                                                                                               &                                                               '                                                                                                           )                                                                           4                                                                                       $                                                                                       &                                                                                                                                                                                                                                                               '                                                                                                                                                                                                                          $                                                                   Z                                                                                                                   (                                                                                                                               .                                                                                                                                                       &                                                   .                                       '                                                                                       :                                                                                                                                               2                                                                                                           #                                                                                                                       $                                                                                                                                                                                                                                              )                                                                                                                                                                           )                                                                                                                               &                                               .                                                                                                                                                   (                                                               .                                           )                                                                   4                               &                                                           '                           '                                                                               )                                                                                                                                                                                                           &                                                                                                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        H                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                     '                                               (                                                                               .                                                               )                                       4                                                                                      $                                                       Z                                                                                                   '                                                                       .                                           3                                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                               &                                                                       '                                                                       (                                                               )                                                                                                                                       '                                                                                   0                                                                                                                                                                                                                                                                                                       &                                                                       '                                                                                                                                                 $                                                                       Z                                                                                                                               2                                                                                                                   '                                                                                                                           .                                               &                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       )                                                                   (                                                                                                                                                                                                                                                       (                                                       .                                                           )                                                                                                               .                                                                                                                                                                                                                                                               2                                               &                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                                                                                                                                                                   7




                                                                                                                                                                                /                                                                   S                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /
                                     )                                       (                                                                                                                                                                                                                                   .                           )                                                                                               .                                                                                                                                                                                   8                                                       9                                                                                                                                                               #                                                                                                                   $                                                                                                                                                                                                                                                                          (                                                                                   &                                                               .                                                                                                                                                                                                                                                       '                                                                                                                                                          $                                                                                                                       Z                                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                                                                                       &                                           .                                                                                                                                                                                              )                                                                                                                           &                                                               .                                                                                                                                                                                                                                                                                                                                                                                                                                                                      &                                                                                                                   4                                   )                                                                       .                                                                                           &                                                                                                                                                   2                                                           &                                                                                                                                                                                                                                                                                                                                                                         )                                               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




  S                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                       S                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                          .                       )                                                                                   .                                                                                                                                               4                               )                                       .                                                                                       2                                                   &                                                                           0                                                                   &                                                                                                               &                                                   4                                                                                                                               )                                                           4                                                                                                                   #                                                                                                                                   $                                                                                                                                                                                                                                                                                                                                  $                                                                           2                                                                   &                                                                                                                                                               &                                                                       .                                                                                                                                                   '                                                                               )                                                               4                                                                                                                           2                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                     )                                                               (                                                                                                                                                                                                                                                                                                                                               .                                           )                                                                                                                                           .                                                                                                                                                                                                                                                                                   .                                                   &                                                                               '                                                   &                                                                                                                           4                                               )                                       .                                                                       2                                                                                                                                                                                               2                                       &                                                                                      $                                               Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                               S                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    S                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                         
  $                           &                                                                                                                                           '                                                                                                                                                                                                                                                                                                         )                                                           (                                                                                                                                                                                                                                                                                                       .                                   )                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                       2                                                                       &                                                                                                                                                                                                                                                           .                                                   )                                                                                                                                   .                                                                                                                                                                                                                                                                                                                   &                                                           8                                                                   9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                                                                                                                                                                                                                                               7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                              \                                                                                                                                                                                                                                                                                                                                   5                                                               5                                                                                                                                                   *                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                  F                                                                                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               S                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                S                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                      M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                                                       .                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                          .                                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                                                                                                   )                                                                   4                                                                                                                                           2                                                   &                                                                                                                                                                       .                                           )                                                                                                                                                   .                                                                                                                                                                                                                                                                       &                                                                                                                                                                          2                                                                   &                                                                                                   (                                               3                                                                       .                                       (                                                                   )                                                                           '                                   &                                                                                                                       )                                               4                                                                                                                       2                                                   &                                                                                                                                                                   .                                           )                                                                                                           .                                                                                                                                                                                                                                       &                                                                                                                           '                                                                       )




                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                   /
                                                                                                                                                                                                                                                                                                                          2                                       &                                                                                                                                                                                   &                                                                                                                       .                                                                                                           1                                                                       )                                                           4                                                                                                               &                                                                                                                                                                                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                       )                                                                                                       (                                                                                                   .                                                   )                                                                                                       &                                                                                                                                                                                                                                       2                                                           &                                                                                               2                                                                               &                                                                                                                                                                       2                                                                                                                                                                                                                                                                                                                   .                                                                                                                                           2                                                                                                       '                                                                               )                                                                   4                                                                                                               &                                                                                                                                                                                                                       '                                                                                           (                                                                                                                                                       1                                                               &                                               .                                               '                                                           (                                                                                               .                                                                                                                                                   (




                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                   *                                                                                                                   *
                                                                                                              )                                                                               &                                   .                   &                                                                                                                                                                                                                          &                                                                                                                                                       '                                                                                       8                                                                                                                                                                                                                                                                                                      (                                                                                                       2                                                                                                                               '                                                                                                           '                                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                       9




                                                                                                                                                  !                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                           "                                                                                                                           6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                      X                                       K                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                              F                                                                                       J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   S                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                                                       )                                                                       4                                                                                                                                   2                                                                           &                                                                                                                                                                                                           .                                       )                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                                                           &                                                                               '                                                                                                                                                                                                   &                                                               '                                                                                                                                                                                                                                                                                                  2                                                   &                                                                                                                                      $                                                                   Z                                                                                                                                                           '                                                                                                                                                                                               '                                                                                                                                                                                                                                                                                                                       )                                                   .                                                       1                                                                                                                           )                                                                                                                                                   2                                                           &                                                                               #                                                                                       )                                                       .                                                                                                                       




                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               7                                                           b




                                                                                                                                                                                /                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          S                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                          
                                     )                                       (                                                                                                                                                                                                                                                   )                                                                                       &                                                                                                                                                                   2                                                                       &                                                                                                                                                                                                                           )                                                                                                                                   &                                                                                   8                                                           9                                                                                                                                                                                                                                               $                                                                                                       2                                                                                                   '                                                                                                                                                                                                   .                                                               )                                                                                                                                               .                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                           '                                                                                                                                                                                                                   )                                                                   (                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (                                                                                                   &                                                                                                                                               &                                                                                                                                                       &                                                                                                                                                                                                   (                                                       3                                       .                                       '                                                   3                                                                                                                                                                                                                           )                                                                                                       2                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                                                                                                                                                                                                                                                       7                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           J                                                                       K                                                                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           H
                                                                                                                                                                                                      )                                           .                                           1                                                               (                                   .                                               )                                                                                                                                       '                                                                                       )                                                                                                                       '                                                               )                                                           4                                                                                                               2                                                                                                   &                                                                                                                                                                                                                                                                                                                                               N                                                                                                                                                                           &                                                       .                                   '                                                                                                                           )                                                                                                                                                                               )                                                                               4                                                                                                       2                                                                   &                                                                                                                                                                                       )                                                                                                                                       &                                                                                                                                                                  '                                                                           (                                                                                                                               .                                                                                                           )                                                                       4                                                                                                          $                                                                           Z                                                                                                          '                                                                                                                                           )                                                                                                                                                                                                                                                           3                                                                                                                                                                                                                                                                   &                                       4                                   4                                       )                                       .                                                                       '                                                                       )                                                                                                               &                           &                                   (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




  *                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
                      )                                   (                                                                                                                                                               )                                       3                                                                                               )                                   4                                                                                               &                                                                                                                                                                                                                       '                                                                   8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                      X                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                      F                                                                                                                                                                                                                   J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   S                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   c                                                                                                                                                                                                                                           S                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                             5                                                                                                                      *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                                                                                                                                                                                                           &                                                                                                                                                                                           M                                                                                                                                                                                                                                                                       )                                                                       4                                                                                                                                                                                       2                                                           &                                                                                                                                                                                                   .                                                                   )                                                                                                                                               .                                                                                                                                                                                                                                                                                                                       &                                                                                                                           '                                                                                                                                                                                       &                                               '                                                                                                                                                                                                                                                                                                                  2                                                       &                                                                                                                                                                                                       .                                   )                                                                                                                                       .                                                                                                                                                                                                                                                                                                       &                                                                                                                                                  :                                                                                               2                                                                                                                                                   2                                                                                                                                                                                                                                                                       3                                                                           &                                               '                                                                                   2                                       &




                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                                                                                                   "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       7                                                       b




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  \
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 11 of 32 PageID 181




                                                                                                                                                                    *                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *
              (                               (                                       &                                                                                                                                                                                   &                                           '                                                                                                       2                                                           &                                                   .                                           &                                                                       )                                                                                                                                                      &                                                                                                                                                               )                                                                                                                                                       (                                                                                                               '                                                       '                                           &                                               '                                                                                                                                                                                                           )                                                                                                                                                   &                                                                                                                                                                                       )                                                                                                                                                                                    )                                                                       4                                                                                                                                                                                                                                                                                                                          (                                                                                                   &                                           '                                                                                                                   0                                                               )                                                                                       2                                                                                                                                                                                                                                                                                                                                                                                          )                                                                                                                                           (                                                           &                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          3                                                                                                                                   )                                               4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         c
                              )                                                                                                       (                                       &                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                           8




                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                       "                                                           "                                                       b                                   "




                                                                                                                                                                                                                          X                                           J                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                              F                                                                                           F                                                   K                                                                                                                                                                                                                                                                                                                                                                                                                                               S                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              S                                                                                                                                                               /                                                                                                                                                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                   )                                                                   4                                                                                                               2                                                           &                                                                                                                                                               .                                                       )                                                                                                                                   .                                                                                                                                                                                                                                                                                               &                                                                               '                                                                                                                                                                                &                                           '                                                                                                                                                                                                                       (                                                                                                               .                                                                                                                                                                                                                          4                                                                                           )                                                   .                                                                       (                                                                       3                                                                   .                                               (                                                       )                                                       '                                           &                                                       '                                                                       )                                                                   4                                                                                                       2                                                                                       '                                                                                                                                       .                                           )                                                                                                           .                                                                                                                                                                                                                                                               &                                   




                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            7                                                               b




                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                   
      2                               &                                                                           4                           )                                                                                       )                                       :                                                                                                                                                                                                                                                                                                                               .                               &                                                                                                                                                                                                                          )                                                                                                                               &                                               .                                       &                                                                                                                                                                                                                                                                                                                      &                                                                                                                                                           '                                                                                                                                                                                                                           $                                                                               2                                                               &                                                                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                                                               3                                                           .                                                                                                                                                                                                                               &                                                                                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                         '                                                                                                                                                                                               3                                           (                                                                                                                                                      Z                                                       &                                                                                                                                                                                                                                               3                                               (                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                       /                                                                                                                                                         Q                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                  )                               (                                                                                                                                                                                                                                                                                                   3                                               (                                                                                                                                                              2                                                   &                                                                                                                                                                                                          1                                                                                                                                                       (                                                                                                                                                                                       $                                                                       &                                                                                                                                                                                                                       '                                                                                               &                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                       )                                                                                2                                                                       &                                                       .                                                                                                                                                                                                                                                                                                                                                                         .                           &                                                                                                   )                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                              &                                               .                                                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                              &                                                                                                                                       '                                                                                                                  #                                                                                           $                                                                   




  f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                             /                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              S                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
      )                               3                               .                                                                                                                                                                                       &                                                                                                               '                                                                                                                                                                                                                                                       '                                               &                                                                                       '                                               )                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                           2                                                                                                                                                                                                                       (                                                                                                                   )                                                                                                                                           '                                                   2                                                                                   (                                               '                                                                                                                                                                                                   $                                                                               Z                                                                                                                                                       .                                           )                                                                                                                                                                                               .                                                                                                   3                                                                                                                                                                                   )                                                           3                                                               .                                                                                                                                                                                                                                                               &                                                                                                                                       '                                                                                                                                                                                               8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                          X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                  J                                                                                                                                                                                                                                                                                                                                                                                                                                                   S                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                               5                                                       5                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                 /
                                                                                                                                                                                                                                                                      M                                                                                                                                                                                                                                                                                                                                          .                                                                                                                                                                                       &                                                                                                                                                                                           )                                                           4                                                                                                           2                                                               &                                                                                                                                                           .                                               )                                                                                                                               .                                                                                                                                                                                                                                                                                                                               &                                                                                                                                                   &                                           4                                                                                                                                                    &                               '                                                                                           :                                                                               2                                                                                                                                                   2                                                                                           )                                                                                                                                                                   3                                               .                                               .                                       &                                                                                                                                                                       &                                                       '                                                                                                                                                   )                                                                                                                   '                                                                                                                                           3                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                   (




                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                       S                                                                                                                                                   /                                                                                                                                                              
                                      )                                                                                                                                               )                                                                                                               3                                                                                                                                           &                                                   .                                                                                                   2                                                       &                                                                                                                                           .                               )                                                                                                           .




  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                          X                                           X                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                          J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               S                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                                                                                                                                                                                       &                                                                                                                                                                                                   M                                                                                                                       )                                           4                                                                                                                                           2                                                       &                                                                                                                                                                           .                                                           )                                                                                                                                           .                                                                                                                                                                                                                                                                                           &                                                                                                        '                                                                                                                                                       &                                                           '                                                                                                                               2                                                                                                                                                                                                                                                                                                                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               )                                                       (                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                               )                                                                                                                                                                       4                                       )                                                   .




                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                        c                                                                                                                                              *                                                                                                                                           c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                          /
                                  2                                                       &                                                               &                                                                                               )                                                                                                                                                   &                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                      (                                                                                           &                                                                                                                                                           )                                                                                                                       &                                                                                                                                                                                           )                                                                                                                                                                                                                          )                                                               .                                                                                                                       :                                                                                                                                                2                                                       )                                                   3                                                                                                                                                                                               )                                                                                                                                                       (                                                       &                                                                                                                                                                                                                                                                                                       G                               3                                                           '                                                                                                                   4                                                                                                                                                                                                                                                               )                                                                                                                       9                                                                           .                                   &                                               4                                               3                                                           '                                                                                                                                                                                                                           )                                                   .                                                                       4




                                                                                                                                                                                                                                                                                                                                  7                                                       b                                                                                                       !                                                                                                                                                                       b                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Q                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                         /                                                                                                                                                                               
      )                                               '                           3                                               0                                                                                                                                                                                                           )                                                                                                                                                                                                                                                                              (                                                                               &                                                                                                                                   )                                                                                                               &                                                                                                                                                                                       )                                                                                                                                                                                                       4                                                                               &                                                               .                                                                                                                               )                                                                                                                                                           4                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                        '                                                                                                           3                                                                                           2                                                       )                                                           .                                                                                                                       &                                                                                                                                                                                                                                                                                                                   (                                                           (                                                                                                                                                                                                                                                               0                                                                                       &                                                                                                                                                                                                                                                                                                                                                           )                                                               (                                                                                                                                                                                                                           .                               3                                                                                           &                                                       '                                                       8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                          X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                          X                                                                                                                                                                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       S                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                      N                                                                                                                                                                                                                                                                                                                                          .                                                                                                                                                                                       &                                                                                                                                                                                               P                                                                                                                                                                                                           )                                                   4                                                                                                                               2                                                               &                                                                                                                                                                                               .                                                   )                                                                                                                                           .                                                                                                                                                                                                                                                                   &                                                                                                                                        '                                                                                                                                           &                                               '                                                                                                                                                                                                                                                                                                  2                                                       &                                                                                                                                                  $                                                                           Z                                                                                                                       :                                                                                                                                                                                                                                                                                                                           &                                                   '                                                                                                                                                                                                                                                                           &                                                                                                   )                                                                                                               &                                                                                                   )                                                       .                                                                                                                                                                       )                                                   .                                   &




                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "                                                                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                7                                                               b




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   S                                                                                                   S                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
  (               &                           .                       '                                   )                                                                                                               '                                       9                                                                      :                                                                                                                           2                                                                                                                                                                           )                                                       .                                                               )                                                           3                                                                                   '                                                                                                                                                           &                                                                                                          $                                                                       Z                                                                                                                                                                          )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                                                       &                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        &                                                                                               2                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                         .                                                   )                                                                                                                       .                                                                                                                                                                                                                                                                                   &                                                                       )                                                                                                                                       0                                                   &                                                       2                                                                                                                                               4                                                               )                                                   4                                                                                                              $                                               Z




                                                                                                                                                                                              6




                                                                                                                              I                                                                                                                                                                                                                                                                                                                              S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                       I                                                                                                                        S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *
                          2                               &                                                                                                                                                                              2                                                                   &                                                                               &                                                                                                                                                                                   '                                       '                                           (                                                       )                                               .                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                               &                                                                                                                                                                               %                                                                                                                                                                                                                                                                                                                                                                                  )                                               .                                                                                                                                                                                                                                                                                                                                                                       %                                                                                                                          9                                                                                                                                                                              $                                                           Z                                                                                                   :                                                                                                                                                                                                                                                                                                           '                                               )                                                                                                                                                                       (                                                       (                                               )                                                                                                                                                                                                                               '                               3                                                                                                                                                                       0                                                                                               1                                                                                       Y                                                   3                                                                                                                                                                       4                                                                       &                                                                                   




  6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "




                                    *                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         S                                                                                                       S                                                                                                                                                                       /                                                                                                                                                                                                                                                 
                                                                      &                                       (                                           &                                                                                                                       &                                                                                                                                               &                                                                                                               (                                                   &                                           .                                                                       '                                                                                                       )                                                                                   4                           )                                                                           .                                                                                                                                                                                               2                                                               &                                                                                                                                                                                                                          (                                                       &                                                           .                                                                                                                                                                                                                                                                                                                                   &                                                                                                   4                                       )                                                        .                                                                                   (                                               3                                                   .                                       (                                                       )                                                       '                                                   &                                                       '                                                                           )                                           4                                                                                                           2                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                               )                                                                                                                   .                                                                                                                                                                                                                                                                           &                                                                                           8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                          X                                                                                                                                                                                                                                                                                                       S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                              5                                                                      
                                                                                                                                                                                                                                                                      P                                                                                                                                                                                                                                                                                                                           3                                                   .                                           '                                           3                                                                                                                                                                                                                                                                                       )                                                                                                                                                   2                                                           &                                                                                                                                                                                       &                                                           4                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                   '                                   &                                                                                                                                                                        )                                                                                                                                                                       )                                                               4                                                                                                                               2                                                           &                                                                                                                                                                           .                                   )                                                                                                               .                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                  2                                                   &                                                                                                                                                                                                                                                                          2                                                                                                   &                                                               &                                                                                                                                                                                                                              )                                                                                       )




                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                7




  S                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                      c                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                         *                                                                                                                       5                                                                                                                                                                                                                                                                                                                                          /                                                                                                                   *                                                                                                                                                                                                                                     
                                                  '                           '                                       (                                       )                                       .                                                           8                                                                                                                       '                                                                                                                                               &                                                   4                                                                                                                   &                                                                                                                                                                                                                       '                                                                                                                                                                                                                                                                                       2                                                               &                                                                                                           (                                                                   .                                               )                                                                                                                           .                                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                            &                                                                                               2                                                   )                                                                                                                       '                                                                                                   )                                                           4                                                                                                                                                                                                                                               2                                                                   &                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7                                                                           b




  *                                                                       5                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                  &                           '                                                                       .                                               0                                           &                                                                                                                                                                                                                                                                                                       2                                                           &                                                                                                                                                                                                                              &                                               .                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                                                                                                                                                                       4                               )                                                       .                                                                                       $                                                                                &                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  &                                                       '                                                                                                                                                                                                                                                                                                               )                                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                   2                                                           &                                                                                                                                                                                                                                      &                                       .                                                                                                                                                                                                                       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                    *                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                 .                                                                                               4                                   )                                                   .                                                                                                                                                                      0                                                       )                                                           .                                                                                                                   )                                                       .                                                           &                                                       '                                                                                           8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                          X                                           L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      S                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                         *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (                                                           (                                                           &                                                                                                                                                                                                                                                                                                                                   N                                                                                                               )                                                           4                                                                                                                                           2                                                               &                                                                                                                                                                                                               .                                                   )                                                                                                                                       .                                                                                                                                                                                                                                                                    &                                                                                                                                                                                          2                                                           &                                                                                                                                                                                                                                                                                                              &                                       .                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                                                                                                                                       4                                                   )                                                       .                                                                                           $                                                                   &                                                           '




                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    7




                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                                                                         &                                           '                                                                                                                                                                                                                   )                                                                                                   '                                                                      8                                                                                                                                                           &                                                   4                                                                                                                       &                                               '                                                                                                                                   2                                                                   &                                                                                                                           &                                                           .                                                                                                                                                                                                                                               (                                                                                                                                           '                                               '                                                               (                                                           )                                                               .                                                               8                                                                                                                                                            '                                                                                                                                                                                                                                                                                                           )                                                                                                                                                                                                                                           )                                                                                                                                                                           )                                                   4                                                                                                                                                                                                                                                                               .                                               &                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3                                                                                                                                                   Y                                               3                                                           &                                                                                                                                   )




                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                    *                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5
                                                                                                                                                                                                          3                                                                                                                                                                                                                                                                  2                                                                                               &                                                                           &                                                                                                                                   2                                                                                                                                                                                                                                                                                                                                                               1                                                                                                                                                                                                                                                                                                   3                                                                                                                                           &                                                                                                                                                                           )                                                                                                                                                                                                                                                           3                                                                                                                                                                                                                                                                                                                                                        (                                                   .                                               )                                                       4                                                                                                       &                                               '                                                                                                   )                                                               4                                                                                                                                                                                                                                                   .                                                                                                                       &                                                                   .                           '                                                                                                                                          2                                                               &                                                                       &                                                           .                           )                                                                                                                   &                                                                                               &                                                       )                                                           3                                               '                                                                                                       4                                                                                                                                                                       )                                               .                               '




                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
  3                                                                   Y                                               3                                       &                                                                                       )                                                                                           2                                                                                                                                                       (                                                                                                       .                                                                                                                                           3                                                                                                                                                   .                                                                                                                                                                                                      2                                                                                   &                                                                                           &                                                                                                                                                                                                                                                                                                       )                                                                                                       2                                                                       &                                                               .                                                                           .                                       &                                                                       &                                                                                                                                                                                                                                                                                                                                                                                            4                           )                                                       .                                                                                                                                                                                                                                                       )                                                                                                                                                                               2                                                                                                                                                                                                                                                                                                                                                       1                                                                                       2                                                       &                                                                                           (                                                                                                                                                                                                                                       2                                                   &                                                                               &                                                                                                                                                                                   3                                                                                                                                                                               )                                                                                                                               )                                               4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F                                                       K
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 12 of 32 PageID 182




                                                                                                                         H
                                                                                              .                                                                       &                                               .                                       '                                                                   8




                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                      X                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /
                                                                                                                                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )                                                                                                                                                                                                                                                   1                                                                                                                                                                                                                                                                                                                                                              )                                                                                                                                                                   &                                                       '                                                                                                                           2                                                                                                                                                                                                                                                  $                                                           Z                                                                                               '                                       &                                                                                                                                                                   '                                                                                                                       )                                                                                                                                                                                           2                                                                                       &                                                                                       &                                               '                                                                               (                                                       3                                               .                                       '                                           3                                                                                                                                                                                                                                                                                   )                                                                                                   2                                                           &                                                                                                                                                                                                                                                                                                                                                                                                 )                                                   (




                                                                                                                                                                                                                                                                                                                                                                                          "




  S                                                                                               /                                                                                                                                                                                                                                                             5                                                                                                                                                          5                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                              .                       )                                                                                       .                                                                                                                                                                                                                                                                       )                                                                                                                                                           &                                                       .                                                                                                                                                                                                                                                                                                                                                   2                                                                   &                                                                                                   '                                               &                                                                                                       &                                                                                                                                                                                       )                                                                                                                                                       )                                           4                                                                                                                                                                           2                                                                                               &                                                                                       &                                                       '                                                                                                                   )                                                                                   (                                                           .                                               )                                                                                                                                                                                               &                                                                                                                                                                                       0                                                                                           )                                                                   )                                                                                                                                               '                                                                                                                                                                                           (                                                                                               &                                                                                                                                                                                                                                                                                                           )                                                           3                                                           .                                                                                                                                                                                                               &                                                                                                                                                                                                         $                                       Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E                                                           @                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I                                           c
  .               &                               (                                   .                               &                                       '                                           &                                                                                                                               '                                                                                                                                                                                                                                                                                       :                                                                                                                                       .                                           .                                                                                                                                                                                                       '                                                                                                                   )                                                                                                           (                                                                                                                                                               1                                                               &                                           .                                           '                                                                                                           2                                                                                                                                                                                                                                                                                                                                                               2                                                       &                                                                                                                   &                                           '                                                                                                   :                                                                                                                                                                                                           2                                                                                                                                                                               &                                                                                                                                                                                                                                                       (                                                   2                                                   1                                                   '                                                                                                                                                                                                                                                               &                                           4                       4                                       &                                                                                                                                                                   )                                                                                                                                                                                               2                                                       &                                                                                                                                                       2                                                                               &                                                       &                                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      7                                                           b                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               b




                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                        
  (                       &                                   .                       4                               )                                           .                                                                                                                                                                                                                                                                                   &                                                                                                                                                                      &                                                                                                                                                          1                                                               )                                                                       3                                                                                       :                                                                                                                                                                                                                                               0                                                                   &                                                                                                                                           0                                                                                           &                                                                                                                   )                                                                                   &                                                                                                                   &                                                   .                                                                                                                                   '                                       &                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                           &                                                                                       1                                                                                                                                       4                                                                   &                                                           .                                       :                                                                                                                       .                                                                                       '                                                                           8                                                                                                                                                                                                                                                                                                                          (                                               2                                                                               '                                                                           '                                                                                                                                                                                   )                                                       .                                                                                                                                                                                                                                               9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                                                                                                                                                       6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                          5                                                                                                       *                                                                                                                                                                                          *                                                                                                                                                                                                                                                  5                                                                                       J
                 $                                           Z                                                                                                                                               '                                           )                                                                                                                                                                                   4                       )                                                   .                                                                                                                                   '                                                                                                                                                                                                                                                                                                           (                                                       .                                                   )                                                                                                                                                                                                       '                                                       &                                                       '                                                                                                               )                                                                           (                                                                                                                                       1                                                               &                                               .                               '                                                                                                                                                                                      '                                                                                                                                                                                                                                                                                                                                                               )                                                                                                                                                  .                                           &                                                                                                                                                                                                   &                                                                               0                                                                       1                                                                                                                               )                                                   .                                   .                           &                                               '                                                           (                                                   )                                                                                                                                                                               &                                                                                                                                           &                                                                                                                                                                                                           &                                                                                                                                                                                                                                                           .                                                                   2                                                                                       




  J                       K                                           F                                       L                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                   5                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                  5                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                      
                                                                                                                                                                                                                                         2                                                                                                                                                                                                                                                           )                                                                                                                                               4                                                                                                                                                                                                                                                                           )                                                                                                                   '                                                                           )                                                                   4                                                                                                                   2                                                                       &                                                                                                                   &                                       '                                                                                                                                                                                                                                                                       (                                           .                                           )                                                                                                                       &                                                                                                       3                                               .                                       &                                               '                                                                                                               .                                           &                                                                                                                                                                                                                                                                                                                                               0                                                                                       &                                                                                           0                                                                                                           '                               &                                                                                                                               3                                                       (                                                           )                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                       &                                                   &                                                                                                                                                                                                                                                                                                                  &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                                                                          S                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   X                                                                                                           J
                                                         )                                           4                                                                               2                                               &                                                                                                                                               .                                               )                                                                                                       .                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                   "




                                                                                         t                                           }                                                                                                          y                       t                                                                                                                                                                      }                                                                                              x                                                                                                                   t                                                                                                                                                                                                             }                                                                                                                                                                                          }                                                                                                                   t                                                   y                                                   t                                                       }                                                               ~                                                                      }                                                                                                                                                                                                             {                                                       x                                                                                                                                                                      t                                                                                           {                                                                                                                                                             }                                                                                                                                                                                                                                                                {                                                                                                                                                                                                                                                    ~                               t                                                                                                                          }                                                                                                                                                          r                                                               {                                                                                                   ~               x                                                                   {                                                           x                                                                                                                                                                                                                         {                                                       }                                                                                          x                                                                                                      ~                                                                                              }




                                         {                                       }                                               }                                                           t                                                                                  ~                                                                      {                                                   }                                                                                                                                                                                         ~                                       s                                                                                               ~                               s                                                                           t                                                                                   v                                                                                   }                                                                   ~                                                                                                                                                                                                                    {                                                                                                                                                     }                                                                                                                                                                                                                                                                         {                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                      X                                                       \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                           *                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                      *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                                           &                                                                                                                                                                                                                           &                                                                                                   2                                                                                                                   '                                                                                                       0                                                               &                                                   &                                                                                                                                                       :                                                                       .                                       )                                                                                                                                                                           4                                           3                                                                                                                                       1                                                                                                                                                                                                                                                                                       3                                                                                                   G                                       3                                                   '                                                                                                           1                                                                                               4                               )                                                       .                                                                                       &                                                                                                                                                                               )                                                                                                   3                                                                                                                                                                           &                                                           .                                                                                   )                                                                                                                                                   &                                                                                                           (                                           3                                                                                                                                                                                           3                                                   .                                   &                                                                                   0                                                               )                               )




                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                    /
              &                               '




                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                              J                                                           K                                                           K                                                   \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           S                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                         /
                                                                                                                 2                                       &                                                                                                                                                                                                                                                                                                                                   #                                                                                                                                                                                                                                   0                                                                                                       &                                                                                                                   )                                                                                                                                                                                                                                                                         .                                                           &                                                                                                                                                                                                                       &                                                                                                                              3                                                   '                                                                                                                                                                                                                                   '                                                                                                                                               2                                                               1                                               '                                                                                                                                                                                                                                                                                                          G                                           3                                           .                                                                                           &                                       '                                                                   4                                       .                                   )                                                                                                                                                                                                                                                               &                                                                                                                                   (                                                               3                                                                                                                                                                                               3                                                       .                                   &                                                                                                                                                          )                                                       )                                                                                                                                           $                                                   &                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  W




                                                                                                                                                                                                                                                                                                                              K                                                                                                                                                                                                                                                                                                                                                                                                                                                      e                                                                                                                                                                                                                                                                                                              J                                                   K                                                               K                                                                               \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                      N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3                                                                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2                                                                       &                                                                                                                           #                                                                                                                                                                                                                                           0                                                                                       &                                                                                               )                                                                                                                                                                                                                                       2                                                                                                                                                                                                           (                                                                           )                                                                                                               '                                                       2                                                                                   (                                               '                                                                                                                                                                                  .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )                                                           3                                                       .                                                                                                                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                       S                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                              *                                                                                                                                   /
                                 )                                                                                                                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                               (                                                                                                                           .                                                                                                               )                                                                               4                                                                                                                               2                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                     )                                                           (                                                                                                                                                                                                                                                                                                                       .                           )                                                                                                                   .                                                                                                                                                                                                                                                                                                                     .                                       &                                                                                                                                                                                                       &                                                                                   :                                                                                                                   '                                                                                                           .                                   &                                                       Y                                                       3                                                                               .                                   &                                                                                                                                                           )                                                                                               3                                                                                                                                                   &                                                   .                                                                                           )                                                                                       0                               )                                               2




                                                                                                                                         *                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
  0                                               )                                   )                                                                                                                                                                                                                                                                                                                   3                                                   .                                                                                                                               &                                                                                                   &                                                               '                                                                                                                                                                                                                                                                                                                                                   4                                                                       &                                                   .                                                                                               '                                                   2                                               &                                                                               2                                                                                                                                                                                                                                           )                                                                                                                                                           (                                                                                                           &                                                                               &                                                                                                                                                                           )                                                                                                                                               (                                               &                                                                                                                                                                                   )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                  F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                      N                                                                                                                                                                                                                                                                                                                                                                                                                      3                                                           .                                                                                                                                                                                                                                                                                                                       2                                                   &                                                                                                                                                                                                   &                                                                                                                                                       (                                                   3                                                                                                                                                                                               3                                                                   .                           &                                                                                                               0                                                                                                   )                                                       )                                                                                                                                                                                                               .                                                                                   :                                                                                                                                                                                      2                                                                   &                                                                                               (                                                       2                                                                                           &                                                               0                                                   )                                                                                       )                                                                                                                                                       '                                                                                                                                   '                                                                                               4                                                                   .                           '                                                                                                                                       :                                                                           )                                                                                                                                                                                                                   &                                                                                                                                   (                                                                   '                                                                               )




                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                     5                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                  I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                               
                                                                                              &                                           '                               '                                                                                               2                                                           &                                                                                                                                       &                                                                                                                                                                       )                                                                                                                                                                                               2                                                                       &                                                                                                                                                                               '                                                                                                                                                       &                                                                                                       (                                                   )                                                               .                                                                                               )                                                                                                                                       )                                                                   4                                                                                                                                                  .                                       &                                                                                                                                                                                                   &                                                                                       '                                                                                               &                                               4                                                                                                   &                                                                       0                                                                   )                                                   :                                                                                                                   4                                                                                                                                                           &                                                                                                                                                                                                                                                                                                                                                                                          2                                                           &                                                                                                               2                                                                                           .                                                                                                                                                                                                           &                                                                                                                                   (                                                                                                                                       )                                                                                                               .                                                           :




                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                   5                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                              I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                              *
  0                                               )                                   )                                                                                                                                                                                                                  2                                                   &                                                                                                       (                                                   2                                                                                           &                                                   0                                                           )                                                                                                       )                                                                                                                                                                                           '                                                                                                                                                                                                                                                                                                                                               &                                                   '                                       '                                           &                                                                                                                                                                                                                                          .                                                           &                                                                                                                                                                                                       &                                                                                   '                                                                                                                                                   &                                                                                                                                                                                                                      :                                                                       2                                                                                                                                                       2                                                                                                                                                       )                                                                                                                                                                                   (                                               '                                       &                                                                                                                                                                                                                                                                                                                                               )                                                       '                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                   &                                                                                   1                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                      
                                     .                           &                                                                                                                                                           &                                                                                                                   )                                               '                                                                                                                                                           )                                                                                                               '                                                                                                                                           )                                                                               3                                               '                                                                                                               &                                                   '                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                                              J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                               
                                                                                                                                                                                                                                                                      N                                                                                                                                                                                                                                                                                                                                       Z                                                               )                                                                                                                                   )                                                                               :                                                                                                                                                                                                                                                                                                                                       2                                                                           &                                                                                                                                                                                   &                                                                                                                       (                                                                   3                                                                                                                                                                                                   3                                                                   .                                       &                                                                                                                                                                                                             .                                       &                                                                                                                                                                                           &                                                                                           :                                                                                                                                           '                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                           &                                                                   1                                                                                                                               3                                                                                                                                                               0                                                                                           &                                                                                                       )                                                                                                       '                                                                           .                                                                                                                                                       2                                                                                   &                                                                                                           )                               .




                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                       /
  0                       &                                                                                                                                                               2                                                   &                                               .                                                                                                       &                                                   4                                                                                                                                                           .                                                                                                                                                                                                                                                                                                                                  2                                                           &                                                                                                                                                                                           '                                                                   )                                                                                                               &                                                                                                               (                                               &                                           .                                                                   &                                                                                                                                                                       &                                                                                                                                                                                                                                                       '                                                       2                                                                                               .                               (                                                                                   (                                                                                                                                                                                                                                   )                                                                                                                                                                                       2                                                           &                                                                                                                                                                                       '                                                                                                                               &                                                                               )                                                           4                                                                               2                                                           &                                               .                                                                                                   &                                                           4                                                                       &                                                                       0                                                               )                                                       :                                                                                                           .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                               
  4               .                   )                                                                                                                                                           2                                                   &                                           .                                                                               &                                                                               0                                               )                                                                   :                                                                                                                                                               )                                                                                                                           2                                                               &                                               .                                                                                               :                                                                                   .                                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )                                                                                                                                                                                                                                                               1                                                                                                                                  '                                   2                                                   )                                               .                                                                                           1                                                                                                                                                   4                                                                       &                                                               .                                                                                               2                                                           &                                                                                                                                                               &                                                                                                                               (                                                           3                                                                                                                                                                                                   3                                                           .                       &                                                                                                                                                                                                     .                       &                                                                                                                                                                                   &                                                                                       '                           3                                                           4                                       4                                   &                                           .                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                           5                                                                                                                                                                                                                                     5                                                   H
  (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F                                                       F
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 13 of 32 PageID 183




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  J                                                               K                                           K                                                                               \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                          N                                               M                                                                                                                                                                                                                                                                                                                                                                              3                                                               &                                                                                                                                                               )                                                                                                                                                               2                                                       &                                                                                                                                                                                                           &                                                                                                                                                                               (                                                                           3                                                                                                                                                                                                                                   3                                                                       .                                               &                                                                                                                                                                                                                                                                                                                               2                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                       #                                                                                                                                                                                                                                               0                                                                                                       &                                                                                                                                   )                                                                                                                                                                                                                                                                                                         .                                                       &                                                                                                                                                                                                                   &                                                                                                       &                                                                                               (                                               &                                                       .                                                       &                                                                                                                                                       &                                                                                                                                                               (                                                                                                                                                                                                           4                                       3




                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                               /                                                                                                                                                                                                                                                  5                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
  0               .                       3                                                           '                                                                                                                                                                                                   :                                                                                   2                                                                                                                           2                                                                                                                                                                           )                                                                                                                                                                                                                                                                                   3                                                                   &                                                                                                                                                                               :                                                                                                       &                                                                                                                                                                                                                                                                       4                                                                                   &                                                       .                                                                                           '                                                               2                                                                       &                                                                                                                                   .                                           &                                                                                   3                                                                       .                                                                                                       &                                                                                                                                                                                                   )                                                                                                   Z                                                                                                   )                                                               .                                                                                                                                                                                                                                                                                                                                                                                                                  2                                                               &                                                                                                                                                                                                                   '                                                       )                                                                                                                                                                       &                                                                                                           &                                                                           )                                           (                                                   &                                                                                                                                                                                                                                           2                                                           &                                                                                                                                                                                                                                   )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5
  :                               2                                                                               &                                                                                                                                                                                       Z                                                                                       )                                                   .                                                                                                                                                                                                                                                                      :                                                                                           2                                                                                                                                                                           2                                                                                                       (                                                                       &                                                               .                                               '                                                                                           '                                                                                                       &                                                                                                                                                                               4                                           )                                                                   .                                                                                                                                   &                                                                                                                                                                                                                                                                                                                   1                                                                       '                                                                                                                                                                   Z                                                                           )                                                       .                                                                                                                               '                                                                                                                   )                                                                                                                                                                                                                                                                                                   '                                                                                                   4                                                                                                                                           &                                                                                                                                                                                                                                               1                                               '                                                                                                                                                           4                                                               &                                               .                                                                                               2                                                   &                                                                                                                                               &                                                                                                                                       (                                                       3                                                                                                                                                                                                   3                                                           .                                           &                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                 /                                                                                                                                              5                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                  *                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *
                             .                       &                                                                                                                                                       &                                                                                                                       )                                                       3                                                                                                                                                                                                                                       )                                                                                                                                   (                                                                                                                                                                           1                                                                                                                                       &                                                                                                                                                                                                                                               '                                                                                       :                                                                                                                                                                                           2                                                                   )                                                               3                                                                                                                                                       '                                                       &                                                                                                                                               &                                                           .                                               &                                                                               (                                                                                                                                                                                                                                                                                                                                                                                               2                                                           &                                           .                                                                                                               &                                               4                                                                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                              3                                                                                                                                                                                                                                                                                                                           :                                                                           2                                                   &                                                                                                                               '                                       2                                                   &                                                                                   .                                   &                                                                                   3                                                       .                                                                                                   &                                                                                                                                                                       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                *                                                                                                                                                                                                                *                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                               *                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /
  Z                                       )                                       .                                                                                                                                                                                                                                                                                                                                               2                                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                   &                                                                                                                                                                                                   )                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                       3                                                                   &                                                                                                                           .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                              J                                           K                                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *
                                                                                                 2                                       &                                                                                                                                                                                                                           P                                                                                                                                                              3                                                           '                                                                                       .                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                                                       &                                                                                                                                                                                                                                                                                                                 .                                                   &                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 3                                                           '                                                                                                                                                                                                                                                   '                                                                                                                                                      G                                                   3                                                           .                                                                               &                                                   '                                                                                                                                                           3                                                               &                                                                                                                       )                                                                                                                                                                                                       &                                                                                                                                                           (                                                                   3                                                                                                                                                                               3                                                       .                                   &                                                                                                                                                                      )                                                               )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      W




                                                                                                                                                                                    /
  $                       &                                   '




                                                                                                                                                                                                                                                                                          X                                                                                                                                                                                                                                                                                                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                J                                                                               K                                                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                          N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3                                                                                                                               .                                       1                                                                                                                                                                                                                                                                                                                                           P                                                                                                                                                                                                                                                                 .                                       &                                                                                                                                                                                                                                                       &                                                                                                                               &                                                                                                                                                       &                                                       .                                               &                                                                                                                                                                                               2                                                                           &                                                                                                                                                                  3                                                               '                                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                                                                       &                                                                                                                                                                                                                                                              .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )                                                           3                                                       .                                                                                                                                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




  S                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                               
                      .                                                   )                               .                                                                                           )                                                                                                                                           )                                                                                                                                                                                                                           &                                                                                                                                                                                   &                                                                                                                                                                               &                                                                                                                                                                                                           )                                                                           4                                                                                                                                       2                                                                               &                                                                                                                                                                                                                          3                                                           '                                                                                               .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                                               &                                                                                                                                                                                                                                                                                     .                                   &                                                                                                                                                                                                               &                                                                                                                                   &                                                                                                                               .                                                                                               &                                                                                                                                                                                   )                                                               4                                                                                                                                                                                                                                                                               &                                                       :                                                                                                                   0                                                                       )                                                   )                                                                                                                                                           (                                                                                                           '                                               '                                                   (                                                   )                                                           .                                                                                                           4                                   )                                                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            S                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         S                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                      5                                                   H                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                          
  (                                                                           1                               &                                           .                           '                                                                                                                      2                                               &                                                                                                                                                                                                                                                                                                                                                     (                                                                   .                                       )                                                                                                                                                   .                                                                                                                                                                                                                                                                                                                       $                                                                               2                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                         (                                                                           .                                                               )                                                                                                                                                   .                                                                                                                                                                                                                                                           '                                                                                                                                                                                                                       &                                                                                                                                                                       &                                                                                                                                                                                   )                                                                                                                                               .                                                                                                                                                                                                                                                       &                                                                                                                                                                                   2                                                                                                   (                                                                                                                                                               1                                                       &                                           .                                                                       '                                                               0                                                                                       )                                                   )                                                                                                                                                                   )                                                                                                                                                   .                                       &                                                                                                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
  0                                               '                               &                                                                                                                                       &                                                                                               )                                                                               4                               )                                                                                                                           )                                                                   :                                                                                                                                                               2                                                           &                                                                                                           (                                                                                                                                                       1                                                                       &                                                               .                                                                                           '                                                                                               0                                                                                                               )                                                       )                                                                                                                                                                                   '                                                                                                                                                                                                                                           (                                                                                                               &                                                   '                                                                                       )                                                                                                                               &                                           .                                                                                                                                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5
                                                                                                                                                                                                                                          N                                               N                                                                                                                                                                                                                                                                                                                                                                                                                                                          '                                                       &                                                                                                                                                                                           )                                                                                                                                                                                       (                                                                                                                                   '                                                                                                                                                           &                                                                                                                                   (                                                                       &                                                   .                                                                                           &                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                              4                                   &                                                                                                               .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   &                                                           .                                           '                                                   &                                                                                                           .                                               &                                                                                                                                                                                                                                       )                                                                                                                                                                                                           )                                                                                                                       2                                                           &                                                                                                                               &                                                                                                                                                           (                                                       3                                                                                                                                                                                                   3                                                       .                                       &




                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                  5                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5
  (               .                       )                                                                       &                                                                                           3                                           .                                   &                                                                                                                                                                                         .                                               &                                                                                                                                                                                                               &                                                                                                                               :                                                                                                       .                                   )                                                                                                           &                                                                                                                                                                           )                                                                                                                                                                               2                                                                       &                                                                                                                                                              $                                                                                   Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 )                                                           (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '                                                                                           .                                                                                                                                       )                                                           .                                       '                                                                                                                                                                                                                              &                                                                                                                                                                                                                                                                                                                                                                                                   2                                           &                                                           .                                                                           )                                               :                                                                                                                                                                                                               2                                                           )                                                   .                                   .                                                                       4




                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *
  &                                               (                                       &                               .                                                           &                                                                                                                                                   &                                           '                                                                                                                                              '                                                                                   :                                                                                           &                                                                                                                                                                                                                                               '                                                                               '                                                                                                                                                                                                                                                                                                                                                   .                                                                                           .                                   &                                                                                                                                                                                                                                                                       )                                                                                                                                           '                                                                                                                   )                                                                           4                                                                       )                                                                                           2                                                                           &                                               .                                                                           4                                                                                                                                                                                                                                                                   1                                                                                                                                                                                       &                                                                                                                                                               0                                                                   &                                                               .                       '                                                                                                                           )                                                                                                                                                       2                                                           &                                                                           '                                                                                                                                                                                                               &                                                                                                           &                                           '                                                                                                                                                                                                                                                                                                                              .                                           &                                                   Y                                                       3                                                       &                                               '                                                                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
      )                                                           2                                                                                                                           &                                                                           2                                                   &                                               .                                                               0                                                                                               )                                                       )                                                                                                                                                                                                                                               .                                                                                                                   :                                                                                                                                                                                                                                                                       4                                                                                       &                                                               .                                                                                                       '                                           2                                                                           &                                                                                                       4                                                                                                                                                                                               '                                                       2                                                                               &                                                                                                                                                                                                               2                                                                   &                                                                                                                                                                                          3                                                           '                                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                  (                                                                   &                                                                                                                                                                           .                                                                                                                                   2                                                               &                                                                       .                                                                                                   2                                                                                                                                                                                                                                   0                                                   &                                       4                                       )                                                       .                               &                                                                                                                           )                                                                                                                                                           (                                                       &                                                                                                                                                                                   )




                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                      I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                              &                                       .                                                                                           :                                                                                                                               '                                                                                                                                                                                                   '                                                                                                                                                                                               '                                               '                                                                                                                                                                               &                                                                                                                                   )                                                                   4                                                                                                                                                                                                                                              .                                               &                                                                                                                                                                                                                                           &                                                                                               '                                                                                                                                                                           .                                       &                                                                               Y                                                           3                                                       &                                                               '                                                                                                                                                                                                                                                                                                                                                                           &                                                                                                                   '                                                                                                                                                                               &                                                                                                                                                                                                                                                           2                                                                                                                                                                                                                                                                                          $                                                                                       Z                                                                                                                                                       :                                                                                           )                                               3                                                                                                                                                                                                                                                               )                                                                                                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                                                   1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "                                                                                                                                                                                                   f




             5                               5                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                      /                                                           
                                                                                  )                                                                                                                                                                                           )                                                                                                                                                                                                                   )                                                                                                                                                                                                       )                                                                                                           2                                                                   &                                                                   .                                                                                                                  .                                       &                                                   G                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                   2                                                                                                                                                                                                               '                                                   2                                                                                       &                                                                                                                   2                                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                   (                                                               &                                                                                                                                                                                                                                                                                                                               G                                           3                                                                   '                                                                                                                               4                                                                                                                                                                                                                                                                           )                                                                                                                                                                   8                                                                                                                                                                                                                                                                                                       &                                                           .                                                                                           )                                                                                                                                                                                                                                                                          .                                       &                                                                                                                                                                                                   &                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                          '                           3                                                                                                                                                              &                                                                                                           2                                               &                                               .                                                                                                       )                                                                                                       '                                       3                                                                           0                                                                                                                                                                                                                                                                                                               )                                                                                                                                               2                                                                           &                                                                                                   0                                                                                                               )                                                                       )                                                                                                                                                                                                                   &                                                               '                                                                                                                                           )                                                                           .                                                                   .                                   &                                                                                                                   &                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           )                                                                   (                                                                                                                                                                                                                                                                                                                                                                               )                                                                                                                                                                                                                           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                  I                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                           *                                                                                                                                                                                                          *
                                                                                                                                                                                                                                          N                                               P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1                                                   '                                                                                                                                       0                                                                   &                                                                       4                                       )                                                                   .                                                   &                                                                                                                                                                                                                                          .                                               &                                                                                                                                                                                                                                                       &                                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                           2                                                                                                                                                                                                                                                                                                                       2                                                               &                                                                                                                                                                                                                                          3                                                           '                                                                               .                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                                                       &                                                                                                                                                                               :                                                                                                           '                                                                                                                   '                                                                                       2                                                           &                                                                                                           3                                                                                               &                                                                                                                                                                                               )




                                                                                                                                                                                                                                                                                                                                                      "




  5                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                  I
              )                                                                                                                                                                       &                                                                                                                                                   &                                                                                                                                                                                                                 )                                                                   :                                                                                           0                                                                                                                                                                                                                                                       '                                       3                                                                   (                                                               &                                                                   .                                                                                                                                                           '                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                       (                                                                                                                                                           )                                                                                                                                                                   )                                                                                                                           &                                                                                                                                                                               0                                                                                   )                                                                       )                                                                                                                                                           4                                                   .                                       )                                                                                                                                                                                                                                   2                                                                           &                                                                                                                                                                                                   '                                                                                                                                                           &                                                                   (                                                           )                                               .                                                                                       )                                                                                                                                           )                                                               4                                                                                                                                          .                               &                                                                                                                                                                                                           &                                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *
  .                                                               2                                                                                           &                                                                   0                                               )                                                           :                                                                                                                                                                                                                                                                  3                                                                                                                                                                   0                                                                                                                                                                                                                                                                                                                                                       .                                               &                                                                                                                                                                                                                                                                                               :                                                                                                                                                   '                                                                                                                                                                       (                                                                   (                                                                                                                                                                           &                                                                                                                                                                                                   )                                                                                                                                                       2                                                                   &                                                                                                                                                                                       G                                   &                                                                                                                                                                   )                                                                                                                                                                   '                                                                                                                               &                                                                                                                                                                                                                                                                              '                                                                                                                                                                                                                               1                                                                                               Y                                                                           3                                                                                                                                                               4                                                   &                                                                                                                                                   (                                               &                                           .                                   '                                               )                                                                                                                                                               :                                                                                   )                                                   3




                                                                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                     H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                       
  2                                                                                       &                                                                                                                                                                       )                                                   :                                                                                                                                                                                                                                                                      3                                                                                                                                                                       0                                                                                                                                                                                                                                                                                                                                                           .                                                       &                                                                                                                                                                                                                                   '                                                                                                                                                                                       .                                       &                                                                                                                                                                                                                                   &                                                           4                                                               4                                                   &                                                                                                                                                                                                                                                           &                                                                                                                                                       )                                                                                                                                                                                                                                                   &                                                                                                                           )                                                           .                                                                                                                                   &                                                                                                           )                                                                   .                                                                                                                                                               )                                                                                                                                                                           .                                                   )                                                                                                                                       '                                                           1                                                                                                                                               (                                                                       )                                                                                                                                               '                                                                                                                                                                               3                                                           '                                                       &                                                                                                                                                       0                                                   1




                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




  5                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *
              )                                                                                                                                                                                                   )                                                                                                                                       )                                                   4                                                                                                           2                                                       &                                                                                                           '                                                   )                                                               .                                                                                                                                               4                                           .                                   )                                                                                                                                                                                                                                   :                                                                                                   2                                                                                                                                                                               2                                                                                                                                                                                                                      .                                   &                                                                                                                                                                                                                                                               &                                                                                                               '                                       3                                                                       4                                           4                                           &                                                       .                                   '                                                                                                                                                                                                                                                                                                                                                                                  2                                                               3                                                           '                                                                                                                                          3                                                                                                                               '                                               3                                                               .                                       (                                                                       .                                                                               '                                                                                                                                                                                                                                                           1                                                                                                                                                      2                                               &                                                                                                                                           .                                   &                                                                                                                                                                                                                           4                                                                                                                                                           &                                                                                                                                                                               )




                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                       
  (               .                       )                                                                                                                                                       &                                                                                                                                                                       1                                                                                                                                                                                           &                                                       '                                                                                   2                                                               &                                                                                                                                                                                                                                       .                                           &                                                                                                                                   &                                                               4                                                                                       4                                               )                                                                       .                                                                                                                                                                      .                                                           &                                                                                                                                                                                                                                   &




                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F                                                               J
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 14 of 32 PageID 184




                                                                                                                                                                                                                                                                                  L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                  I                                                                                                                                                                                                  
                                                                                                                                                                                                                      N                                                                                                                                                                                                                                                                                                                                                                                                              3                                                       .                                                                                                                                                                                                                                                               2                                                                   &                                                                                                   0                                                                                                       )                                                                   )                                                                                                                                                                                                           &                                                                           '                                                                                                                                                                                                      2                                                       &                                                                                   (                                                           2                                                                               &                                                                   0                                                                   )                                                                                                   )                                                                                                                                                                                               '                                                                                                       2                                                                                                                                                                                                                                                                                                       &                                               .                                                                                               &                                                                           0                                                           3                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                          .                                           &                                                                                                                                                                                               &                                                                                               '                                                                                                                   .                                                                                                                                                                                               $                                                   2                                   &




                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                      5                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                            *
      &                           '                                                                                                       )                                               3                                                                                                                                                                                                                   )                                                                                                   0                                                       &                                                                                                                       )                                                                                                                                                                                                                                                       3                                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                               *                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                      N                                                           O                                                                                                                                                                                                                                                                                                                                                  4                                                                       &                                                       .                                                                                                                           2                                           &                                                                                                       4                                                                                                                                                                                   &                                                                                                                                                                                                                                           &                                                                                                                                                                                   (                                                               3                                                                                                                                                                                                               3                                                           .                                   &                                                                                       0                                                                                                                   )                                                               )                                                                                                                                                                                                                                       .                                                                                   :                                                                                                                                                                                                                                   &                                                                                                                                               (                                                                                                                                                                                                                                 .                                       &                                                                                                                                                                                                           &                                                                               &                                                                                                       (                                                                   &                                                   .                                                                       &                                                                                                                                                       &                                                                                                                                                   2                                       )                                                                                                           (




                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                         *                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                          
  .                                                                                                                                                                                                                                                                                                                   4                                   .                                       )                                                                                                                                                                                       2                                               &                                                                                       '                                                                                                                   &                                                                           )                                                   4                                                                                                                               2                                                                   &                                                                                                                                               &                                                                                                                                                               (                                                                               3                                                                                                                                                                                                                                           3                                                   .                                   &                                                                                                                                                               G                                           &                                                                                                                                                                                                       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                                                  \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                       /                                                                                                                             Q                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                          
                                                                                                                                                                                                                      N                                                                                                                                                                                                                                                                                                                                                                                                          .                                       &                                                                                                                                                                                                                   &                                                                               :                                                                                                                                                           '                                                                                               '                                                           &                                                                                                                                                                                                                                           )                                                                                                                                                       2                                                                           &                                                                                                                           )                                                           3                                                           .                                                                                                                                                                                                                                                                   &                                                                                                                                                                                               (                                                           2                                                       1                                                               '                                                                                                                                                                                                                                                                                                                              :                                                                                   2                                               )                                                                                               .                                   &                                                                                                       )                                                                                                                                                                                                                                                       &                                                                                                                                                                                       2                                                                                                                                                                                                                                                          .                                   &                                                                                                                                                                           &                                                                           :                                                                                               '




                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                 
  '           3                                   4                   4                   &                                       .                                                                                                                                                                                               4                           .                                           )                                                                                                                                                       (                                               2                                                           1                                                               '                                                                                                                                                                                                                                           (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                                                                                                                   3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                                           )                                                                       3                                                                                                                                                                                                                                       2                                                   &                                                                                                                                           G                                                   &                                                                                                                                                                   )                                                                                                                                           '                                                                                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                  K                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                      P                                                                                                                                                                                                                                                                                                                                                                                                          &                                                                                                                                                                       3                                                       '                                               &                                                               )                                                                           4                                                                                                                           2                                                       &                                                                                           0                                                                       .                                           3                                                                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2                                               &                                                                                                                                                                                                                                                                               )                                                                                                                                                                                                                                                                   )                                                                                                       2                                                       &                                                                                                                                                                           G                                   &                                                                                                                                                           )                                                                                                                                                   '                                                                                                                       &                                                                                                                                                             .                                       &                                                                                                                                                                                                                               &                                                                   :                                                                                                                                           '                                                           3                                                                                                                                                   0                                                                           &                                                                   )




                                                                                                                                                                                                                                                                                                                                                  "




                                                                         5                                                                                  5                                                                                                                                                                                                                                                             *                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                              I                                                                                                               
  (                   .                                                                                                                                                                               &                                                                                                       &                                                                                                                                                                                                                                                                                                                               3                                                       (                                                                                                                                           )                                                                                           2                                                               &                                                           .                                                                                                                                                                                                                                                                                                                                                               2                                                                                                                                                                                                                                                                                                           2                                                               &                                                                                                                                                                      3                                                               '                                                                       .                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                                           &                                                                                                                                                                                                                                                                                                                                          &                                                                                                                                                                           :                                                                                   )                                                                                                                                                                                                               1                                                           '                                                                   0                                                   &                                       4                                                       )                                                           .                                       &                                                                                                                                                              .                                   &                                                                                                                                                                                                   &                                                                   '                                                                       4                                               .                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                           !




                                                                                5                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H                                                                                                                                                     /                                                                       5                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                              2                                                                                  '                               2                                                                       &                                                                                                                           )                                               3                                                                                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                                                                                                   (                                                                                                   )                                                                                                                                                       2                                                       &                                                   .                                                                   .                                                                                                                                                               Y                                                                   3                                                                       &                                                                                                                   :                                                                                   2                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                               :                                                                                                                                           2                                                                                                                       2                                                       &                                                                                                       &                                                                                                                                                                                                           '                                                                   0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                          F                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                       *                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                               *                                                                                                                                                                                                                                                                                                                                                *
                                                                                                                                                                                                                      P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      &                                                       &                                                                                                                                                                                                                                          &                                                           '                                                   (                                                                                                                                           &                                                                                       '                                                                                                                                                                                                                                                                                                                                           1                                                                       '                                                                               0                                               &                                                                                           :                                                                           &                                                   &                                                                                                                                                                                                                           2                                                                   &                                                                                                                                                                                                                   &                                                                   )                                                           4                                                               2                                                                       &                                           .                                                                                                                                       &                                                                                                                               (                                                   3                                                                                                                                                                                                               3                                                   .                               &                                                                   0                                                                                                               )                                                       )                                                                                                                                                                                                   .                                                                                       :                                                                                                                                                                                                                                                                           2                                           &                                   .




                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                     5                                                       H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5
  4                           .                       '                                                                                                                                                                                                                                                                       2                                                                                                                                                                         .                           &                                                                                                                                                                                                               &                                                                                                                                               )                                                                                                                                                                                                                                                               3                                                               &                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                                                                                   4                                       3                                                                                                                                                           '                                                                       .                                   &                                                                                                                                                                                                                                                   2                                                                                                                                                                                                                       2                                                               &                                           .                                                                                                               .                                                                                                                                                                                                                                                                                                                   2                                                           &                                                                                                                                                                                                                                                   &                                                                       )                                                   4                                                                                           2                                                           &                                                                                                                                                                                                                                                                                                                       2                                                                                                                                                       Z                                               3                                           .                                                               2                                   &                                   .                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
  '           2                                   &                                           :                                                                                                           '                                                   3                                                                                                                                                                           0                                                                   &                                                                               4                               3                                                                                                                           1                                                                                                                                   )                                                                           '                                                                                           .                                                                                                                                                                                                               2                                                                                                   &                                                                                                                                                                   2                                                                       &                                                       .                                                                                                                                               .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                  J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                          *
                                                                                                                                                                                                                      P                                                                                                                                                                                                                                                                                                                                                                                                          .                                       &                                                                                                                                                                                                                   &                                                                               '                                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                               )                                                                                                                                           .                                           &                                                                           3                                                       .                                                                                                                                                       )                                                                                                                                                                                   )                                                                   .                                                                                                                                                                                                                                                   4                                   )                                                       .                                                                                   :                                                                               )                                                                                               :                                                                                   &                                                   &                                                                                                   '                                                                                                                           4                                                                                       &                                                       .                                                                           2                                                       &                                                                                                                               &                                                                                                                                                           (                                               3                                                                                                                                                                                                       3                                                       .                       &                                                                   0                                                                           )                                   )




                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                        *                                                       5                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                       
      &                           '                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                       3                                                                   &                                                                                                                                                                   )                                                                                                                                                   )                                                                                                                                                           (                                                           .                                                   )                                                                                                                                                                                                       '                                                   &                                                                                                   2                                                                           &                                               .                                                                                       2                                                               &                                                                                                                                                               2                                                                                                                                                                                                                                                                                                                                                               .                                                                                                                                                                                                                                                                                                                                                                                                       4                                                               &                                                           .                                                                           '                                   2                                                           &                                                                               .                           &                                                                                   3                                                       .                                                                                                           &                                                                                                                                                           )                                                                           Z                                                                                                       )                                                               .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                      J                                   K                                                                       F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                  /                                           
                                                                                     2                                               &                                                                                                                                                                                                                               P                                                                                   #                                                                                                                                                                                                       0                                                                                           &                                                                                                                           )                                                                                                                                                                                                                                                                                                                                     )                                                       :                                                                                               0                                                                                                                                                                                                                                                                                                                          3                                                                           0                                                   G                           &                                                                                                                                               '                                                                                                                                                              .                                           &                                                                                                                                                                                                                           &                                                                                                                       )                                                                                                                                              3                                                                                       .                                                                                                                                                               &                                               )                                                       3                                               '                                                                                                                                                       &                                                   .                                               0                                                                                                                                                                                                                                              0                                                   3                                                           '                                                   &                                                                                                                                                                                                                                                                                                                                                      .                                   &                                                                                                                                                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       S                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                         /
                         3                               '                                                                                                                                                       '                                                                       Z                                                               3                                                           .                                                           2                                   &                                                           .                                                                                                                               2                                                                   1                                                   '                                                                                                                                                                                                                                                                                                                                                                          G                                       3                                                               .                                                                               &                                                           '                                                                                                                                                                                                  3                                                               &                                                                                                                       )                                                                                                                                                                       &                                                                                                                                                               (                                                                   3                                                                                                                                                                                                                       3                                                           .                                   &                                                                                                                                                                      )                                                           )                                                                                                                                                   $                                                                       &                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e                                                                                                                                                                                                                                                  J                                                                   K                                                                                   F                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                                      P                                                           M                                                                                                                                                                                                                                                                                                                                                                                                                                                      3                                                                                                                           &                                                                                                                                                                                                                                                                       P                                                                                                                                                                                                                                 .                                                   &                                                                                                                                                                                                                                               &                                                                                               &                                                                                                                                           &                                                   .                                           &                                                                                                                                                                                       2                                                                       &                                                                                               #                                                                                                                                                                                                                                       0                                                                                   &                                                                                               )                                                                                                                                                                                                                                   2                                                                                                                                                                                               (                                                                                       )                                                                                                                               '                                       2                                                                           (                                                   '                                                                                                                                                                      .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      &                                                                                                                                                           '




                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                                   
      )                                   3                               .                                                                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                  X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 J                                                       K                                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                      P                                                                                                                                                                                                                                                                                                                                       $                                                           2                                                       &                                                                                                                                                                                                                           1                                                                                       4                                           )                                                                                                                                                       )                                                           :                                                                                                                                                                                                                                                                                                                                                                               )                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2                                                                                                                                                                                                                                                                                       2                                                           &                                                                                                                                                                                                                                                               P                                                                                       #                                                                                                                                                                                                                                   0                                                                                   &                                                                                                                                   )                                                                                                                                                                                                                             .                                           &                                                                                                                                                                                                           &                                                                                               :                                                                                   &                                                                                                                                                                               )                                                                                                           2                                   &




                                                                                                                                                                                                                                                                                                                                                  "




  S                                                          Q                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                       /                                                                                                                                                           
                          .                                                                       &                                                                                                                                          4                                               4                                                                                                                           &                                                                                                  :                                                                                   2                                                           &                                                       .                                       &                                                                                                                                                                                                                                      )                                                                       :                                                                                                   0                                                                                                                                                                                                                                                                                                                                                                           4                                               )                                                                   .                                                                                                                                                       &                                                                                                                                                                                                                              .                                       &                                                                                                                                                                                                                                                   &                                                                                                                                               2                                                                                                                                                                                           '                               2                                                       &                                                                                                                   :                                                                                                                                       '                                                                                                   .                           &                                                       Y                                                   3                                                                                               .                                   &                                                                                                                                                                               )                                                                                                               3                                                                                                                                                                                       &                                                   .                                                                                               )                                                                                                                                                                                                       #                                                                                   $                                               




                                                                                                           *                                                                                                                                          *                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                   *                                                                                                                                                   5                                                   5                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /
                                                                                                                                                                                                                  &                                                                                                                                       0                                                                                       )                                           )                                                                                                                                                               &                                                       '                                                                                                                                                                                   $                                                       2                                                                   &                                                                                               0                                                                                                       )                                                                   )                                                                                                                                                                                               &                                                                           '                                                                                                                                                                           2                                                                                                                                                                                                                                                                                                  )                                               :                                                                                                           0                                                                                                                                                                                                                                   )                                                           .                                                                                           &                                                           .                       &                                                                                                                                   )                                                                                                                                                               3                                                           .                                       .                           &                                                                                                                                                                                       4                                                                                       &                                                       .                                                                                                                                                                                                                                                                                                                                                                                   2                                                                                                                   4                                   )                                                                                                                       )                                                   :                                                                                                                                                                                                                                                   2                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                     *                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                              /                                                                                                                                                                                                   *
  &                                                                                                                   )                                               4                                                                                                   )                                                                                                                                                           (                                           &                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                                   2                                                                           &                                                                                                                   $                                                                           )                                                               3                                                           .                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                       4                                       )                                                           .                                                                                                                                                                          .                                       &                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                       2                                                           3                                                       '                                                                                                   :                                                                                                                           '                                                                                                                                                                               (                                                               .                                           )                                                                   2                                                           0                                                                                                                   &                                                                                                                                                                                                                                                   .                                                                                       &                                                                                                   &                                                                                                                                                  )                                                   3                                                                                                   )                                       4




  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                           *                                                                                                                   /
                  )                                                                                           (                                       &                                                                                                                                               )                                                                                                                                                                                                                   .                                           3                                                                                                                                                                                                                   &                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                          )                                                                                                                                                                                                                                       )                                                                                                                                                                                                                           )                                                           4                                                                                                                       2                                                       &                                                                                                                                                                               (                                                                   (                                                                                                                                                                                                                                                       0                                                                                   &                                                                                                                                                                      3                                                                                   &                                                           '                                                                                                                                                                                                                                                                                                                                                                                                  &                                                                                                                       3                                                                                                                                                                                       )                                                                                                               '                                                                                                                                                                           )                                                                                                           &                                                       .                                                                                                                                                                                                                                                                                                               .                               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                /                                                                                                                                                                                                                           5                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 S                                                                                                                                                                                                           /                                                                                                                                                                                                                                             
      &                           '                                                                                                                                                                           (                                                       .                           )                                                                                                                               &                                                                               3                                                       .                               &                                               '                                                                                       '                                                   &                                                                                                               4                       )                                                                   .                                                                                       2                                                                                                                                                                                                                                                                   2                                                                       &                                                                                                                                                                               .                                               )                                                                                                                                   .                                                                                                                                                                                                                                                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              M
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 15 of 32 PageID 185




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                           S                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                              P                                       N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )                                                                                                                                                                                                               )                                                                                                                                                       2                                                                               &                                                                                                                                               &                                                               '                                                                                                                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                                                                                                                                           2                                               &                                                                                                                                                               .                                               )                                                                                                                           .                                                                                                                                                                                                                                                                               &                                                                                   0                                                                           &                                                                                                                                                               3                                                           '                                           &                                                                                                                                                           :                                                                                                                               '                                                                       )                                               3                                                                                                                           )                                           4                                                                                                   )                                                                                                                               (                                   &                                                                                                                           )




                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                    *                                                                                                                                                                                      /                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                      .                                                                           &                                                       &                                                                                   8                                                                                                                                                                              .                                               &                                                                                                                                                                                                               &                                                                                                                                                                                                                         .                                                       &                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                   '                                                           )                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                              )                                                       :                                                                                   0                                                                                                                                                                                                                                                                                                                      '                                                                                               '                                                   2                                                           &                                                                                   2                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                      )                                                           :                                                                       0                                                                                                                                                                                                                                                                                                                                                                       )                                                                                       2                               &                                                       .                                                                               &                                                                                                                                           '




                                                                                          7




                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                              5                                                                  
  )               4           4                                                                                                                                                               '                                                                   )                                                                                                                                                                                           3                                                                                                                                                               (                                                                                               &                                                                                       (                                                                   .                                       &                                                                                                                                                               )                                                                           3                                                                   '                                                                                                               )                                                                                                                                                                                                                                                               '                                                                                               )                                                                                                                                                           '                                                                                                                                                          2                                                                                                                                                                                               2                                                           &                                       .                                                                           0                                                                                                               )                                                       )                                                                                                                                                               '                                                   2                                                       )                                                           3                                                                                                                                                                                                                                                                       )                                                                                                                           0                                                           &                                                                                                                           .                                                                                       :                                                                                                                                                                                                           3                                                   &                                                                                                       )                                                                           2                                                   &                                           .                                                                                                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




  5                                                                  *                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /
              )                                                                                                                                                                           )                                                                                                                          :                                                               2                                                                                                                                   2                                                                                               2                                                                                                                                                                                                                                                                                                       .                               &                                                                                                                                                                                                           1                                                                                                                                                                                                                                               3                                                               '                                                       &                                                                                                                                                                               2                                                                               &                                                                   .                                                                                                                                       )                                                                                                                           '                                                                                                                                       &                                       .                                                                                               0                                                                                                               &                                                                               (                                                       2                                                       1                                                                           '                                                                                                                                                                                                                                           (                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                                                                               )                                                                                                                   )                                                                                                                                                                                                                       '                           3                                           4                                       4                       &                                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                      5                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                         /
                                                                                                                                                                                                              P                                       P                                                                                                                                                                                                                                                                                                                                                                                      .                                       &                                               '                                               (                                                                           )                                                                                                           '                                               &                                                                                                                                                                                                                                                                                                     )                                                                           :                                                                                                           0                                                                                                                                                                                                                                                               '                                                                                                                           .                                                   &                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                          .                                           &                                                                                                                                                                                                                   &                                                                                                                  (                                                   3                                                           0                                                                                                                                                                                                                                       1                                                                                                                                                                                                                                                   &                                                                                                               2                                                               &                                           .                                                                                                                                                                                                                                           .                                                       4                                           )                                       .




                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                     *                                                                                                                                                                                                                                                                 *                                                                                          5                                                                                                                                                                                         5                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                       *                                                                                                                                                                                                                                                                                                                *
  '       2                       &                                           2                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                           )                                                                                                                                                                                                                                               2                                                                                                                                                                                                                                                                                                                                                                   3                                                                       '                                                       &                                                                                                                                                                                           2                                                               &                                                   .                                                                               (                                                               2                                           1                                                           '                                                                                                                                                                                                                                                                                       (                                                                                                                                                                                                                                                   4                                           .                                       )                                                                                                                                                                                                                                                                   &                                                                                                                                               (                                               3                                                                                                                                                                               3                                                   .                               &                                                                               0                                                                                               )                                       )                                                                                                                                                                               .                                                                       :                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




             5                   5                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                              3                               '                                   &                                                                                                       2                                               &                                   .                                           )                                               4                                                                   (                                                               .                                           &                                                                                                                                               )                                                                   3                                                               '                                                                       1                                                                                                                                                       1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2                                                                                                                   '                                                                                           .                                                       &                                                                                                                                                                           .                                                                                                                                                                                                                                                                                   2                                                           &                                                                                                                                                                                      3                                                               '                                                                       .                                                                                                                                                                                                                                                                                                                                                                                                              (                                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                                      L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                           J                                                               K                                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                  *                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                              *                                                           
                                                                                                                                                                                                              P                                                                                                                                                                                                                                                                       $                                                                                   2                                                                   &                                                       .                               &                                                                                                                           4                                                               &                                                   .                                                                                                                                                                                                                                 .                                       &                                                                                                                                                                                                                                                                   &                                                                                                               &                                                                                                                                           (                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                   )                                                                                                                               2                                                           &                                                                                                                                                                                                                                                                                               P                                                                                                           #                                                                                                                                                                                                                                           0                                                                                                   &                                                                                                                   )                                                                                                                                                                                           )                                                                                                                                   )                                                           .                                                                                       2                                                                                                                                                                       '                                       2                                       &                                                                                                                   )                                                   3                                                                                                                                                                           )




                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                *                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                              *
  2                                                                   &                                                   0                                                                               )                                   )                                                                                                                                                               .                                                                                       :                                                                                                                                                                                                   4                           .                                   )                                                                                                                                                                                                       2                                                                   &                                                           .                                                                                                                                                           .                                                                                                                                                                                                                                                                                           $                                                                                       2                                                                       &                                                                                                                                                                                       )                                                                                                                                                                   )                                                               .                                                                   :                                                                                   )                                                           3                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                                               .                                   &                                                   &                                                                                                                       )                                                                                                   .                                                   &                                               4                                   .                                                                                                                                                                                           4                                       .                                   )                                                                                                                                                                                                               .                                                                                               :                                                                                                                                                                                                               0                                                                               )                                   )                                                                                                       0                                           3




                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                  *                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                      I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
  )               (                                       &                                                                                                                           )                                                                                                                                                                                                                                                                                                                                           '                                                                                   &                                                       .                                                                                               2                                                                           &                                                                               (                                                       .                                           )                                                                                                                                       &                                                                                                                                       3                                                                           .                                                   &                                                                                           )                                                                                                                                                                                                                                                                                                  .                                           &                                                                                                                                                                                                                               &                                                                                           '                                                                               4                       )                                                               )                                                                                                                                       .                                                                                                                                   2                                                   &                                                               .                                                                                                       2                                                                                                                                                                                                                                                                                                                                               2                                                   &                                               .                                                                                                               .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                              I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                              P                                       O                                                                                                                                                                                                                                                                                                                                                                              )                                                               :                                                                               0                                                                                                                                                                                                                                                                                                                                                                              &                                                               '                                                   (                                                                                                                                                               &                                                                                                                                           0                                                                       &                                                                                                                                                                                                                                                                                                                                                                                           :                                                                                                                                                       .                                   &                                                                                                               )                                                   4                                                                                                                                                                                                          .                                       &                                                                                                                                                                                                                   &                                                                                       '                                                                                                       )                                                                           0                                                                                                                                                           )                                                       3                                                   '                                                                                       4                                   .                                                                                                                                                                                                       &                                                                                               &                                                                                                                                       )                                                                                       )                                                                                                                                                                                                                   '                                                                                                               &                               




                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                      5                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *
  0               &                                                                                                                                           &                                                                                                                                                                               .                   &                                                                                                   '                                                                                                                                                                                                                                               1                                                                                                                                               &                                                           .                               0                                                                                                                                                                                                                   1                                                                                                                                                                                                                                                                                                                                   .                                           &                                                               '                                                       '                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                       0                                                           3                                               '                                                                                                                                           &                                                                                                                                   )                                                               :                                                                                                                                               .                                                                                       '                                                                           2                                                       &                                                                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                      \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                               5                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                              P                                                                                                                                                                                                                                                                       #                                                                                                                                                                                                       2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                                                                                                                                   '                                               '                                                                                                                                                   &                                                                                                                                                                                                                                                           3                                                                                                                                               &                                                                                                                                                                                                                                                     )                                                   :                                                                               0                                                                                                                                                                                                                                                                                                   &                                                                                                       .                                                               &                                                                                                                                               )                                                                                   &                                                                                                   &                                       .                               1                                                           )                                                                                                           &                                                                                                                                                                                       2                                           &                                                               .                       )                                   )




                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                          I
      2                                                                               '                           )                                                                                                                   &                                               )                                                                           &                                                                           '                               2                                                                       )                                                               3                                                                                                                                                                               G                                                   3                                                       '                                                                                                           (                                                                       3                                                                                                                                                                                                                                                               0                                                                                                                                                                                                                                                                                                   4                                               )                                                                                                                                                                                                                                       )                                                                                                                               &                                                   .                                                                                                                                                  .                               &                                                                                                                                                                                                                               &                                                                                               '                                                               &                                                           1                                                                   &                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                              L                                       K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                         /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1                                                                                                                                       2                                                                                           '                                                                               (                                                           )                                                                                                                                                                                                                                                                                                                                                      .                                                           &                                                                                                                                                                                                                                           &                                                                                                       :                                                                                                                                                                           '                                                                                                                                           .                                                   1




                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                              L                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                          I                                                                                                                                   5                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                               5                                                                                                                                                                                                     /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 &                                                                   '                                               (                                                                                                                           &                                                                                                                           :                                                                                                                                                                                                                                                   &                                                               '                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                               &                                                                                                                                                                                                                                   &                                                                                                                   '                                                                                                                                               )                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                       &                                                                                                                                                                                                                                       )                                                                                                                                                                                               )                                                                                                           :                                                                                   2                                                                                                                                                                                           :                                                                                                               '                                                                                           )                                                                                                                           3                                   .                               .                                                                                                                                   




                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /
                                             )                           :                                                           0                                                                                                                                                                                               )                                                                                                                                                                                                                           3                                                               &                                                                                                                                                                                                               &                                                       .                                           0                                                                                                                                                                                                       1                                                                                                                                                                   0                                                                           3                                                                   '                                                                                                                                                                                                                                                                                           2                                                                           &                                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                              L                                       J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                              *                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         )                                                               :                                                                           0                                                                                                                                                                                                                                                                                   2                                                                   &                                                                                                                                                                                                                                                                                                                                                           &                                                           .                                               .                                               3                                                                                   (                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                   3                                                           '                                               '                                                                                               )                                                                                                                                                                                                                       0                                                                       )                                                           3                                                                                                                                                                               3                                                                                                                                                                                       0                                                                                                                                                                                                                                                                       .                                           &                                                                                                                                                                   '                                                                           0                                                       &                                                                           :                                                                   &                                               &                                                                                                                                                                                  .                       &                                                                                                                                                   &




                                                                                                                                                                                                                                                                                                          "




                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                   *                                                                                                                                                                                                                                                                       *                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                           H                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                 
                                                                                                          2                                       &                                                               $                                                       )                                           3                                       .                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                  )                                                                                                                                               )                                                                               .                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                   .                                           3                                                                                                                                                                                           &                                                                                                                                                                                           2                                                                       &                                                                                                                               )                                                                                                                                       )                                                                       .                                                                                                                       )                                                                                                                           G                                                   3                                                       '                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                   &                                           &                                                                                                                       &                                                                                                                                                                                           2                                           &                                           .                                                                           8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                              L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                  /                                                                                                               *                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                      *                                                                                           5
                                                                                                                                                                                                                                                      M                                                                                                                                                                                                                               $                                                                                   2                                                                   &                                                                                                                                                   $                                                                       )                                                                   3                                                       .                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                          )                                                                                                                                                                                       )                                                                                   .                                                                                                                                   3                                                                   '                                   &                                                                                                                                                                                                                                                                                                                                                               '                                                                                                                                                                                                                                                                           &                                                       .                                                                                                                                                                                                                                                       3                                                                                                                           &                                                                                                                                                                                                                                       &                                                   &                                                                                                                           &                                                                                                                                                               )                                                                                                                                                                       )                                                                                                                                           3                                                                                                                                                                                                   2                                           &




                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                               *
                  &                                                               (                                               3                                                                                                                                                           3                                   .                       &                                                                                       0                                                                                           )                                                       )                                                                                                                                                                                                                                   .                                                                                                   :                                                                                                                                                                                                                                                                                                                                  &                                                                   '                                                   (                                                                                                                                                       &                                                                                                                   3                                                                                   '                                                                                                                                                                                                                                                                                                               2                                                               &                                                                                           '                                                                                                                                                                                                                                                   &                                                                           .                                                                                                                                                                                               3                                                                                                                           &                                                                                                                                               &                                                   &                                                                                                                                                                           &                                                                                                                                                                                 .                                   &                                                                                                                                                                           &                                                                               &                                                                                                   (                                                       &                                                   .                                                   &                                                                                                                               &                                                                                                                   '                               &                                                                               &                           .                                   &




  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                  /                                                                                                                                                                       
  (                                                                                                                                                                                                                                                                   0                                           .                               3                                                                   '                                                                                                                                                                                                                                           4                                               .                           )                                                                                                                                                                                                                           2                                                               &                                                                                                                                                                                       &                                                                                                                                                                               (                                                                   3                                                                                                                                                                                                                                                                   3                                                                   .                                                       &                                                                                                                                                                                                                                                      .                                               &                                                                                                                                                                                               &                                                                                                                                                                                       '                                       )                                                                                                                           )                                                                       '                                                                                                                                                                                                                                                           '                                                   &                                                                                                                               '                                                                                                                                                               )                                                                                                                                                                                                                                       2                                                       &                                       .                                                                   .                                                                                                                           2                                                                                                                   &                                                                                                           4                                       .                           )                                                                                                                                                   2                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




  H                                                                                              5                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    H                                                               
                                          &                           &                                                                                                                   (                                                                                                           )                                       :                                                                                                                                                                                   )                                                                                                                                   2                                                       &                                                                                                                                   )                                                       (                                                                                       )                                                                   4                                                                                   2                                                                   &                                                               .                                                                                                                                                                                                                                                                                                                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      F                                   X
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 16 of 32 PageID 186




                                                                                                                                                                                                          L                                   X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                               2                                                               &                                                                                                                                                                           0                                                                   3                                                           '                                                                       &                                                                                                           4                                           .                                   )                                                                                                                                                                                                                                                                                                                                                                  )                                                               :                                                                                       0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2                                                               &                                                       .                                                                                                                                                                                                                                                                                                                                                                                                       (                                                                                                                                                                                       )                                                                                                                                                                       )                                                           4                                                                                                                               2                                               &                                                                                                           3                                                                                                       0                                           &                                                                               .                                                                                               0                                                                                       &                                                                                   (                                                           2                                               1                                           '                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                  "




  5                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                5
                                              3                                           '                           &                                                                               0                                   1                                                                                                   &                                                                                                               (                                                                       3                                                                                                                                                                                                                       3                                                                           .                               &                                                                                                                                                       &                                                           4                                                                                                                                                                                                      .                                       &                                                                                                                                                                                                           &                                                                                                                                                                                               '                                                                                               .                                                                                                   3                                                                                                                                   2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                                                                                               &                                                                           )                                                       4                                                                               4                                   &                                                                                                               .                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                          L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                      
                                                                                                                                                                                                                                              N                                                                                                                                                                                                                                                                                                                              4                                                               &                                                       .                                                                                                                                                   2                                                               &                                                                                                                                                           &                                                       '                                                                                                                                                                                                                                                             .                                                       &                                                                                                                                                                                                                   &                                                                                       .                                           &                                                                   Y                                                               3                                                               &                                                           '                                                                                           &                                                                                                                                                                                                                                                                           '                                                       3                                                                           (                                                                   (                                                                                           &                                                                                                                                                   &                                                                                                                                                                                                                                                                                       .                                               &                                               (                                                       )                                                               .                                                                                                           4                               )                                                       .                                                                                                                                                                                   )                                                                                                                                               )                                                                                                                                   (                                                                                                                                                                                                                                                                           0                                               )                                       3




                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                          *                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                          *
                                                             )                                       :                                               0                                                                                                                                               '                                               3                                                                           G                                       3                                                               '                                                                                                                               4                                                                       &                                                                                                                                                                                          )                                                                                           3                                                                                           .                                                                                                                                                                                   &                                               )                                                                       3                                                   '                                                                                                                                                                                                                                                                                                                                                           0                                                                   3                                                                   '                                                                                                                                                               &                                                                                                                                                   )                                                                                                                                                                                                   3                                                                                                                                                                                                                               )                                                                           :                                                                                                                                       .                                                                                                                           2                                                       &                                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                          L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                          Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                          *                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *
                                                                                                                                                                                                                                              P                                                                                                                                                                                                                                                                                                                                                                                                          2                                                                   &                                                   .                                                                                                                           2                                                                                                                                                                                                                                                                                               (                                                                       )                                                                                               )                                                                                                                                                                                                                   &                                                                                                                                   )                                                                                                                                                                              .                                               &                                                                                                                                                                                                                                               &                                                                       4                                           )                                                                       .                                                                               2                                                                                                                   '                                                                                                                           )                                                                                                                                                                                                   3                                                                                                                                                                                                                                                                                                                                         )                                                   :                                                                                   0                                                                                                                                                                                                                                       )                                                                                                                                                                                                                       3                                           &                                                                                                                                                                       )                                                                               0                                               3                                                                                                                   1




                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                                                                                                                                       /                                           
      2                                   .                           &                                                                               &                                                                                                                                                  .               &                                                                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                          L                                   L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                   &                                                               '                                                   (                                                                   )                                                                                                                                                       '                                                   &                                                                                                                                                                   )                                                                                                                                                                                                                          .                               &                                                                                                                                                                                                                               &                                                                                                   '                                                                                                                                       .                                           &                                                           Y                                                                       3                                                           &                                                   '                                                                                                                                                                           4                                           )                                                                       .                                                                                                                                                                                                                                                               '                               3                                                       (                                                       (                                                                                           &                                                                                                                                                           &                                                                                                                                                                                                                                                                                       .                                       &                                       (                                                       )                                           .                                                                                                                                   4                                   )                                                   .                                                                                                                                                                                                                                                                                                                         )                                               :                                                   0




                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                               
      2                                   .                           &                                                                               &                                                                   &                                                                                                                                                      .                       &                                                                                                                                                                                                               &                                                                                                                               2                                                                                                                                                                                                                                                       4                                                                               '                                               2                                                       &                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                   1                                                                                       2                                                                                                                                                                                                                                                                                                                                       0                                                                       )                                                           3                                                                                                                                       2                                                                                                                                                                                                                                                                                                          2                                                               &                                                                                                                                                       2                                                                   &                                                                           :                                                                           )                                                                       3                                                                                                                                                                               '                                                                                                       1                                                                       :                                                                   )                                               .                           '                                                   &                                                                                                               2                                                                                                                                                                                   '                                                                                                                       0                                                       )                                           3                                                                               2                                       &                                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                          L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                               *
                                                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                              .                                                                                                                                   &                                                                                                                                                                   0                                                                   1                                                                                                                                                       2                                                           &                                                                                                           &                                                                                                                                                                       .                           &                                                                                                                                                               &                                                                                   (                                                           2                                                               1                                                                       '                                                                                                                                                                                                                                                                                       (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                       '                                           3                                                                               4                               4                                   &                                                   .                                                                                                                                                                                                                                                                              .                               &                                                                                                                                                                                       &                                                                                                                                       &                                                   &                                                                                                                               &                                       '                                               '                                                       1




                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
  3                                               G                                   3                                   '                                                           1                                                                               &                                                                                                                       3                                       .                                               &                                                                                                                                                                                                                                  '                                           2                                                                           &                                                                                                                                                   4                                                                                                                                                   &                                                                                                                                                                                                       )                                                                   3                                                                                                                                                                                                       2                                                                   &                                                                                                                                   '                                                       3                                                       (                                                                   (                                                                                                               &                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                       .                                       &                                                   (                                                                       )                                                           .                                                                                                                                       4                                           )                                                       .                                                                                                                                                                                                                                                           )                                                                                                                                                           (                                                                                                                                                                                                                                                                                                                                                                                                   )                                                       4                                                                                                                                                                                                          )                                                               :                                                                   0                                                                                                                                                   '




                                                                                            5                                                                                              *                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                           *                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                                                              '                                                               )                                                                                                   3                                                                                                                                                                                                                                                                                                          .                                           &                                                                                                                                                                                                                                       &                                                                                                                                                                                   2                                                               &                                                                                                                                                                                           :                                                                                                                                                           '                                                                                                       4                                   )                                                                               .                                                                                   &                                                                                                                                                                                                                                   )                                                                                                                                                                                                                       &                                                                                                                                                                                           &                                                       .                                                                                                                                                                       2                                               &                                                                                                                                   4                                           )                                                   .                                                                                                                                                                                                                                                                                                       .                                   &                                                                                                                                                                       1                                                                                                                                       )                                                                                                                                                                                                                  )                                                               :                                                           0                                                                                                                                                                                                                                                      :                                                                                   2                                           )                                                                           :                                                                                                           '




                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                 5                                                                                                                                                                                                             /                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
  .       &                               '                               (                                   )                                                               '                                               0                                                                       &                                                   4                           )                                   .                                                                                                                               )                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                               '                                       3                                                                                                                           2                                                                                                   4                                               )                                                               .                                                                                                                       '                                                                                               )                                                                                                                                                       0                                                                   &                                                           2                                                                                                                                                                       4                                                                           )                                                               4                                                                                                          $                                                                                               Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                          L                                   \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                      *                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                       &                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                       )                                                                                                                                               .                                                       &                                                                                                                                                                                                                                                                                                           4                                           3                                                                                                                                                                                       '                                                           &                                                                                                                           '                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                               2                                                                           &                                                           .                                                                       .                                                                                                                                       2                                                                                                                                                                               &                                                                                                                                           )                                                                   .                                                                           4                       )                                                   )                                                                                                       4                                           )                                                       .                                                                       )                                                                                                       &                                                       .                                                                                   :                                                                               )                                                                                       :                                                   &                                       &                                                                                       '




                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                     *
                  4                                           &                                   .                                                           2                                   &                                                       #                                                                                                                                                           0                                                                                                       &                                                                                                               )                                                                                                                                                                                                                                               &                                                                                                                                                                               (                                                                   3                                                                                                                                                                                                                           3                                                                           .                               &                                                                                   0                                                                                                               )                                                       )                                                                                                                                                                                                           &                                                       '                                                                                                                                                                                                                                                                                                                                                               :                                                                                               &                                                                                                                                                                                                                       4                                                                                               &                                                           .                                                           '                                                   2                                               &                                                                                       .                               &                                                                                                       3                                                           .                                                                                       &                                                                                                                                                                       )                                                                       Z                                                                                       )                                                       .                                                                                                                                                                                                                                                                                                                  .                                           &                                                                                                                                                                                           &                                       2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




  *                                                                                                             5                                                                                                                                                                                                                                                                                        H                                                                                                                                                     /                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                       *                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                     
                                          4                           4                                                                       3                                                                           1                                                               :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2                                                                       &                                                                           .                                                                                                               0                                                                                                                                                                                                                           1                                                                                                                           )                                                                                           (                                                                                                                                                                   1                                                                                                                                   &                                                                                                                                                                                                                                       '                                                                                       :                                                                                                                                               '                                                                                       '                                                                                                                                                                                                                                                           4                                                                                                                                                                                                                                                                                                                       1                                                                                                                                                                                                                           (                                                                                                                                                   .                                       &                                                                                                                                                                   3                                       .                                                                                                                                                                                                                                               2                                                                                           '                                                                                                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                              K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                               
                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                  .                                       &                                                                                                                                                                                                                                       &                                                                                                                                                                           )                                                                                                                                                                                                                                                                               3                                                       &                                                               '                                                                                                       )                                                                                                                       &                                                                                                           (                                                                   &                                                               .                                                                   &                                                                                                                                                                                               &                                                                                                       '                                       2                                                                                                                       .                                                   (                                                                                                                       (                                                                                                                                                                                                                                                                                                                                                                                                           2                                                               &                                                                                                                                                           &                                                                                                                                                                                   4                                   .                                   )                                                                                                                                                   :                                                                               2                                                                                                                                       2                                                                                                                       2                                               &                                                           0                                                                                           )                                                           )                                                                                               :                                                                                                               '




                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




  5                                                                                                                             5                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                               *                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                           
                  )                                                                               &                                                                           &                                                                                                                                                                                               #                                                                                                                                                                                                                               0                                                                                               &                                                                                                                                       )                                                                                                                                                                                                                                                                              '                                                                                               :                                                                                                   &                                                                                                                                                                                                                           '                                                                                                       (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                                                                               .                                       &                                                                                                                                   '                                                   &                                                                                                                                                           (                                                                       &                                               .                                               4                                       )                                               .                                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                       2                                           &                                                                           .                                                                                                                                       2                                                                                                           4                                           )                                                   )                                                                                                                                                                                                                                                      .                                       &                                                                                                                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /
      .                                                                                                   '                                                                                                                                       &                                                                                                                                                                                                                                           &                                                                                                                           &                                                       .                                                                                                                                                   )                                                                                                                                                                                      $                                                                           Z                                                                                                                               )                                                                           4                                   4                                                                                                                                                                                                                                                       '                                                                                                                                                                               )                                                                                                                       4                                                                                           .                                                                                                                                                                                                                                                                                                                                                                                                           2                                                                               &                                                               '                                                               &                                                                                           4                                                                                                                                                                                                   '                                                                                                                                                                                                          )                                                                                                                                                                                                                                               :                                                                                                                                                           2                                                                               (                                                       2                                       )                                                                                               )                                                                                               .                                                                                                   (                                               2                                   '                                                                                               '                                                   2                                               )                                           :




                                 /                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                         *                                                                                                                           *                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                              
  '                                                                                                                                   4                                                                                                                                                                                   '                                       :                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                                                                                                       )                                                                                                               )                                                   .                                                                                                                                                                       )                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                   1                                                               '                                                                                                                                                   4                                                                   &                                                           .                                                                                                                               2                                                                       &                                                                                                   &                                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                      F                                                                                                                                                                                                                                                                                                                                                                              e                                                                                                                                                                                                                                                                          J                                                                           K                                                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                                                                                                          3                                                                                                   1                                                                                                                                                                                                                                                                                                                                       P                                                                                                                                                                                                              (                                                               (                                                               .                               )                                                                                                                                                                                                                                                                                                                                                                   &                                                                                           1                                                                                                                                                           :                                                                                           )                                                                                                               :                                                                                       &                                                                       &                                                                                                                                   '                                                                                                                                                           4                                                                   &                                                       .                                                                                                               2                                                   &                                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                               #                                                                                                                                                                                                                                   0                                                                                       &                                                                               )                                                                                                                                                                                                                                                                                                                          &                                           .




                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                             *                                                                           *                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                      I                                                                                                           
  .       &                               '                                   (                               )                                                                                                       &                                                                                                           )                                                                                                                                              .                                               &                                                                                                                                                                                                                       &                                                                                                       '                                                                                                                                       &                                                                                                                               &                                               .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                              J                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                     /
                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                                                              .                                               &                                                                                                                                                                   0                                                                                                       1                                                                                                                                                                                                                                                                                                                                                                                                          &                                                               .                                                                                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                       2                                                                                           '                                                                                                                   .                                           &                                                                   '                                                   (                                                                   )                                                                                                                                   '                                           &                                                                                                                                                   2                                                                                                                                                                                                                                                                                      .                                           &                                                                                                                                                                                                   &                                                                           '                                                                                   0                                       &                                                           2                                                                                                                                                                                       )                                                       .                                                                                                                                   3                                                   .                                                                                                                                                                                                               2                                               &




                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
  #                                                                                                                                       0                                               &                                                                       )                                                                                                                                                                   &                                                                                                                                                           (                                                                       3                                                                                                                                                                                                                               3                                                                           .                                                   &                                                                                                                       0                                                                                                   )                                                                   )                                                                                                                                                                                                                               &                                                   '                                                                                                                                                           :                                                                                                                                                       '                                                                                                                               3                                                                                                                                                                                                                                                                                                               &                                           (                                                                                                                                                                                               0                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                   &                                                               .                                                                                                       4                               3                                                           .                                                                               2                                                       &                                   .                                                                               '                                                                                                                                                       &                                                                                                                                                                                                   2                                                                                                                                                                                                              $                                                           Z                                                                                   :                                                                                                           '




                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          N
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 17 of 32 PageID 187




  5                                                                                                                                         *                                                                                                                                                                                 /                                                                                                                                                          H                                                                                                                                                     /                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                              *                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                  )                                                               '                                                                                           &                                                       .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                                                                                          .                                   &                                                                                                                                                                                                                                   &                                                                                               4                                   )                                                                       .                                                                               2                                                                       &                                                       .                                                                                                                                           )                                                                                                                                                                                       3                                                                                                                                                                                                                                                                                                               0                                                   )                                                                                               2                                                                                                           #                                                                                                                                                                                                                                   0                                                                                   &                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                   2                                                               &                                                                                                                                              3                                                       '                                               .




                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *
                                 (                               &                                                                                                                                                                                                                                       )                                                                                                                                               &                                                                                                                                                                   )                                                                                                                                                           :                                                                                                                                                                                                                   2                                                                                                       2                                                           &                                                           .                                                                                                                                       &                                                                                                                   (                                                               3                                                                                                                                                                                                                   3                                                                               .                                       &                                                                                       0                                                                                                       )                                                           )                                                                                                                                                                                                           &                                                           '                                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                  J                                           K                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                          *
                                                                                             2                                           &                                                                                                                                                                                               P                                                                           %                                                                                                                                                                                                                                                                                                                                 (                                                                   &                                                                                                                                                                                                                                                                                                             .                                               &                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3                                                           '                                                                                                                                                                                                                                                                       '                                                                                                                                                                          G                                           3                                                       .                                                                                   &                                                       '                                                                       4                                               .                                       )                                                                                                                                                                               4                                           )                                                   .                                                                                                       &                                                                                                                                                                                                                                   &                                                                                                                                           (                                                           3                                                                                                                                                                                                           3                                                           .                           &                                                                                                                                                                  )                                               )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W




                                                                                                                                                                        /
  $                       &                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                       J                                                                       K                                                                       F                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *
                                                                                                                                                                                                                          O                                                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3                                                                                                                                                           3                                                                   '                                                                                                                                                                                                                                                                                                                                       P                                                                                                                                                                         .                                       &                                                                                                                                                                                                                       &                                                                                                   &                                                                                                                                                               &                                                               .                                       &                                                                                                                                                                                                   2                                                           &                                                                                       %                                                                                                                                                                                                                                                                                                                                                             (                                               &                                                                                                                                                                                                                                              .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )                                                                   3                                           .                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                      .                                   )                                               3




                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "                                                                                           "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                      *                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               S                                                                                                   S                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     K
      2                                               '                                                                                                                                                                               &                                                                                  '                                       2                                               &                                                                   .                                       &                                                                                                       &                                                                                                                                                           &                                                                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                               .                           &                                                                                                                                                                               .                                                                                                                                                                                                                                                                                                                                                           2                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                       )                                                                                                                           .                                                                                                                                                                                                                                                      :                                                                                   2                                                                                                                                                   2                                                                                                       :                                                                                                                       '                                                                                                                                                   (                                                           (                                                                                                                                                                                                                               0                                                                               &                                                                                               )                                                                                                       2                                                               &                                                                       )                                                       (                                                       N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                    H                                                                               *                                                                                                                                                                                                                                                                                                                                                                 I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   H                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *
  .                                                                                                               &                                                                                                   :                                                                   )                                                                                                                           &                                                                                                                                           '                                                               (                                                                                                                                                               1                                                                                   &                                                                       .                                                   '                                                                                                                                                                                                                                                                                                                                                          2                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                                     .                               &                                                                                                                                                                                                                                   &                                                                                       :                                                                                                                                                               '                                                                               .                                                                                                                                                                                                                           &                                                                                                                                                                                                   3                                                                                                                                                       0                                                               &                                                   .                                                                                                                                   O                                                                                                                                                                                                                                                           2                                                       &                                                                                       :                                                                       )                                                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                              X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                              *
                                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                   $                                                                           2                                                           &                                                                                                                                                                           )                                                                                                                                                                                                                                       &                                                                                                   '                                                                                                                                                                               &                                                                                                                                                       2                                                                                                                                                                                                                                                                                                  .                                           &                                                                                                                                                                                                                               &                                                                                                   :                                                                                               )                                                               3                                                                                                                                                                                                                   0                                                       &                                                                                               .                                               &                                   Y                                                                   3                                                                                       .                                       &                                                                                                                                                                                               )                                                                                                           3                                                                                                                                                                   &                                                       .                                                                                                       )                                                                                                                                                       &                                                                                                                                               (                                   3                                                                                                                                                                       3                                                                   .                       &                                                               0                                                                           )                               )




                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                /                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                  I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                             5                                                                       *
      &                           '                                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                   &                                                       .                                                                                                                                                                                                                                                                                                                               (                                               .                                                                                           )                                                               .                                                                                                               )                                                                                       2                                                                   &                                                                                               %                                                                                                                                                                                                                                                                                                                                                                         (                                                                   &                                                                                                                                                                                                                                                                                                                                                                                              .                                       &                                                   '                                           (                                                               )                                                                                                                       '                                               &                                                                                                                                                                                             .                                           &                                                                                                                                                                                                               &                                                                                           '                                                                       .                                               &                                                   (                                                                   .                                       &                                                           '                           &                                                                                                                                                                                                                                                                                                   &                                                                                                                       )                                                                                                                                                                                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                   "                                                                                                                                                                                                                                                                                                                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5
                                                                                                              &                                   .                                                                                       )                                                       .                                   &                                           Y                                                           3                                   &                                                       '                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                                                                                                                   2                                                                       &                                                                                                       0                                                                               )                                   )                                                                                                                                                                                   &                                                                   '                                                                                                                                                                                                                                                                                                                               )                                                                                                                                                                                                                                                                               &                                                                                                                       .                                                                                                               &                                                   .                                                                                                                                                                                                                                   &                                                                                                                                                                                               )                                                                       .                                                                                                       &                                                       .                                                                                                   )                                                                                           .                                   &                                                                                                                       3                                                                                                                           &                                                                                                   2                                                           &                                                               '                               &                                                                                                       &                                               .                                       &                                                                       &                       4                               4                               &                                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                           5                                                                                                                                                                                                                   5                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                               *                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                      &                                                                                       (                                       3                                                                                                                                                       3                                                       .                                   &                                                                                                       )                                                           3                                                                                                                                                                                                   2                                                                                                                                                                                                                                   &                                                                                       )                                                                                                                                                                                                                                                          .                                   &                                                                                                                                                                               &                                                                                                       '                                                                           (                                                                           &                                                       .                                       4                                           )                                                               .                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                               3                                                               .                                                                                                                                                                                                                                                                               2                                                   &                                                                               %                                                                                                                                                                                                                                                                                                                                                 (                                                       &




  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                                                                               "                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                            *
                                                                                                                                                                                                                          O                                                   N                                                                                                                                                                                                                                                                                                                                                                                                                                                                           &                                                   .                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                  .                                       &                                                                                                                                                                           &                                                                                                   '                                                                                           .                                           &                                                       (                                                                   .                                               &                                           '                                                   &                                                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                   2                                                                                                                                                                                                                                                                                                           :                                                                               )                                                           3                                                                                                                                                                                                                                                           )                                                               '                                                                                                                                               2                                                           )                                                           3                                                           '                                                                                                                                                                                                                   '                                                                               )                                                       4                                                                                                               )                                                                                                                                                           .                               '                                                                                   )                                                                                       )




                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
      2                               &                                               0                                                                   )                                           )                                                                                                                                               &                                       '                                                                                                                                                                                                                                               &                                                                                                                   .                                                                                                                                   &                                                                       .                                                                                                                                                                                                                                                                                                                                                                                                                   Y                                                       3                                                           .                                       &                                                                                                                                                                                                   4                                                                                                                                                                  .                                   &                                                                                                                                                                                                                                   &                                                                                       :                                                                                               )                                                                   3                                                                                                                                                                                               (                                                                                                                   1                                                                                       4                                       )                                                                   .                                                                                                                                                                                                               &                                                                                                       .                                                                                                       &                                                   .                                                                                                   &                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                  5                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                  *                                                                                       5                                                                       *
                                                                                                                                                                                                                          O                                                   P                                                                                                                                                                                                                                                                                                                              .                                           &                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                               .                                                   &                                                           &                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                       &                                                               (                                                                                                                                                               4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                                       &                                                       '                                           (                                                               )                                                                                                                       '                                                                       0                                                                                                                                                                                               1                                                                                                                           4                                       )                                                               .                                                                                                                       2                                                               &                                                                                                                                                       &                                                       '                                                                                                                                                   )                                                                                           0                                                   &                                                                                                                                               )                                                                                                                                       3                                                                                                   &




                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                         
  &                                           .                                                                   &                                   .                                                                                                                                                              4                                                               &                                               .                                                   '                                           2                                                           &                                                                                                                                                                                                                   .                                                       &                                                                           &                                                                                                                                                                                                                                             $                                                                           Z                                                                                                       .                                       &                                   4                       3                                                       '                                                   &                                                                                                                                                                                           )                                                                                                   2                                                                                                                                                                                               &                                                                                                                                   2                                                       &                                                                                                                               &                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                                                                           &                                               .                                                   &                                                                                                                                                       &                                                                                                   .                                                                                                       &                                               .




                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                              L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                   /
                                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                   $                                                                           2                                                           &                                                       .                                               &                                                                                                                                       4                                                                                               &                                                   .                                                                                                                                                                                         $                                                                               Z                                                                                                                                                                                   4                                               )                                                               .                                                                                                                                       &                                                                                                                                                                                                                                                                                      .                                                   &                                                                                                                                                                                                                               &                                                                                                                                                   2                                                                                                                                                                                                                   '                                                       2                                               &                                                                                                                   :                                                                                       )                                                   3                                                                                                                                                                                                                                   0                                                   &                                                                                                           .                               &                                                                   Y                                                       3                                                                                                       .                                   &                                                                                                                                                                                       )                                                                                           3                                                                                                                                                   &                                               .                                                                   )                                                                                                           2                           &




                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                               *                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                   *                                                                                                                                                                      *                                                                                                                                                                                                                                                               /                                              
                      &                                                                                       (                                       3                                                                                                                                                           3                                                   .                                   &                                                           0                                                                                               )                                                   )                                                                                                                                                                                                               &                                                                       '                                                                                                                                       )                                                                                                                                                                                                               2                                                               &                                                                                                                                                                                                          3                                                                   .                                                                                                                                                           1                                                                                                           (                                                               .                                               &                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                   2                                                       &                                                                                                                                                                                                               )                                                                                                                                                                                                                               1                                                                                       :                                                                                               2                                                       &                                                                                                                                                   '                                               2                                                       &                                                                                       :                                                                                                                                               '                                                                                   '                                                                                   2                                                       &                                                                       3                                                                                                       &                                                                                                                                               )                                                       0                                                       &




  !




                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
  (                                                               1                                                                                                                                                                                                                                                                                                           2                                           &                                                                       %                                                                                                                                                                                                                                                                                                                                                         (                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                   "                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5
                                                                                                                                                                                                                          O                                                   O                                                                                                                                                                                                                                                                                                                                      '                                                                                                                                                                                                                                                                                                                   .                                                   &                                                                                                                                                                                                   .                                       &                                                                   '                                           3                                                                                                                                   )                                                   4                                                                                                               2                                                                       &                                                                                           &                                                                                                                                                       .                                       &                                                                                                                                                                       &                                                                                               &                                                                                                                                                                   )                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                                       (                                                               2                                                               1                                                       '                                                                                                                                                                                                                                                                                       .                                                                                                   3                                                                                                                                                                                                                                                                           2                                                                                                                                                                                                   &                                                                                                                           (                                                       3                                                                                                                                               3                                   .                   &




                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                       
  0                                   )                               )                                                                                                               '                                                                                                                                                       (                                                                                                                                                                                                                                                                                                                                                                                       3                                                       '                                                                           &                                                                       '                                                                                                                                                                                                                         .                                                   &                                                                                                                                                                                                                   &                                                                   :                                                                                                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                       '                                                                                                                                                                           &                                                                                                                                                                                                                                                                                                       3                                                                                                                                                                                           0                                                                                                       &                                                                                                           )                                                                                                                       '                                                                           &                                                       &                                                           (                                                                                       4                                       )                                                           .                                                                               2                                                               &                                                                           4                                                                                                                   &                                                                                                                                           1                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                      5                                                                           *                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                  *
  (                   .                   &                                                                   &                                                                                                                                                                                                                                                           2                                           &                                                               0                                                                                           )                                                               )                                                                                                                                                                                                                   &                                                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                              \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                      
                                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                          &                                                       '                                                   (                                                                                                                                                   &                                                                                                                       2                                                                                                                                                                                                                                                                                                                                                                                                                                       )                                                                                                                       )                                                                                                                                                                       (                                                       &                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                          .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      &                                                                                                                                                                                                               '                                                                                                                   )                                                               3                                                       .                                                                                                                                                                                                                                                   &                                                                                                                                                                                                               :                                                                                   )                                                                                                                                                                                   1                                   '                                                                                                                           4                                   &                                               .                                                                           2                           &




                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




              5                                                                                                   *                                                                                                                                                          *                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *
  '                                       2                               &                                                                                   3                                                                   &                                                                                                               0                                                                               )                                           )                                                                                                                                                                                   &                                                       '                                                                                                                                                                                                                                                                                         .                                           &                                                                                                                                                                                                                                       &                                                                                   :                                                                                                       '                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                           1                                                                                                   (                                                                               .                                   &                                                       '                                                                                                           .                                                                       0                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   &                                                                                   1                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                                                   3                                                                                                   9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6                                           W




                                                                                                                                                                                                                                                                                                 *                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                          /                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                              (                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                               )                                                                                                                                                                                                   $                                                                               .                                                                                                                                                                                                                                                                                                                                                                               )                                                                                               9                                                                                                           )                                                               2                                                   &                                                                                               (                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                           &                                                                                               2                                                       &                                                               .                                                                           (                                                           2                                                               1                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                               (                                                               '                                                   1                                                                                                                   2                                                       )                                                                               )                                                                                                                                                                                                                                                                                                                                                   '                               1                                                                                                                                               (                                                       )                                                                                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              P
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 18 of 32 PageID 188




                                                                                                                                                                                                                                                      \                                               K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                 5                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                          I                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 )                                               )                                                                                                                                                                                   :                                                                                                                                                           '                                                                                                                                                       )                                                                                                                                                       &                                                                                                                                           &                                                                                                                                                   4                                           .                                           )                                                                                                                                                                                                                                                                                              .                                   &                                                                                                                                                                                               &                                                                                           '                                                                               .                                                                                                                                       2                                                                                                                   4                                           )                                                       .                                       &                                                                                                               .                                                                                                                                                                   &                                       '                           '                                                                                                                   2                                                                                                                                                                                                                   O                                                                       2                                                   )                                                   3                                                   .                       '                                                               0                                           &                                       4                           )                                                   .                                   &                                                                                       '                               2                                           &




                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                             5                                                                                                                                                                   *                                                                                                                                                                              *                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                       
      :                                                           '                                                                       '                                                                                       2                                               &                                                                                                                   3                                                                       &                                                                                                                                                                                       )                                                                                                                                                               )                                                                                                                                                                           (                                                                   &                                                                                       &                                                                                                                                                                                                                                                                                               2                                                               &                                               .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                                                                                   :                                                                                                                               '                                                                                                                                                                                                                                   &                                                           '                                                                                                                                                                                                                                                                                                                       2                                                                                                                                                                                           %                                                                   (                                               )                                                                                                                                                                                                                       '                                   &                                       .                                                                                               )                                                                                                                                   )                                                   4                                                                                           2                                           &                                                                                                                                       &                                                   &                                                                                                                       &                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                       /
                             .                   &                                                                                                                                                           &                                                                                                               &                                                                                                   (                                       &                                                   .                                                       &                                                                                                                                                       &                                                                                                                                                                                                   '                                   &                                                                                                                               &                                                           .                                           &                                                                                                                                   (                                                                                                                                                                                                                                                                       4                               .                                       )                                                                                                                                                                                                                                                   2                                               &                                           .                                                                                       .                                                                                                                           2                                                                                                                                                   4                           )                                                               .                                               &                                                                                               .                                                                                                                                                                                                                                               )                                                               :                                                                                                                                                                                                   )                                                                                   2                                                           &                                           .                                                                       .                                                                                                   2                                                                                                               2                                                                                                                                                                                                                                                                                                                                                      :                                                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                  
      .       &                       '                       3                                                                                       &                                                                                                                                   4                                               .                                   )                                                                                                                                                                                   2                                       &                                                                                                                                           &                                                                                                                                                                   (                                                       3                                                                                                                                                                                                                                       3                                                                       .                                           &                                                                                                                                                                                   G                                       &                                                                                                                                                                                   )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                      \                                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4                                                           &                                           .                                                                                                                                   2                                                               &                                                                                                               0                                                                                                   )                                                                       )                                                                                                                                                                                                               &                                                       '                                                                                                                                                                                                                                 .                                                   &                                                                                                                                                                                                               &                                                                                                                                                                                                   &                                                                                                                                                       (                                                                           &                                                                                                                                                                                       )                                                                                                   (                                                   .                                                                                                                                                                                                                                                           &                                                                                                                                                                                                              3                                               &                                                                                                   )                                                                                                   2                                                   &                                                                           (                                                                                                                                                                                                                                                                                                                                                                                               )                                                       '                                       '                                                                       )                                       4




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                             /                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *
      '                       .                   &                                                                                                                                                       2                                                                                                                                                                                                                                                                                                                                                               )                                       0                                                                                                                                                                                                   1                                                                                                                                                                                                                                           2                                                               &                                                       .                                                                                       .                                                                                                                                       2                                                                                                                                                                                   .                                                                                                                                                                                                              '                                                   2                                                               &                                                                                       :                                                                                                                   '                                                                   3                                                                                                                                                                                   0                                                                           &                                                                                                                           )                                                                                                                                   )                                                                                           '                                       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                      \                                               J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                       J                                                                               \                                                                                                                                           J                                                               K                                                                       F                                                                                                                                                                   *                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                         
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        3                                                                                                                               3                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          P                                                                                                                                                                                  3                                                                       .                                                                                                                                                                                                                                   2                                                           &                                           .                                                       4                                                                                   .                                   '                                                                                                                                                                                                                                                                                                                                       2                                                                                                                                                                                                         .                           &                                                                                                                                                                                       &                                                                                                       )                                                                                                                                                                                                       3                                                       &                                                                                                                                           )                                                                   &                                                                                           (                                               &                                   .                                                       &                                                                                                                                       &                                                                           (




                                                                                                                                                                                                                                                                                                                                                                              "




                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                      
                                                                                                                                      )                                                       '                                           '                                                                               )                                                       4                                                       4                           &                                                   &                                                                                                                                                                                                                                                                                                                                                                                                       2                                                           &                                                           .                                                                           .                                                                                                                                                               2                                                                                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                      3                                                                           &                                                                                                                       )                                                                                                           2                                                   &                                                                                       (                                                                                                                                                                                                                                                                                                                                                                                                                                           )                                                                                               2                                                               &                                                           .                                                               (                                               2                                           1                                                   '                                                                                                                                                                                                               '                               1                                                                                                                       (                                                                               )                                                                                                                   '                                                                                                                                             .                               &                                                                                                                                                                   &                                                                               :                                                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                       
      3                                                                                   0                                                           &                                                                                                           )                                                                                                                                               )                                                                                                                   (                                                                               &                                                                                           &                                                                                                               2                                                   &                                                                                                                                                                                                                                                                                                                                                                           2                                                                                                                                                                                                                                                                                                                   :                                                                                                                                       '                                                                                       4                                                   )                                                                   .                                                                                       &                                                                                                                                                       )                                                                               :                                                                                                                                                       2                                                                                                                   .                                                                                               :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                      \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                              /                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                                      M                                                                                                                                                                                                                                                                           $                                                               2                                                           &                                                                                   %                                                                                                                                                                                                                                                                                                                                                                                         (                                                                       &                                                                                                                                                               $                                                                                       )                                                       3                                                           .                                                                                                                                                                                                                                                                               &                                                                                                                                                                               (                                               2                                                   1                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                         .                                                                                                                                                                                                  .                                                                                                                                                                                                                                                                                                                                                                                                          &                                                               '                                                                                      &                                                                                                                                                                                                                                                                                           &                                                                                                                                                                              .                                   &                                                                                                                                                                           &                                                                   )




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                                                                                                                   "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                      /                                                                                                                                                                                                                                                                               F                                                                                           J                                                       K                                                                   F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                       *                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                     5                                           5
                                 3                                                                           3                                       '                                                                                                               M                                                                                                                                                                                                                                                                                                                              P                                                                                                                                                                                                                                                                      .                                                                                                                                                                                                                                                                                                                                                                                                      &                                                                                                   '                                                                                                                                                   )                                                                                                                   4                                                                       .                                                                                                                                                           &                                                                                                                                                                                       2                                                                                                                                                                                                                                                  .                                               &                                                                                                                                                                                                           &                                                                               2                                                                                                                                                                                                                                                                               (                                                       .                                   )                                                                                       )                                               3                                                                                                                                               &                                                                                                                           0                                           .                               3                                                                               '                                                                                                                                                                                                                                                                                                                   2                                               &                                                                                                                                                                                                                       &                                           '                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                   "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                         5                                                                                                                                               *                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
      '                                       &                               8                                                                   :                                                                                   2                                               &                                                           .                                       &                                                               0                                                                               )                                                   )                                                                                                                                           :                                                                                                                                                   '                                                                                                                                                               )                                                                                                                                           &                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                      2                                                                                                                                                                                                       '                           2                                                           &                                                                       .                                   &                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                   &                                                                                                                                                                       &                                                   .                                                                                                                                                                                                               2                                               &                                                                                                                                               G                               &                                                                                                                               )                                                                                                                           '                                                                                               &                                                                                                                                                                                      .                                                                                                                                                                                                                                                                                      &                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                   "




                                                                                                                    5                                                                                                                                                      5                                                                                                                                              *                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                              I                                                                                                                       5                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                            *
                                  '                       )                                                                                                       )                                                                                                                                                                                                       3                                                                                       &                                                                                                                                                               2                                                                                                                                                                                                                                                      .                                                               &                                                                                                                                                                                                                           &                                                                                                   '                                                                                                                                           )                                                                                                                                                                                                                                                                                           )                                                                                                                                                                                                                                                                                       )                                                   3                                                                                                                                                               0                                                                       &                                                                               (                                                   )                                                                                       &                                                                                                                                                                                                                                                                                                   1                                                                                                                                                   &                                                                                                                                           '                                                                                                                                                                                                                                                                                                               )                                                                       2                                                       &                                       .                                                                                   &                                                                                                                                                           '                                                                                                                                       .                           &                                           &                                                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                              
      Y                   3                                                                                                                                   1                                                                                           )                                               4                                                                                                                           4                       &                                                                               8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                      \                                               X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                               2                                                           &                                                                       (                                                                   2                                                                       1                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                   )                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           &                                                                               '                                                       3                                                               '                                                                                                                                                                                                                   &                                                                                                                                                                                                       '                                                                                                                                       .                                   &                                       '                           3                                                                                                                                                   )                                       4                                                                                           2                                               &                                                                                           &                                       '                                                                                                   (                                       &                                       .                           4                           )                                           .                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                       
          2                           &                                                       %                                                                                                                                                                                                                                                                                             (                                           &                                                                                                                           (                                       &                                                           .                                           '                                                               '                                                                                   &                                                                                                                                                                                                               )                                                                                                                                                                                                                                                                                                   4                                                                       &                                                           .                                                                                                                                          .                                       &                                                                                                                                                                                                                                               &                                                                           .                               &                                                                           3                                                   .                                                                                                       &                                                                                                                                                               )                                                                                                   Z                                                                                   )                                                       .




                                                                                                                                                          "                                                                                                   "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                     t                                           }                                                                                              y                           t                                                                                                                                                                                                                                                                                                                                                                                     }                                                                   {                                                                                              t                                                                                                                                                                                                                                                                                                ~                           s                                                                                                                                                                                              w                                                                                                                                                                                                                                                                         r                                                                                                                                                                                             t                                                                                   




                                                                                                                                                                                                                                                      \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         F                                                       L                                                                                                                                               J                                                       K                                                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                       e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                      N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         )                                                                                                                                   &                                                                                                                                                   0                                                                       &                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  P                                                                                                                                                                                                                                 .                                       &                                                                                                                                                                                   &                                                                                                                   :                                                                                                                           '                                                                                                           &                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                       0                                               1                                                                                                                                           3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         )                                       '                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                                                                                                               "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                     &                               '                                                               2                                                   &                                               '                                                                                           )                                                                   )                                                                                                                                       '                                                                                                                                               &                                                       .                                                                                                                       4                                                                               &                                                                                                                                                           0                                                                               1                                                                                                                                                       2                                                       &                                                                                                                                                                                                                                                                                  &                                                           .                                                                                                                                                                                                                                                                                                                                                                      )                                                                                           .                                                                                                                                               )                                               4                                                                                                                                                                                                                          &                                               '                                                                           2                                                               &                                                   '                                                                                   )                                                                       )                                                                                                   1                                                                                                                                                                                                          .                                                                                                                                                                                                                                                          )                                                       '                                                               2                                                                                       '                                                               &                                                                                                                   &                                                                                                       '                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                       "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                  
      &                                       (                                       &                                   .                                                               &                                                                                                                                                                   &                                                                                                                                                                                                                                                                                       &                                                                                                                                   (                                                                   3                                                                                                                                                                                                                                           3                                           .                                                           &                                                                                                           .                                                   &                                                                                                                                                                       &                                                                                                                                                                                                                                                   &                                                               .                                                                                                               &                                                                                                                                                                                   G                       3                                                           .                                                                       &                                                           '                                                                                                                                                                                                                                                                                                                                   2                                                                                                                   '                                                                                                               (                                                       3                                               0                                                                                           '                                               2                               &                                                                                                                                                               '                       &                                                                                           &                                                   .                                                                                                                                                                                           .                                                                                                                                           &                                           '                                                                               )                                                                                                                                                                                           2                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                              5
      '           3                       0                               G                               &




                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                      \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F                                               L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                      P                                                                                                                                                                                                                                                                           Z                                                   )                                                                                                                       )                                                               :                                                                                                                                                                                                                                                                                                                                       2                                                                               &                                                                                                                                                                                      )                                                                                                                               &                                                                                                                                           0                                                                   &                                                               .                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                           )                                                                                                                                                                                                                                                             .                                                                                                                                                                                                                                                                                                              )                                               '                                                           (                                                   .                                       &                                           (                                                                                       .                           &                                                                                                                                                                                   :                                                                           .                                                                                                           &                                                                                                                   .                   &                                           (                                                           )                                               .                                                                                   )                                           4




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                     *                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
      2                               '                                           &                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                           4                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                                                                                                                                                                                                                                                      .                                                                                                                                                                                                                                                                                                                                                                  )                                               '                                                                                   '                                                                                                                              &                                                           (                                                           )                                                           .                                                                                                   8                                                       9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                   6                                           7                                                                                                                                                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F                                                       L
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 19 of 32 PageID 189




                                                                                                                                                                                                                                                              \                                                           L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                                                                                                                                                                                                                                                                                                                                          )                                                       '                                                                                                                       '                                                                                                                                                                                                                  &                                                                       (                                                                   )                                                                               .                                                                                                                                                                                                                                                                                     .                                                                                                                                                                                                                                                                                                                                                                                          )                                                               '                                                                                                                   &                                                                                                                               (                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                                   2                                                                                                                                                                                                                                                                                  .                                                   &                                                                                                                                                                                                                                           &                                                                                                                                                                                                       &                                                                                                                                                                       2                                                                       &                                                                                                                                                                   .                                                                                                       &                                                                               .                                                                                                                                                                           4                               )                                               .




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                             S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                $                                                                       1                                                   (                                                               &                                                                                                                                                                                                                                                                                                                                                                                                      &                                                                                                                                                                       (                                                                       3                                                                                                                                                                                                                                   3                                                       .                                                           &                                                                                                                               '                                                                                                                                   &                                                                   '                                                                                                                                                                                                                                                                                              .                                                                                                                                                                                                                                                                                                                                                                                                  )                                                       '                                                                                                       .                                           &                                                                                                                                                                                       2                                                           &                                                                                                                                                                                                                           2                                                                                           '                                                                                                                                                                                                                                                                                                                                                                       )                                                                       '                                                                                               '                                                                                       0                                                                   1                                                                                                           )                                                       0                                                           '                                                   &                                               .                                                                                                                                                                                                                                                                                                                       '                                                   )                                                               4                                                                                                                                                                                                                   '                       '                                                   3                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                                                                                                                                                                                                                                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




      5                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                /
                  2                                                                                                                                                               &                                                   '                                                                                                                                          )                                                       '                                                   '                                                                                                       )                                                               4                                                                                   .                                                                                                                                                                                                                                                       &                                                                                                                   )                                                               4                                                                                                                                                                                       )                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                                                           .                                                           &                                                                                                                                                                                                                                               2                                                                                                                                                                                                                                                  '                                                           (                                                               .                                   )                                                               (                                                                   )                                                                           .                                                                                                                                       )                                                                                                                                                                                                       &                                                                                           (                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                           &                                                                                                                                                                                                                                   )                                                                                                                                                                                                           )                                                                                                                                           2                                                           &                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                       *                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5
      &                                           &                                                                                                           '                                                                                                                                                                                                                                                                                                                                                      &                                                                                                                                                               &                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                       3                                                           .                                                                                                                                                                                   )                                                                                                                                                                                                                       )                                                                       4                                                                                                           .                                               &                                                                                                                               )                                                                                                                                       &                                                           .                                               1                                                                                                                                                                                               4                                                                       &                                                                       .                                                                                                                                                                   &                                                                                                                                                                   (                                                               3                                                                                                                                                                                                                                           3                                                                   .                                                   &                                                                                   0                                                                                                       )                                                   )                                                                                                                                                                                                                                               &                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                                                                           4                                                                               :                                                                                                   2                                                                                                                                                                               2                                                                                                                                                                          .




                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                  5                                                                                                                              
                                                                                                                         )                                                       '                                                                               )                                                               0                                       '                                                       &                                               .                                                                                                               &                                                                                                                                                       :                                                                                                                                                                               '                                                                           4                                                                                                                   .                                                                   0                                                                           &                                                   1                                                                   )                                                                                                                                                                                                                                                               :                                                                                                               2                                                                                                                                                                                                                                                           '                                                                                                                                           )                                                                                                                                                           '                                                                                                                                               &                                                           .                                                   &                                                                                                                                                                                               1                                                                   (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                                                                              \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                          *                                                                                                           
                                                                                                                                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                                                                                              (                                                                       )                                                                           .                                                                                                                                                                                                                                                                                               1                                                                                                                                                                                                                                                                                                  2                                                                                                           '                                                                                                                                                                                                  &                                                               (                                                                   )                                                                               .                                                                                                                                                                                                                                                                     .                                                                                                                                                                                                                                                                                                                                                                                  )                                                               '                                                                                       &                                                                                                                       (                                                                                                                                                                                                                                                                               &                                                                                                                                                                                       2                                                                                                                                                                                                                                   2                                                                   &                                                                                                                                                                                                                           &                                                                                                                                                   (                                                                   3                                                                                                                                                                                                                   3                                                                           .                   &                                                                                                                                                                                                                                                                                                                                                                               &                                                                                                                               '                                       




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               7                                                               !




                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                              c                                                                                                                                                                                                                                                                                                                                                                 H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                         /
                                                                                                                                          2                                                       &                                                                                   .                                                                   (                                                           2                                                       1                                                                   '                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                           '                                                               &                                                           Y                                                                   3                                                       &                                                                                                                                                                                                           &                                                                           '                                                                                                                                                                                                                                                                                                          1                                                                                                               &                                                                                                                               &                                                                                                                                                                                   (                                                                       3                                                                                                                                                                                                                                                                  .                                                       &                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                                           .                                                                       '                                                                                                                                               )                                                               4                                                                   &                                                                                                                       &                                                                                                                                                                                   3                                                                                                                                                                                       1                                                                                                                                                               &                                                                                                                   &                                                                                                   )                                               (                                                                                                                                                                                                                                                                                                                           )                                                                                                                                                                           &                                           .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                   b                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5
                                  '                                                                                                                                                                                                                                                                  )                                                   .                                                                                   &                                                                                                                               &                                                                                                                                                                                           (                                                                   &                                                                   .                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                                               4                                                   3                                                                                                                                                                                                               0                                                                                                           )                                                                           :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :                                                                                                                                                                                           2                                                                                                                   (                                                           )                                                                                                               &                                                                                                                                                                                                                                                                                                                                           1                                                                                                                                                                   &                                                                                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       )                                                                                                                   '                                                   &                                                       Y                                                                           3                                                   &                                                                                                                                                                               &                                                                           '                                                                                                   0                                               )                                                                               2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                              *
      (               &                           .                       '                                   )                                                                                                                                                                                                                       1                                                                                                                                                          &                                                                                                                                                               )                                                                                                                                               )                                                                                                                                                                                                                                                                                       1                                                                                                                                                                                                                                                                                                                                                                                                                                           (                                                                       .                                           )                                                                   4                                                           &                                                       '                                                       '                                                                                                       )                                                                                                                                                                                                                                                                                   1                                                                                                                                                                                                                                                       $                                                                                   2                                                                           &                                                       '                                           &                                                                                                                                                                                                       )                                                                                                                                                       '                                       &                                                   Y                                                                       3                                                       &                                                                                                                                                               &                                                       '                                                                                                                                                                                                   )                                                           3                                                                                                                                                                                                                                       (                                                               )                                                                                       &                                                                                                                                                                                                                                                                                                                                   1                                                                                                                                                                                                                                                                                                                                       3                                                                                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




      5                                                                                                                                                                                             5                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                  2                               .                       )                                                                                                                                                                                                                                                                       &                                               0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                       &                                                                                                                                                                                                       )                                                                               '                                                               '                                                                                   )                                                               4                                                                           (                                                                           .                                                       )                                                           (                                                                   &                                                       .                                                                               4                                               3                                                                                                                                                                                                                                                                       )                                                                                                                                                                   )                                                                                       4                                                                                                   2                                                               &                                                                                                                                       4                       4                                                           &                                                                                                                                                   &                                                                                                                                                               &                                                                                                                                                                       .                                   &                                                                                                                                                                                                           1                                                                                                   8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                              \                                                           \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                      5                                                                                                                                              *                                                                                               *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '                                                           &                                                                                                                                                                               3                                                                       (                                                                   )                                                                                                                                                                                                               2                                                                               &                                                                                                                           4                                                                                                                                                                                                                                                                                                                                                                                                                               '                                                                                       '                                                           &                                                                                                                                                                   4                                           )                                                       .                                                                       2                                                                                                                                                                                                                                                                                                                                                                                  .                                                                                                                                                                                                                                                                                                                                                                                          )                                                                   '                                                                       '                                                                                                                                                                              &                                                               (                                                               )                                                                           .                                                                                                                                                                                                                                                     .                                                                                                                                                                                                                                                                                                                                                          )                                                                       '                                                                                                                                       )                                                                                                                                                                                                                                               3                                                                                                           &




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                              I                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
          2                                                                                                                                                                                                   :                                                                                                                               '                                                                                                                           .                                                                                                                                               2                                                                       &                                           .                                                                                           3                                                                               .                                                                                                       &                                                                                                                                                                                                                                                   )                                                                               4                                                                                                                                                                                                                                                                                                                                                                                                                                               &                                                                   .                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                           &                                                                                   2                                                                           )                                                                                                                                           '                                                                                                                   )                                                                                                                                                                                                                           '                                                                                                                                                                                                              .                                               &                                                                                                                                                                                                           &                                                                                                       '                                                                       0                                                                                                               )                                                                           )                                                                                                                                                                               &                                                               '                                                                                                                                                                                                                                                                               8                                                                                                                                                                                                                      .                                                                                                                                                                                                                                                                                                                                                      )                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                              7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                  c                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                  5                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
      4       3                               .                                       2                                           &                                               .                                                                                           &                                                                                                       (                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                                                   3                                                                       0                                                               '                                                                                                                                                                                                                                                                                                   &                                                                       '                                                                                                                                                                                                                                                                                                                                                                   0                                                                   &                                                                                                               &                                                                                                                           '                                                                                                                                                       1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           3                                                                   .                                                                                                                                                   &                                                                                               1                                                                                                                                                                                                       &                                                                                                                                                                                       4                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  7                                                                   b                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                 *
      &                                                                           '                                                                                                                       &                                                                                                                                                                                                   &                                                                                                                                                                           '                                                                                                               '                                           3                                                                                                                                               2                                                                                                                                                                                               '                                                                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                       .                                                                                                           2                                                                                                                                                                               .                                                                                                                                                       &                                                                   '                                                                                                                                                                                                                                                                                               8                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                       '                                                       )                                                                                                                                   4                                       )                                                               3                                                                                                                                                                                                                                                                       2                                                                                                                                                                                                                                                                                                       .                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                           &                                                                                                                       '                                       3                                                               .




                  !                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                                                                                                                                                                                               f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   7




                                                                                                 *                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                  I                                                                                   c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                       5                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
          .               &                                                                                                                                                                                                                                                                                                                                                                               )                                                           4                                                                                                                                                                                                                                                                                                      .                                       &                                                                                                                                                                                                                                                   &                                                                                                       '                                                                                                                                                                                                               2                                                                           &                                                                                                                                                                                   )                                                                                                                                                                                           )                                                                       0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               )                                                                                                                                   1                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                               .                                       .                                           1                                                                                                                                                                                                                                                                                                                                                                                                                                                           (                                                                                                                                                                                                                                                                           1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              b                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                           !




                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                  5                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                 /                                                                   c
                                      &                                                   2                                           )                                                                                                                   '                                                                                                                                                               :                                                                                       )                                                                   3                                                                                                                                                                                                           0                                                                       &                                                                                               .                                       &                                                                                                                                   '                                           )                                                                                                                                                                                       0                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   3                                                           .                                                                                                                                                               &                                                                                                                                                                                                                           &                                                               .                                                                                                                                                                                                                                                                                                                   &                                                       '                                                                                                                                                                               )                                                                                                                                                                       &                                                                                                                                           (                                                           3                                                                                                                                                                                                                           3                                                                       .                                               &                                                                                               0                                                                                           )                                                       )                                                                                                                                                                                                   &                                                       '                                                                                                                                                                                                                                                                                                                           8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                           b                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                             t                               }                                                                                                              y                           t                                                                           v                                                                                                                                                                                                                                            }                                                                                                                                                                          t                                                                       t                                                           |                                                                                                                                                                                                                                 }                                                                                               v                                                                                                                                                                                                                         {                                                                                                                                                                                                                                                                                                         {                                                                                                                                                                                                                 ~                                                                                      {                                                       }                                                                                                                                                                                                                                                                                                 t                                                                                                                                                                                                                         ~                                                                                  }                                                                                                                                                                                                                                                                             t                                                                                                                                                                                                                                                  {                                                                                                                                                                                                                                                                             t                                               }                                                                                                                                                                                     x                                                                       }                                                                                                                                      ~                                   x                                                                                                           t                                                                                                                                                                  y                                       {                                                       {                                                                                                                                                                      r                                                                       t                                                                                                                  ~                                                                      }                                                               




                                                                                                                                                                                                                                                                      F                                                   K                                           K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K                                                                                                                                                                           J                                                                                       K                                                                       F                                               L                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         )                                                                       .                                                                                                                                                                                       0                                                       )                                                                           3                                                                                                                                                                                                                                                                                                                                                                               3                                                                                                                                           .                                                   1                                                                                                                                                       M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                           &                                                                                                                                                                                                                                   &                                                                                                               '                                                                                                                   .                                           &                                                           (                                                           .                           &                                                       '                                           &                                                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                       '                                   3                                                           0                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                           :                                                                                                           .                                                                                                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                              I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                               5                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                 
      .       &                           Y                               3                                           &                                               '                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                   &                                                           .                                                                                       .                                                       &                                                                                                                               &                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                                       &                                                                                                                                                                                       4                                       )                                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                  .                                       &                                                                                                                                                                                                                                           &                                                                                                       '                                                                                           (                                                                               .                                       &                                                                                                                                                               )                                                               3                                                           '                                                                                           .                           &                                                           Y                                                               3                                                                       &                                                       '                                                                                           '                                                                                                   4                                               )                                                       .                                                                                                                                                                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                   )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                           5                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K
      4       .               )                                                                                                                                   0                                                                                   )                                                               )                                                                                                                                                                               &                                                       '                                                                                                                                                                                                                                                                                                           (                                                                       .                                       )                                                                                                                                   &                                                                                                                               3                                                           .                           &                                                                                   '                                                                                                                                                                                       $                                                                                       2                                                                           &                                                                                                                                                                                                                                                                                                                                                       3                                                                                                                                   .                                                   1                                                                                                       M                                                                                                                                                                                                                                              &                                                                       Y                                                       3                                                               &                                                               '                                                                                                                       8                                                                           9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "                                                                           6                                                                                                                                                                                                                                                                                                       7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                      F                                                   K                                                   F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                              I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      H                                                                                                                         /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2                                                                           &                                                                                                                                                                                                                                                                               3                                                                                                                               .                           1                                                                                                                                   M                                                                                                                                                                                                                                                                                              &                                                           Y                                                                   3                                                                   &                                                                       '                                                                                                                                                                                                                                                                     .                                       &                                                                                                                                                                                                                                       &                                                                                                       '                                                                                       .                                       &                                                       (                                                               .                                               &                                                               '                                                   &                                                                                                                                                                                                                                                                                                                                                   &                                                                                       )                                                                   3                                                                                                                                                                                                                                                   &                                                                                                                                                                                               2                                                           &                                                                               0                                                                                                                               '                                       &                                                                   '                                                                               4                                   )                                                               .                                                                               '                                                               &                                                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                             5                                           5                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                    /
          2                               &                                                                                                                                                                                                   )                                                                                                                                                                                                                                               )                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                      .                                           &                                                                                                                                           &                                                               .                                                                                                                                                                                                                                                                                                                                                                                                                                       2                                                                           &                                                                                                                                                                                                                                   4                                       )                                                           .                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                                          .                                               &                                                                                                                                                                                                                               &                                                                                                                       2                                                                                                                                                                                                                                           0                                                       &                                           &                                                                                                                                                                                                                                   )                                                                                                                                       '                                                                                           '                                                                                       &                                                                                                                                                                           1                                                                                                                                                                               )                                                                                                                                                                                                                                                                   3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                             /                                                                                                                                                              I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    S                                                                                                                                                                                                                                                                                                                 *                                                                                                                                           5                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5
                             .                       &                                                                                                                                                                       &                                                                                           '                                                                                       .                                   &                                                       (                                                                   .                                           &                                                           '                                       &                                                                                                                                                                                                                                                                                                                                                                                                           &                                                                                                           &                                                                                                           (                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                               2                                                                                                                                                                                                                                                                                                                              .                                                       &                                                                                                                                                                                                                       &                                                                                                                           '                                                           3                                                               4                                   4                                               &                                                           .                                       '                                                                                                                   4                                           .                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 3                                                                                                                           &                                                                                                                                                               0                                                           1                                                                                                                                                                                           &                                                                                                                                                   (                                                               3                                                                                                                                                                                                                                   3                                               .                                       &                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              O
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 20 of 32 PageID 190




                                                                                                                                                                                                                                                                                     5                                                                                                                              *                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
      2                                                                                                                                                   2                                           &                                                                                                                   )                                                                                                                                                                                                               )                                                                                                                                                                                                                                                                       3                                                                   '                                                   &                                                   '                                                                                                                                                                                          .                                           &                                                                                                                                                                                                                                                               &                                                                                           '                                               &                                                                                                                   &                                                   .                                       &                                                                                                       (                                                                                                                                                                                                                                                                                              '                                                       :                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3                                                                                                                               0                                                                                                                                               &                               '                                                           '                                                                                                  :                                                               2                                                                                                                   2                                                                                                                                                                                                                                                                                                                                                                                   &                                           '                                                                                                                                                                                           '                                                           '                                                                   4                           )                                           .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                      H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                  I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
  :                                   &                       &                                                                                       '                                                                                                           4                                                   &                                   .                                                                                   2                                           &                                                                                                                   &                                                   &                                                                                                                                                               &                                                                                                                                                                                               '                                       &                                                               .                                                                                                                       )                                                                                                                                                                                                                                                                                                                                                                                                                                              )                                                                                               2                                                   &                                                           .                                                                                                           )                                                                                                                                                                                           &                                                           .                                                                                                                                                                               '                                                                                                                                                                                                                                                                                   )                                                                                                           '                                               &                                               Y                                               3                                                   &                                                                                                                                                                                   &                                               '                                                                                                                                                                                      .                   &                                                                                                                                                                                           &                                                                                   '                                                                               .                               &                                                       (                                                           .                               &                                                   '                                                       &                                                                                                                                                                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                          I                                                                                                                                                                                                                                                                                                                  S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                  5                                                                                                                                                                                                                                             5                                                                                                       *
  .       &                                                                   &                                       .                                                                                                           &                                                                                                                                       2                                                                                                                                                                                                  .                                           &                                                                                                                                                                                                                       &                                                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '                                                       1                                                                                                                                                   (                                                                                                   )                                                                                                                                                               '                                                                                                                           .                                                       &                                                                                                   &                                               '                                                       (                                           &                                                                                                                                                                                                                                                                   1                                                                                   (                                                           .                           )                                                           0                                                                                       &                                                                                                                                                                                                                                                                                                                                               :                                                                               2                                                   &                                                                                                       0                                                                                           )                                                   )                                                                                                                                                                                       '                                                                                                                               )                                                                                                                               &                                                                                                                                           &                                                                                                       0                                       1




                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                               H                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                 
                      &                                                                                           (                                                   3                                                                                                                                                               3                                           .                       &                                                               :                                                                                                                                       2                                                                                                                                                                                                                                                                                                                                   1                                                       '                                                                                                       )                                                           4                                                                                                                                                           )                                                                                                                                                                                           (                                                   &                                                                                                                                                                                       )                                                                                                                                                                               0                                                       &                                                                                                                                                                       3                                                               '                                                       &                                                                               '                                                   2                                                   &                                                                                                                           2                                                   &                                                                                                                                                                                                                                                                                                                   '                                                                               '                                                       3                                                           4                                           4                                                                                                                                               &                                                                                                                                                                                                                                                                                                   &                                                                                                               )                                                                                               .                                       &                                                                                           3                                                                   (                                                                       &                                               .                                                                                               &




  !




                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                   
                                                                              &                                                                                           4                   )                                                           .                                                                                                                   )                                                                                                               (                                       &                                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                  .                                   &                                                                                                                                                                                                                                                           &                                                                                                           '                                                                                                       .                                   &                                                   (                                                       .                                               &                                                                   '                                               &                                                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                           '                                               )                                                                                                                                                                                                                                                                                                       '                               &                                                                                                                                                                                                  $                                                                               Z                                                                                                                                                                   2                                                                                                                                                                                       2                                                   &                                                                                                                                                               &                                                                                                                                                   (                                                   3                                                                                                                                                                                                   3                                                                   .                                   &                                                                               :                                                                                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               S                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
  &                                               (                                       )                                           '                                                                                                                                                                                                                                                  .                           &                                                                                                                                                               &                                                                                                                           )                                                                                                                           2                                                   &                                                                                                                                                               &                                                               .                                           1                                                                                                   .                                           &                                                                                                                                                                                                               (                                                           )                                                                                           &                                                                                                                                                                                                                                                                                                                   4                           )                                                                               .                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '                                           '                                   )                                                                                                                                                                                                               &                                                                                                                                   (                                           &                                                           .                                                                                                                                                                                                                                                       &                                                                                                                                                                                                       G                                           3                                                       .                                               &                                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                                      F                                       K                                           J                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                  I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                     /                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  H                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                   &                                                                                                                                                                                                                                   &                                                                                           '                                                                                                                           .                                               &                                                           (                                                               .                                               &                                                                       '                                                           &                                                                                                                                                                                                                                                                                                                                               &                                                                                                                           2                                                                                                                                                           2                                                                                                                                                                                                           2                                                                               &                                                                                                                                                                                                                       2                                                       &                                                                                                               '                                                                                                                   .                                                                                                                                                                                                   )                                                                                                                                                               .                                                                                   '                                                                                                                                                                                                                                                                                                   )                                                           3                                               .                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                       .                                   &                                   '                                           3                                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
  0                   &                                               :                                                               &                                           &                                                                                                                       :                                                           2                                       &                                                                                                                                                                                  .                                   &                                                                                                                                                                                                                                   &                                                                               :                                                                                                                                                                   '                                                                               '                                           3                                                                       0                                                                       G                                                       &                                                                                                                                               &                                                                                                                                                                           )                                                                                                                                                                       &                                                                                                                                                       (                                                           3                                                                                                                                                                                                           3                                                                           .                           &                                                                                   0                                                               &                                       4                                   )                                                   .                                       &                                                                                                                                                                           )                                                   3                                                   .                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                               :                                                                           2                                                   &                                                                                                                                           '                                                   2                                                       &                                                                                       :                                                                                                                       '                                                                                                           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                      5                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5
  '           3                               0                           G                                   &                                                                                                                   &                                                                                                                           )                                                                       (                                   .                                   &                                                                           )                                                               3                                                           .                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                               &                                                                                                                                                                                               (                                                               3                                                                                                                                                                                                           3                                                       .                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                                      F                                       K                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                  I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                              *
                                                                                                                                                                                                                                                                                                                                          M                                                                                                                                                                                                                                                  .                                   &                                                                                                                                                                                                                                   &                                                                                           '                                                                                           .                                                           &                                               (                                                                   .                                                   &                                                           '                                                                   &                                                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                           '                                                   &                                                                                                                                                                                      $                                                                                       Z                                                                                                                                           2                                                                                                                                                                                                                                                      '                                                                                                                                                                   .                                       &                                           '                                                           3                                                                                                                                                                           )                                                   4                                                                                           2                                       &                                                                                                                                           &                                                                                                                                       (                                                       3                                                                                                                                                                                                                   3                                                       .                                           &                                                                                           0                                                                   )                                               )




                                                                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                           *                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 J                                                           K                                                                   F                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                         *
      &                               '                                                                                                       :                                                               )                                                                                                                                                                   1                                       '                                                                   0                                       &                                               4                                       )                                                       .                                                   &                                                                                                                                                                  .                                                   &                                                                                                                                                                                                                           &                                                                                                               2                                                                                                                                                                                                                                                   0                                                                   &                                               &                                                                                                                                               '                                                                                                                       2                                                       &                                                                                                                       3                                                                                               &                                                                                                                                                                                   )                                                                                           (                                                                                                                                               1                                                                                                                                                                                                                       2                                                                   &                                                                               %                                                                                                                                                                                                                                                                                                                         (                                               &                                                                                                                                                                                                                                                                                                                                                                                                                   P                                                                                                                                                                                                         .                                           &                                                                                                                                                                                                           &                                                               2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                   "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                              5                                                                                                                                                                     /                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                   *                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                  
  0                   &                           &                                                                                                           (                                           .                               &                                                                                       &                                                                                                               &                                                                                                           4                               .                                   )                                                                                                                                                                                                       (                                               .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :                                                                                                                                                   '                                                                           4                                       )                                                       .                                                                                           &                                                                                                                                                                                               )                                                                                                                                                   &                                                       4                                                                                       3




                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                                      F                                       K                                           X                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                              I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                      I                                                                                                               5                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                   &                                                                                                                                                                                                                                   &                                                                                           '                                                                                       .                                                       &                                                   (                                                                   .                                               &                                                               '                                                               &                                                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                       )                                                                                                                                                           .                                                                                                           '                                                                               &                                                                                                                                                                                                                                  .                                       &                                                                                                                                                                                       &                                                                                           '                                                                                                                               )                                                                                               '                                                                                                                                                                   &                               .                                                                                           0                                                                               &                                                                       (                                                   2                                                   1                                                   '                                                                                                                                                                                                                                                                                                                                                                                       (                                                                                                                                                       .                                                                                           &                                                                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                      e                                                                                                                                                                                                                                                                                                                                                                                        J                                                                                           L
                                                                                  2                                           &                                                                                   %                                                                                                                                                                                                                                                                 (                                           &                                                                                                                                                   :                                                                                                                                                                           2                                                                                                       2                                                               &                                                               .                                                                                       (                                                                   &                                                                   .                                                   4                                                   )                                                               .                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                                           2                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                           '                                                                                                                                                                                                                           2                                                       &                                                                                                                                                                                                                                                                                                                                                                            8                                   9                                                                   2                                                       &                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                           3                                                                                                                           .                                       1                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                  "                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   6                                                                                                                                                                                                                       7




  J                   K                                   F                                       L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                             2                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                               (                                                                   3                                                                                                                                                                                                                                                       3                                                               .                                   &                                                                                                               0                                                                                               )                                                           )                                                                                                                                                                                                                   &                                                                       '                                                                                                                                                                                                                                                                                                           :                                                                                                                                   '                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                                                                           &                                                   .                                   &                                                                                                                                                                                                                                                                                                                                                                                          2                                                                               '                                                                                                                                                   )                                               3                                                                   .                                                                                                                                                                                                                           &                                                                                                           




                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                         /                                                                                                                                                          *                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          H                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                 I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                 .                   &                                                                                                                                                                   &                                                                                                                   &                                       4                       &                                                                                                       &                                                                                                                                                                                                                          &                                                   .                                               &                                                                                                                                                                                                                       #                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                                                                                                      :                                                                                               2                                                       )                                                                                                                       :                                                                                                                               '                                                                                                                                           2                                                                   &                                                                                                                                                   3                                                                                                                                                       0                                                   &                                       .                                                                                                               :                                                                       )                                                                                           .                                                                                                                                                                                                                   &                                                                                                                                           :                                                                                       )                                                                                                                   &                                                                                                                                           '                                                                                                           &                                                                                                                                                                                                           '                                                                               (                                                                                                                                                               1                                       &                                           .




                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                            
      2                                   &                                                   :                                                                   )                                               .                                                                                                                                                                                                                                           2                                                                                                                                                                                                                                                                                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                      F                                       K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                           J                                                                                                                           J                                                       K                                                                           F                                                   L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                               e                                                                                                                                                                                                                                                                                                                                                                                                    K                                                                                                                   J                                                       K                                                                               F                                               L
                                                                                                                                                                                                                                                                                                                                          N                                                                                                                                                                                                                                                                                                                                                              )                                                               .                                                                                                                       0                                                                           )                                                               3                                                                                                                                                                                                                                                                                                                                           .                                                                                                               2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             &                                                       .                                                                       .                                               &                                       '                                           (                                                               )                                                                                                                                                               &                                                                                                                                                                       )                                                                                                       2                                                   &                                                                                                                                                                                                                                                               3                                                                                   .                                       1                                                                       M                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                               &                                                   Y                                                                           3                                                           &                                           '                                                                                   4                           )                                           .




                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                       5                                       5                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                               J                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                          )                                                                                                                                                                                                   )                                                                                                                                                                                       )                                                                                                                                                                                                                                                                       $                                                                   2                                                               &                                                                                                                                                                                                                                                                                                                                                   .                                                                                                                   2                                                                                                                                                                                                                                                                      &                                                       '                                       (                                                                       )                                                                                                                       '                                           &                                                                                               8                                                       9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "                                                                           6                                                                                                                                                                                                                                                                               7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                                      F                                       K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                   J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                           H                                                                                                                                                                                                                                                                                                             *                                                   /                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                          P                                                                                                                                                                                                                                                                                                                                                      2                                                           &                                                                                                                                                                                                                                                                                   .                                                                                                   2                                                                                                                                                                                                                                                                                                                                                      &                                                   '                                                   (                                               )                                                                                                                               '                                           &                                                                                                                                                                             $                                                                                   Z                                                                                                               4                                                                                                                                                                                                                                                           1                                                                                                                                                                                                                                                                                                           )                                                           :                                                                                                               &                                                                                                                                                   &                                                                                                                                                                                                           2                                                                                                                                                                                                                  .                                   &                                                                                                                                                                                               &                                                                                               '                                       3                                                       4                                       4                               &                                                   .                                               &                                                                                                                                           4                       .                                       )




                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                             S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                            $                                                                   1                                   (                                           &                                                                                                                                                                                                                                                                      &                                                                                                                                                       (                                                                           3                                                                                                                                                                                                                       3                                                           .                                                   &                                                                                           '                                                                                                                                                   &                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                                      F                                       K                                           L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                  5                                                               H                                                                                                                                                                                                                                                                                                                                                                                 *                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                  I                                                                                                                                                                                                                                              S                                                                                                                                                                       *                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     )                                                                                               :                                                                                                                                                                       2                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              $                                                                       Z                                                                                                               '                                                                                                                                                                                                                                                                                                                           )                                                                               :                                                                                                                           &                                                                                                                                                                           &                                                                                                                                           &                                                                                                                                                                                       )                                                       4                                                                                                                                                  .                                       &                                                                                                                                                                                                                   &                                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     )                                                               '                                                                   '                                                                                                                                                                                                                                                                                                          &                                       .




                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                           J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                          *
  '                                                                               &                                                                                                                                                                                                                                                                   2                                               &                                                                                                                                                                                                   .                                                                                               2                                                                                                                                                                                                                                                                                                      &                                                   '                                                               (                                                           )                                                                                                                                               '                                                               &                                                                                                                                           2                                                                                                                                                                                                                                                                              .                                               &                                                                                                                                                                                                                   &                                                                                                       :                                                                                           )                                       3                                                                                                                                                                                                                                                                       )                                                                                                                   0                                                       &                                                                           &                                                                                                           &                                                                                                                                           (                                                                                                               &                                                                                                                                           4               .                                       )                                                                                                                                                                                                                   &                                                                                                                                       (                                                       3                                                                                                                                                                                                                   3                                                       .                                           &                                                                                       0                                                                   )                                               )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F                                                   \
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 21 of 32 PageID 191




                                                                                                                                                                        /
      &                       '




                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                      F                               K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                               J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                   
                                                                                                                                                                                                                                                                                                                                                                  O                                                                                                                                                                                                                                                                                                                                                                                   &                                                           .                                                                       4                                                       3                                                                   .                                                                               2                                                       &                                                   .                                                                   '                                                                                                                                                           &                                                                                                                                                                                                                                                                                                                   2                                                               &                                                                                                                                                                                                                                                               .                                                                                                           2                                                                                                                                                                                                                                                                                  &                                                           '                                               (                                                                       )                                                                                                       '                                                   &                                                                                                                   2                                                                                                                                                                                                                  :                                                                       2                                               &                                           .                                   &                                                                   .                                       &                                                                                           '                                           )                                                                                                                                                                   0                                                                                               &                                                                                                                                                                             .                               &                                                                                                                                                                               &                                                               0                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                 *                                                                                           *                                                                                                                                                                                                                      *                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                  /                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                        *
  (               .                       )                                                                                                                                                                   &                                                                                                                                                                                                                   )                                                                                                           4                                                                                                                                                                                                                                           )                                                                                                                                                                                                                               )                                                                                                                                                   2                                               &                                                                               0                                                                                               )                                                   )                                                                                                                                                                                                           &                                   '                                                                                                                                                                                                                                                                                                                                              '                                       3                                                                                                                   2                                                                                                                                                               '                                                                                               3                                                                       '                                                                                                                                                                                                                                                                                                                                               '                                                                                                                                                                                                                                                                                                                                                                                           3                                                                                                   &                                                                                                                               &                                                   &                                                                                                                                   &                                                                                                                      :                                                                               2                                                                                                                                           2                                                                                                                                                                           .                           &                                                                                                               1




                                                                                  !




                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                              I                                                                                                                                                                                                                                                      S
  2                                                                                                       (                                                                       .                   )                                                                                                           &                                                                                                                                           )                                                               0                                               &                                                                                                                                                                           &                                                       4                               4                                           &                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                           )                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2                                               &                                                                                   '                                                           1                                                                                                                                               (                                                                                   )                                                                                                                                                   '                                                               )                                               4                                                                                                                          .                                   &                                                                                                                                                                                       &                                                                                               '                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                                                                                      F                               K                                                           \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F                                                       \                                                                                                                                               J                                                                       K                                                                   F                                                       L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 )                                                           .                                                                                                                                                                               0                                                               )                                                               3                                                                                                                                                                                                                                                                                           1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 &                                                   .                                                                                                               '                                               &                                                                                                                                                                                                                                                                                                                                                               &                                                                                                               &                                                       .                                                                                                                                   )                                                                                                                                                                      .                           &                                                                                                                                                                                       &                                                                                   '                                                                                                   4                                                                                                                   2                                                               &                                                   .                                                                                                                                                                                                                                                                                             &




                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         F                                                   \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F                                                                   \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                         .                               &                                                                                                                                                           &                                                                                                                                                                       $                                               2                                                       &                                                                                                                                                                                                                                                               1                                                                                                                                                                                                                                                                                                                                                          &                                                                                                           &                                           .                                                                   8                                                   9                                                                                               $                                                           2                                                                   &                                                                                                                                                                                                                                           1                                                                                                                                                                                                                                                                                                                                                      &                                                                                                                       &                                                   .                                                                               :                                                                                                                                                   '                                                                           '                               &                                                                                                                                                                                                                                                                                                       .                                       &                                                               '                           (                                                       )                                                                                                       '                           &                                                                                                           )                                                                                                               2                                               &                                                                                                                                                                   3                                                                                                                                                   (                                                                                               &                                                                       &                                                                                                                                                                                                                                       '




                                                                                                                                                                                                                                                                              "                                                                       6                                                                                                                                                                                                       7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /
                                                                                                                                                          &                                                                                                       &                                       .                                   '                                                                                               2                                                                                                                                                                                                                                                   .                                                                                                                                                                                                      .                                                   &                                                                                                                                                                                                                                   &                                                                       2                                                                                                                                                                                                   '                                               &                                                                                                                                                                                                                               )                                                                                                                                                  $                                                                       Z                                                                                                                                                                                                                                                                                                                                                           )                                                                                           2                                                               &                                                           .                                                                                                                                                                                   &                                                                                                                                                                                                               &                                               '                                                                                                                                                                                                                                               2                                               &                                                                               (                                           .                                                                   )                                                   .                                                                                                                                                           )                                                                                                                                                       2                                               '                                                                                   '                                           3                                                       (                                                       (                                                   )                                           .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                     /                                                                                                                                      I                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /
                         .                               &                                                                                                                                                           &                                                                               '                                                                                                                       &                                       &                                                                                                           4                                               )                                               .                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                           &                                                                                                   &                                                                                                                                               (                                                                                                                               )                                                                                                                                                   4                                           .                                   )                                                                                                                                                                                                                                                                       &                                                                                                                                                       (                                                   3                                                                                                                                                                                                                               3                                                                   .                       &                                                                                                                               &                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                      F                                                   F                                       K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 F                                               \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2                                                                       &                                                                                                                                                                                                                                                                                                                       1                                                                                                                                                                                                                                                                                                                                                                  &                                                                                                                   &                                                   .                                                                                                                                                                                                                                                                                                                                                                          &                                               .                                                                                                       .                                                           &                                           (                                                   .                                           &                                                           '                                                   &                                                                                                                                                       &                                                                                                                                                                                                               2                                                                                                                                                                                                                                                      $                                                           Z                                                                                                                                          #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    %                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                     H                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                              
  (               .                       &                                   '                       3                                                                                                                                                                                       0                                                                                           1                                                                                                                                                                                                       )                                                   )                                                       .                                                                                                                                                                                                                                                                                                                                                       )                                                                                                                                                   :                                                                                                                                           2                                                                                                                                                                                                                                                                                                   )                                                                                                                                                   0                                                   &                                                               2                                                                                                                                                                   4                                                                                   )                                                           4                                                               #                                                                                                               $                                                                               Z                                                                                                                                                                                              (                                                       .                                               )                                               (                                                   )                                                                       '                                   &                                                                                                                                                                               )                                                                                                                                                                                                                                                       &                                                                                                                                                  .                               &                                                                                                                                                                                                   &                                                                       '                                           3                                                           0                                                   G                                   &                                                                                                                                       )                                                                                                               1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      J                                                   K                                                   F                                                   L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5
      )                                                       3                                               .                                                                                                                   &                                                                                                                       &                                               '                                                       '                                                                   3                                                                                                                                                                   &                                                           .                                                                                           &                                                                                                                                                                                       2                                                                                                                           )                                               4                                                                                                           2                                                       &                                                                       .                                                                                                                                                                                                                                                                                                                                                                                           )                                                               (                                                                                                                                                                                                                                                                                       (                                                       .                                               )                                                                                                                           .                                                                                                                                                                                                       '                                                                           3                                                                                                                                                                                                                                                                                                           2                                                           &                                                                                                                                                                                                                                                                                                                                                   %                                                                                                                                                                                                                                                                                                                                         (                                               &                                                                                                                                                                              '                                                   3                                                   0                                               G                                   &                                                                                                                                                               )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "                                                                                       "




                                                                                                                                         /                                                                                                                                                                                                                         /                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     J                                           K                                                           F                           L
                         .                               &                                                                                                                                                               &                                                                                                                                                                                       .                       &                                                   &                                                                                                                                                                                                                                                   )                                                                                                                   '                                                   3                                                                           0                                                                                                                                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                       &                                               (                                                                           &                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                               '                                               '                                                           &                                           '                                   '                                                                                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                 8                                                   9                                                                               (                                                           .                                                                               )                                           .                                                                                                       )                                                                                                                                               2                                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6                                   7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *
  %                                                                                                                                                                                                                                 (                                                   &                                                                                                                                                                                                                                                      2                                                   &                                                   .                                                                                                                                   )                                                           '                                                                                                                                                                                      0                                                           1                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                                                                           (                                                       .                                                   )                                                       4                                           &                                                       '                                                           '                                                                                           )                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                               )                                                   .                                                                                                                                                                                       .                                       &                                       &                                                                                                                                                           )                                                                                   0                                                           1                                                                                                                                  $                                                                               Z                                                                                                              #                                                                                                                                                                                                                                                                         




                                      "                                                           "




  %                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                      F                                                   F                                                   F                                                                                                                                                                                                                                                                                                           5                                               5                                                                                                                                                                       *                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      F                                           \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 )                                                                       .                                                                                                                                                                                                                                                                                                                                               )                                                                                                               2                                                       &                                                                                                                                                                                                                                                       1                                                                                                                                                                                                                                                                                                                              &                                                                                                                                               &                                                   .                                                                                                                                  2                                                   &                                                                                               (                                                                       3                                                           .                                               (                                           )                                                   '                                                       &                                                                                       )                                                               4                                                                                           2                                                               &                                                                                                                                                                                                                                                                                                         :                                                                                                                           '                                                                                                   )                                                                                                                                                                               9                                                               &                                                                                                                                                                                               3                                                                                                                                   &                                                                                                                                           1




                                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   6                                                                                                                                                                                                       !




                                                                 *                                                                          5                                                                                                                                                         5                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                      I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
                                  &                                                                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                           )                                                                                                                                           .                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                           )                                                                                                                                                                  .                                       &                                                                                                                                                                                                               &                                                                                   '                                                                                                                                               0                                                                                                                                                                                                                           1                                                                                                                                           )                                                                                               (                                                           .                                           )                                                                                                                                                                                                                       &                                                                                           0                                                                                               )                                                       )                                                                                                                                                           '                                                                                                                                                                                   (                                                                                   &                                       '                                                                                                                                                                                                                                                                                                           0                                                               9                                                                       &                                               '                                                                                                                           0                                                                                                                   '                                           2                                                                               2                                       )                                           :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           6




                                              5                                                                                                               5                                                                                                                                                  *                                                                                                                                                                                                                                                5                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *
  '       3                                                                       2                                                                                                                   )                                                                                                                                                                                                                                       )                                                                                                                                                                       )                                                       3                                                                                                                                                                               .                                               &                                                                                                                               '                                           )                                                                                                                                                               0                                                                                           1                                                                           0                                                       &                                                                                                                           .                                           &                                                                                                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                      F                                                   F                                       J                                                                                                                                                                                                                                                                                                                                                                                      e                                                                                                                                                                                                                                                                                                  F                                                               K                                                                                                                               J                                                       K                                                                       F                                       L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                        Q                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3                                                                                               1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                                                                                                                                                                                                                                  .                                                                                                   )                                                           4                                                       4                                                                                                                                      :                                                                                                                                                   2                                                                                                                                                                   2                                                                       &                                                                                                                                                               (                                               (                                                           .                                       )                                                                                                                                                                                                                                                           )                                                   4                                                                                                                   2                                   &                                                                                                                                       2                                                   .                                       &                                                       &                                                                                                       )                                                   .                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                   '                               




                                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                               
  (               &                               .                           4                   )                                                               .                                                                                                       &                                                                                                                                                           2                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )                                                                                                                                                                                           )                                                                                                                   0                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                           &                                               .                                                                                                       4                                                                           &                                                                                                                                                                                                                                                   &                               3                                                           .                                       )                                                                                                   )                                                                                                                                       '                                                                                                                           0                                                       1                                                                                                                       2                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                                                                                                                                                                                  .                                                                                   )                                       4                               4                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




  S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                S                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      S                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                          
                      .                       )                                       4                               &                                                       '                           '                                       )                                               .                                                                       )                                           4                                                                                                          &                                               3                                                       .                                       )                                                                                           )                                                                                                                   1                                                                                                                                                                                                                                                  '                                               )                                                               2                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (                                                               &                                                                                                                                                                                                                                                                                                                                                                               3                                                                                                                                                                                       4                                                                                                                                                                                                                                               )                                                                                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                      F                                                   F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                   I                                                                                                                                                   e                                                                                                                                                                                                                                                                              F                                                                                                                                                                                                                           J                                                               K                                                                                       F                                           L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                               *
                                                                                                                                                                                                                                                                                                                                                                  M                                                                                                                                                                                                                                                                                                                                                                                                                                     .                                                                                                                                                                                                                                                              .                                                                                                               )                                               4                       4                                                                           '                                                                                                                                                               3                                                                                           1                                                                                                                                                                           O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         &                                                           (                                                           )                                                               .                                                                                                                                                                                                                                                                                                                                  .                                                                                                                                                                                                                          .                                                                                           )                                                   4                           4                                                                       '                                                                                                                                                          &                                                       (                                                   )                                                   .                                                                               8                                   9                                                                                                                                  2                                                           &                                                                                                                   .                               &                                                                                                                       2                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   6                       7                                                                                                                                                                                                       "




  5                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I                                                                                                                                   *                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                           
              )                                                                                                                                                               3                                   '                                                                   )                                                                                                               '                                                                                                           )                                                                                                       '                                                                   '                                                                                   &                                                                                                                                                                                                                       :                                                                                                                                                               2                                                                                                                                                                              .                                                                                                                                                                                                                                                                                                                                      )                                                               '                                                                                           '                                                                                                                                                                                                                                                                                                                                                                                                   )                                               '                                                                                   '                                                                                                   4                                               .                                   )                                                                                                                                                                                                                                           2                                               &                                                                                                           (                                               .                                       &                                                                                                                                                   )                                               3                                           '                                                                                                                                                              )                                                                                                   &                                                                                                                                       0                                                               &                                   .                                                                                                               2                                                                                                                                                                                                                                                                  .                               &                                                                                                                                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        S
  '       3                                   4                       4                       &                                                   .                                       '                                                           4                           .                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                         $                                                                   1                                                                       (                                                                       &                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          J                                                               K
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 22 of 32 PageID 192




                                                                                                                                                                                                                                                  F                                           F                                           X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                           I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                         *                                                                                                   5                                                                                           *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                                                                                                                                                                                                                                                          .                                                                                                           )                                                           4                                       4                                                                                                       '                                                                                                                                                                                                                  &                                                       (                                                                                   )                                                                           .                                                                                                                                               '                                                                                                                                                                           &                                                       '                                                                                                                                   2                                                                                                                                                                                                                                                                                                          .                                       &                                                                                                                                                                                                                                       &                                                                                                                                                                   (                                                           .                               &                                                                   '                                                   &                                                                                                                                                           '                                                                                                                   :                                                                                                                                                                       2                                                                                                                                                                                                   &                                                                                                                                               (                                                           3                                                                                                                                                                                                                                   3                                                   .                               &                                                                                                                                                                                                                                           3                                                                                               &




                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                       "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                             S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                              
                                                                                                                                                                                                                8                                                                                                                                                                                                              .                                                                                                                                                                                                                  .                                                                                                                       )                                                               4                                               4                                                                                               4                           3                                                                   .                                                                                           2                                                               &                                                                       .                                                                                                                                                                       &                                                                                                       &                                                                       .                                                                                                                                                                                                                                       &                                                                                                                                                                                                   2                                                                                                                                                                                                                                                                                          .                                           &                                                                                                                                                                                                                           &                                                                                                                                                                                                       &                                                                                                                                                                       2                                                                           &                                                                                                                                                                                                                                              3                                                                                                                                                                                                                       (                                                   &                                                           '                                                                                                                                                                                                   .                                                                                               &                                                               .                                                                                                                                                                                               4                                       )                                       .                                                                                                                           )                                                                                                                                               (                                                                           &




                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                           "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           7




                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      F                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                   I
  .           &                                                                               )                                                                                                                                                                                                   (                                                                                                                                                                                                                                                       '                                           1                                                                                                                                                                                                               .                                               )                                                                                                                                                       &                                                                                                                                                               1                                                               (                                                                               &                                                                                                                                                                                                                                                                                                   4                                                       4                                       &                                                                                                                                                                                                                                                                                                                                                                                       2                                                       &                                                                                                   .                                                                                                                                               2                                                                                                                                           3                                                               (                                                                       (                                                                   &                                           .                                                                               &                                                                                                                                               .                                                   &                                                                                                                                                                                                                                       1                                                                                   8                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )                                                                                                                                                                                                                                                                                             .                                                                                                                                                                  .                                                                                                       )                                           4                               4                                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                   5                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /
                                 &                       (                                       )                                                   .                                                                                                                               '                                                                                                                                                                   &                                                       '                                                                                                                                                                           2                                                                                                                                                                                                                                                                                                                                                                      .                                   &                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                           '                                                   )                                                                                                                                                       2                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                       (                                                           3                                                                                                                                                                                                                                       3                                                           .                                           &                                                                                                                                                                                                                                           3                                                                                                                                   &                                                                                                                                                                                                                   '                                               &                                                                                                                                           '                                       )                                                                   .                                               1                                                                                                                                                                                                   2                                                                                                                                                                                                                                                                                   &                                   '                                                                                                                       4                       )                                                                                                                   )                                                               :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *
                  &                                                                                           (                                                   3                                                                                                                                                                   3                                               .                                                   &                                                                                                                                                                                                   1                                                                           :                                                                                           2                                                                       &                                                       .                                           &                                                                                                                                                                                                                       2                                                                               &                                                               .                                                                       0                                                               )                                                                                                                                                       1                                                                                                               8




  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                                  F                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                       *                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                          N                                                                                                                                                                                                                                                                                                                                                                                              '                                                   &                                                                                                                                                                           3                                                       (                                                                   )                                                                                                                                                                                           2                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                           )                                                                   '                                                                               '                                                                                                                                                                                         .                                                                                                                                                                                                                      .                                                                                           )                                                           4                                                   4                                                                               .                                           &                                                                                                                   )                                                                                                                                                                                                                                   &                                                                                                                                                                                                       &                                                                                                                                                                                                                                                              )                                                                                                                               '                                                                                               '                                                                               &                                                                                                                                                                                   :                                                                                                                                                                                       2                                                                                                                                                          .                                                                                                                                                                                                                                                                                                  )                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                          5                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                             *                                                                                                              
  .           &                                               )                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                           )                                                                                                                                                                                           )                                                                                                                                           &                                                       .                                                                                                                                                                                                   2                                                                                                                                                                                           4                                                                               1                                                                   &                                                                                                                               .                                                                                                           &                                                                                                           .                                                                                                                   &                                               .                                                                                                                                          2                                                                                                                                                                                                                                                                                                  .                                           &                                                                                                                                                                                                                               &                                                                                                                                                                                                               )                                                                                                                                               0                                                                       &                                                                                                               '                                           3                                                       0                                                       G                                                   &                                                                                                                                                                                                                                                               )                                                                                                                                                                   &                                                                                                                                                   (                                                                   3                                                                                                                                                                                                       3                                                   .                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                              *
  )               .                                                           &                                   .                                                                                       )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (                                                           .                                           )                                                           4                                               &                                               '                                               '                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               &                                               '                                                                                           '                                       2                                                           &                                                                                                                                           &                                                           &                                                                                                                   '                                                                                                           )                                                                                                       2                                                                                                                                                                                       &                                                                                                                                   &                                               .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       )                                                               (                                                                                                                                                                                                                                                                                           &                                                   '                                                                                                                                                                                                                                                                                               (                                           &                                           .                               4                               )                                               .                                                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                            Q                                                                                                           *
                                                                  :                                                                                                                           2                                               )                                           3                                                                                                                                                                               &                                                                                                                                           (                                                                       3                                                                                                                                                                                                                                   3                                                                               .                               &                                                                                   0                                                                           &                                                                                                                                                                                                                                                                           3                                                                                                                                                                                                                                                                                                       &                                                                                                                                                           8




      "                   "                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                                                                  F                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                          P                                                                                                                                                                                                                                                                                                                                                                                                                  2                                                                                                   '                                                                                                                                                                                  &                                                       (                                                                   )                                                           .                                                                                                                                                                                                                                                                             .                                                                                                                                                                                                                                              .                                                                                                           )                                                       4                                       4                                                                                                                                                               '                                               )                                                                                                   &                                                                                                                           (                                                                                                                                                                                                                                                       &                                                                                                                                                                                       2                                                                                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                               (                                               3                                                                                                                                                                                                               3                                                                   .                                                   &                                                                                                                           '                                                                                                   &                                           '                                       '                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           7




                                                                                                                                                                                                                                                                         /                                                                                                                                      I                                                                                       c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 c                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                              I                                                                           c                                                                                                                                                                                           *                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5
          )                                                                                                                              .                               &                                                                                                                                                                       &                                                                                               '                                                                                                                       2                                                           &                                                                                                                                                                                                   2                                                               8                                                                                                                                                                                                                                                                                                                                                                       2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                                                                                                                                                                   &                                                                                                       .                                                                                           2                                                                                                                                                                                                                                                                                                                      .                                       &                                                                                                                                                                                                                                   &                                                                                       '                                                                                                                       0                                                           )                                                                                                                               1                                                                                                                                                                                                                                                                                                                                                       )                                                                                                                                                                   )                                                                                                               &                                               .                                                                                                                           &                                                                                                                                                           &                                                                                                                                                           (                                           3                                                                                                                                                                   3                                                                               .                       &                                                                   8




                                                          b                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           7                                                               b                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               b                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                                                                  F                                           F                                           L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (                                                                                   (                                                               .                                           )                                                                                                                                                                                                                                                                                                                                                                   &                                                                                                               1                                                                                                   )                                                                                                                                                   &                                                                                                                                                                                                           )                                                                                                                                                           2                                                                                                                                           4                                                                       &                                                       .                                                                                                                                                                      .                                                                                                                                                                                                  .                                                                                                           )                                                               4                                       4                                                                           '                                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               )                                                                                                                                                                           )                                                                   4                                                                                                                                                  .                                       &                                                                                                                                                                                                                                               &                                                                                                          )                                                                                                                       )                                           .                                                                                                                               0                                       )                                                   3




                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                              /                                                                                                                                                                                                   F                                                   F                                                                                                           J                                                                   K                                                               F                                           L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                       F                                                       F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                           F                                           F
                                     3                                                                       3                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             &                                                   .                                                                       '                                                           &                                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                   &                                                                   .                                                                                                               )                                                                                                                                                                                                       .                                                                                                                                                                              .                                               &                                                                                                                                                                                                               &                                                                                                                                                                                   2                                                                   &                                                                                                                                                                                                                  3                                                                                                                                       3                                                               '                                                                                                                                                                                                                                                                                                                                                                                      &                                                                                                                                       &                                                           .                               8                                               9                                                                                                                                                                                                                                                                                                                                                          2                                           &                                                                                                                                          3                                                                                                               3                                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   6                                                                                                                                                                                                                           7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                              *
                             &                                                                   &                                           .                                                                                                                                                                                                                                                                                      &                                                           .                                                                           &                                                                                                                               (                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                               2                                                                                                                                                                                                                                                                          $                                                                               Z                                                                                                                                                                                  #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                                       &                                                           &                                                                                                                                                                                                           )                                                                                                               '                                                       3                                                               '                                                           (                                                           &                                                                                                                                                                                                                                                                                           &                                                                                                                                                                   (                                                                           3                                                                                                                                                                               3                                               .                           &                                                                                               0                                                                           )                                                       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                           F                                                           J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                               F                                                                       F
          &                           '                                                                                                                                                                                           )                                                                                                                                                                                                          .                                               &                                                                                                                                                                                                                       &                                                                                   4                                               )                                                           .                                                                                                                                                                   (                                                               &                                                               .                                                                                               )                                                                                                                                                                       )                                                                       4                                                                                                                                                                                                                                                                                                                                                           )                                                                                                                                                               2                                               '                                                                           4                                           .                                       )                                                                                                                                                                                                                               2                                                                       &                                                                                                                                                                                                                                               &                                                                           )                                                           4                                                                                                   2                                                                       &                                                                                                                                                                                          3                                                                                                                           3                                                               '                                                                                                                                                                                                                                                                                                                                                                          &                                                                                                           &                                                               .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                  F                                           F                                                                                                                                                                                                                                                                                           S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                           F                                                                   F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                   3                                                                   .                                                   '                                                   3                                                                                                                                                                                                                                                                                                   )                                                                                                                                                       2                                                                           &                                                                                                                                                                                                  3                                                                                                                                                   3                                                               '                                                                                                                                                                                                                                                                                                                                                      &                                                                                                                   &                                                   .                                                                                                                                                                                                     .                               &                                                                                                                                                                                                                                       &                                                                   :                                                                                               )                                                               3                                                                                                                                                                                                       0                                                                   &                                                                                   .                                           &                                                                   Y                                                                       3                                                                                               .                                           &                                                                                                                                                                                               )                                                                           '                                                           3                                                                       0                                                                                                                                                                                                                                                                               )                                                                                                                                                                                           )                                                                       2                                                   &                                           .




                                                                                                                                                                                                                                                                                                                                                                                                          "




                                        *                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                   F                                                                                                               J                                                   K                                                                           F                                                                                                                                                                                                                                                                                                                   *                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                      &                                       (                                                   &                                                                                                                                   &                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                               '                                           '                                               &                                                           '                                                   '                                                                                                                                                                               &                                                                                                                                                                                                       )                                                                                                                                                                                   )                                                       .                                                                                   0                                                               &                                           4                                       )                                                           .                                   &                                                                                                                                                                              3                                                                                                                           3                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )                                                                                                                                                                                                                                                                               1                                                                                                                                                                  3                                                               .                                                                                                                                                                                                                                                                                       2                                       &                                                                       )                                                                                                           &                                                                                           1                                                   &                                                                               .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
  &                                               &                                                                                                       (                                                                                                   )                                                                                                                               (                                                                   &                                                   .                                                                       )                                                                                                                                                                                                                                                                                                     .                                   &                                                                                                                                                                                                                           &                                                                                                       :                                                                                                       )                                                               3                                                                                                                                                                                                                               2                                                                                                                                                                                           &                                                                                                                       )                                                                                       '                                   3                                                       0                                                                                                                                                                                                                                                                                                   )                                                                                                       4                                   3                                                                       .                                                                               2                                                       &                                           .                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                               '                                                   '                                                   &                                                           '                                                   '                                                                                                                                                       &                                                                                                                                                                                                           4                                                                                                                                  $                                                                           Z                                                                                                  #                                                                                                                                                                                                                                                                                                                                                            )                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                       5                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                           
  %                                                                                                                                                                                                                                                                                                                                                       )                                                                                                                   '                                                                                                                                           &                                                           .                                           &                                                                                                                                                                                                       2                                                                                                                                                                                                                                       2                                                           &                                                                   .                                                   &                                                                                           :                                                                                           &                                                                       .                                                   &                                                                                   G                                           3                                                               '                                                                                                                   4                                                                   &                                                                                                                                                                                                                                   .                                                                                               3                                                                                                                                                           '                                                                                                                                                                                                                                                                               &                                       '                                                                           4                                       )                                                           .                                                                                       '                                               3                                                                                                                   2                                                                                                                                                                                                   .                                       &                                                           Y                                                               3                                                                       &                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                  F                                           F                                           \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                           F                                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Z                                                                       3                                                               .                                                                                       2                                                                       &                                                           .                                                                                                                                                                  2                                                                           &                                                                                                                                                                                                                                          3                                                                                                                                               3                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                              &                                                                                                               &                                                       .                                                                                                                   (                                                       .                                       )                                                                                                                                                                                                                                   &                                                               '                                                                                                                                   2                                                                                                                                                                                                                                                                                       4                                                                           &                                                       .                                                                                                                                                      $                                                                                               Z                                                                                                                                                                      #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        %                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                              *                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *
  .           &                                               &                                                                                                                   &                                                                                           2                                                   &                                                                               3                                                           (                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                               &                                                   (                                                                       &                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                                                                                                                                               '                                       '                                               &                                               '                                                   '                                                                                                                                               &                                                                                                                                                                                                                                                                  2                                                                   &                                           1                                                                                                                                                                                  (                                                       .                                                   &                                                               '                                           3                                                                                                                                                                                                                   0                                                                                                           1                                                                                                                                                                                                                                                                                                   )                                                               )                                               .                                                                                                                                                                                                                                                                                                                                           )                                                                                                                       :                                                                                                                                                   2




                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                   5                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                      5                                                           5                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                         
  )                                                                       0                                           &                                               2                                                                                                           4                                                                       )                                                           4                                                                                       #                                                                                               $                                                                                           Z                                                                                                                                                                                                                          :                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                                                       &                                                                                                           :                                                                                                       2                                                                   &                                                                                               2                                                                   &                                           .                                                                                                           )                                                                                       &                                                                                                                                                   &                                                                                                                                                                                                                                       )                                                           .                                                                                       .                                               &                                               '                                                                                                                                                                                                                                                                                                                                           2                                                       &                                                                                                   0                                                                                           )                                                                       )                                                                                                                                                                                                                   &                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                           )                                                                                                                                                                                                       )                                                                                                                                                                                                                       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F                                                           J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
  Z                   3                               .                                                   2                                                   &                                       .                                                                                                       )                                                                   .               &                                                                                                                                                                                                                      3                                                                       .                                                                                                                                                                                                                                                                                                                       2                                                                   &                                                                                                                                           (                                                                       &                                                                                                                                                                                                   &                                                                                                                                                                                                               1                                                                                                                                   )                                                           4                                                                                                                                           2                                                           &                                                                                                                                                                                                                                                                                                                                                                                               )                                                                                                                                                                   2                                                                                                                                                                           &                                                                                                                                                           (                                                       3                                                                                                                                                                                                                                       3                                                       .                                               &                                                                                                                                           0                                                                                               )                                                                       )                                                                                                                                                                                                                   &                                                   '                                                                                                                                                                                                                                                                                                                               &                                                                                   &                                                                                                                                       (                                                                                                               )                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          J                                                                           F
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 23 of 32 PageID 193




                                                                                                                             /                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
                         .                       &                                                                                                                                                       &                                                   :                                                                   )                                                   3                                                                                                                                                           .                       &                                                                                                                                                                                                                                                                                                                                                                           '                                               3                                                           0                                                               G                                                   &                                                                                                                                                                                                                                                               )                                                                                                                           2                                                                       &                                                                                                                                                                   )                                                                                                                               &                                                                                                                                                                                   )                                                                                                                                                                                   )                                                           4                                                                   3                                                       .                                                                                                                                           &                                                                                           '                                                                                                                                                                                                           (                                                                                           &                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                  F                                   J                                       K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                   F                                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                   F                                                                                                                                                   J                                                   K                                           F                                           L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4                                   &                                                       :                                                                                                                                                                                                                                                                       1                                                   '                                                                                                                                                                               4                                                                                   &                                                                   .                                                                       '                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                       2                                                               &                                                                                                                                                                              3                                                                                                                                               3                                                           '                                                                                                                                                                                                                                                                                                                                                                  &                                                                                                                   &                                                           .                                                                                      )                                                                                                                                                                                                                      3                                                                                       3                                       '                                                                                                                               N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         &                                           .                                               '                           &




                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            c                                                                                                                                                                                                                              5                                       5                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                              
  &                                                                                                                                                                                                                                       )                                                                                                                                                               .                                                                                                                                                                      .                                                   &                                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                  2                                                                                                       '                                                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              &                                                           .                                                                                                               :                                                                                   .                                   )                                                                                           &                                                                                                                                                   2                                                                                                                                                                                                                                                                                                                                                                   2                                                               &                                                                                                                                                                                                                           )                                                                                                                                                                               )                                                                                                                                                                                                       )                                                                                                                           )                                           4                       4                               &                                                   .                           &                                                                                                                                                                                                                                                           2                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   7                                                               b                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               b




                                                                  /                                                                                                                                                                                   F                                               F                                                                                                                                                                                                                                                                                                                                                   c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                          I                                                               c                                                               5                                                                                                                              *                                                                                                                                                 
                             3                                                                           3                                               '                                                                                                                                                                                                                                                                                  &                                                                                                           &                                       .                                                                                                                                                                               '                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                                                           '                                                                                   )                                                                                                                                                                                               0                                                           1                                                                                                                                          $                                                                                       Z                                                                                                                                                                  #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                           .                                                                                   %                                                                                                                                                                                                                                                                                                                                                                                                                   2                                                                                                                                                                                                                                                      .                           &                                                                                                                                                   &                                                                       '                                                                                                                                                   )                                                                                                                                                                                       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              b




                                                                                                                     5                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                    Q                                                                                                                                                                                                             
  :                                                       '                                                                                                                                           3                                   '                                       &                                                                                                               0                                               1                                                                           (                                               .                                       &                                                                                                                                                                       )                                                                           3                                                               '                                                                                                                                           &                                                                                                                                                                                       (                                                                   3                                                                                                                                                                                                                                           3                                                                               .                                   &                                                                                                                              0                                                                   1                                                                                                                                                                                                       1                                                                                                   )                                                                       4                                                                                                                           2                                                   )                                                           '                                                       &                                                                                       )                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                       '                                                               8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




      r               s                                       t                                                       v                                                                   x                                                                                          x                                                                                  ~                                                                                                                                                                         v                                                                                                                                                                                                                  t                                                       t                                                                                                                                                              t                                                   }                                                                                       ~                                                                                                                                                              }                                                                                                                                                                                                                                                                                                         t                                                                           }                                                                                                                                          y                                           t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w                                                                                                                                                                                                     s                                                                   ~                                                                                                                                                                                                                                 t                                                                                                                                                                                         {                                       y                                                                              ~                               t                                   




                                                                                                                                                                                                                                  F                                   J                                                   F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F                                                           X                                                                                                                                       J                                                               K                                                                       F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                  I                                                                                                                                                                                                              *                                                                                                                              5                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Z                                                                           &                                                                   0                                                                       .                                       3                                                                                                               .                                                       1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4                                   .                                                                   )                                                                                                                                                                               %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                       .                                                                                                                   &                                                                                                                                                                                                                                                                          .                               &                                                                                                                                                                       &                                                                       '                                                               .                       &                                       '                                                                                                               &                                                                                                                       &                                                                                                                                                                       2                                           &




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *
  &                                       .                                               1                                                                                                                                   )                                           .                                                                                                                                                                                                                               2                                                           )                                                       3                                                                           .                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                                                       &                                                                                                                                                                                           2                                                                                                                                                                                                                                                                                                               3                                                           .                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                           )                                                       (                                                                                                                                                                                                                                                                                                               &                                           '                                                                                                                       :                                                                                                                           '                                                           .                                           &                                       Y                                                   3                                                       .                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                  F                                   J                                       J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '                                                                                               .                           &                                                                   Y                                                                                   3                                                                                               .                                           &                                                                                                                                                               4                                                           )                                                                   .                                                                                       )                                                           3                                                                                                                                       )                                                                                   4                                                                                                                                                       )                                                                                                                                                       (                                           &                                                                                                                                                                                                                                       )                                                                                                                                                                                               &                                                       '                                                                                                                                                                                                                                                                                                                                                                                                         .                                               &                                                                                                                                                                                   &                                                                               2                                                                                                                                                                                                   )                                                                                                   4                                                               &                                                                                                                                               2                                           &                                                                                                                                               .                                                       )                                       3                                       '                                                                               &                                                                                                                                                           '




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                      /                                                                                                                                                    Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                   
  )               .                                                                                                                                                                                                                                                                                           )                                                                                                   '                                                                           )                                               4                                                                                                       2                                                           &                                                                                                   2                                                                       )                                                               3                                                                   .                                                                       &                                                                                                                                                                                                           2                                                                                                                                                                                                                       1                                                                                                                   '                                                   2                                                                       &                                                                                                   :                                                                                       )                                                           3                                                                                                                                                                                               '                                               3                                                                               0                                                                                                                                                                                                                                                                                               )                                                                                                                                                   &                                               '                                                                                                                                                                                                                                                                                                                           $                                                       2                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                         &                                                                                       )                                                               2                                       &                                           .                                                                                               )                                               )                                   .                                                                                       4                                                           &                                           .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                           5                                                                                                                                                                                                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
          2                       &                                                                                                                                                                           &                                                   &                                                                                       (                                                                           .                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                                                                  .                                                       &                                                                                                                                                                                                                                                               &                                                                                           :                                                                                                                                                           '                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                   4                                                       )                                                           .                                                                                                                                                                                                                                   )                                                                                                                                                                   )                                                       .                                                                                               '                                                                                                                               (                                                               (                                           )                                                                                                                                                                                                                                                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                  F                                   J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *
                                                                                                                                                                                                                                                                                                              M                                                                                                                                                                                                           $                                                               2                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                             )                                                                                                                                                                                                                                                                                                                              .                                                       &                                                                                                                                                                                                                           &                                                                                                                                               2                                                                                                                                                                                                          '                                                                                                                                                                                                                                           &                                                                                                                                                                  .                                   &                                                                                                                                                                                                                           &                                                                                                       2                                                                                                                                                                                                       )                                                           (                                           &                                                                                                       &                                                                                                           2                                                   &                               .                                                                                               )                                                           )                                                   .                                                                                  '                               2                                               &                                               :                                                                                                                       '                                                           .                   &                                           Y                                       3                                                                   .                   &




                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                  
          )                                           '                               3                                           0                                                                                                                                                                                                           )                                                                                                                   2                                               &                                                                                                                       &                                                       '                                                                                                                                                                                                                                                                                                       &                                                                                                                               &                                                                                                                                                                                                                               2                                                                       )                                                                   3                                                                                                                   2                                                                                                                                                                                                                                       :                                                                                                                                           '                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                       &                                                                                               1                                                                                                                                                                                                                                                                  .                                               &                                                                                                                                                                                           &                                                                                                                                                               '                                                                               '                                                   &                                                                                                                               2                                                                                                                                                           '                                       2                                       &                                                                   2                                                                                                                                                                                       )                                                                                           &                                                                                                                   &                                                           4                           )                                               .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                              *                                                                                           5                                                                                                                                           I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
          2                       &                                                                                                               )                                                                                               )                                               .                                                   '                                                                                                                                   (                                           (                                               )                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                                           &                                                           '                                       (                                                                   )                                                                                                                                                       '                                                   &                                                                                                                                                              2                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                         :                                                                                                                                           .                                                                                                           &                                                                                                                                                                                                       2                                                                                                                                                                                                                       4                                                                                                                                  .                               &                                                                                                                                                       &                                                                                           3                                                       .                                                                                   &                                                                                                                                           2                                       &                                                                                                                                                                                                                                                                                                                                 :                                                                                                       1                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                             /                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                       S                                                                                                                                                                   /                                                                                                                                                                                      
                         .                       &                                                                                                                                                       &                                                   :                                                                   )                                                   3                                                                                                                                                           0                                           &                                                                                                                                                                                                   )                                                                                                                                                                                                               &                                                                                                                                                               3                                                                                                                                                                                                                                   &                                                   .                                                                                                               2                                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                         )                                                               (                                                                                                                                                                                                                                                                                                                                                   .                                           )                                                                                                                               .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                  F                                   J                                       X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                           5                                                                                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                               2                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '                                                                                           '                                                                                                   &                                                                                                                                                               )                                                                                                                                                                                                                                                           .                                                                                                                                                                                                                                                                                                                                               :                                                                                                                                                                                       2                                                                                                                                                                              .                                   &                                                                                                                                                                                                                                       &                                                                                                                           )                                                                                               2                                                           &                                               .                                                                                                                   )                                                                                                           )                                                   .                                                       '                                                                                                           (                                                       (                                           )                                                                                                                                                                                                           &                                                                                                                                           )                                                                                           &                                                                   2                                   )                                               3                                               .




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                    5                                       H                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                   
              :                                                                                   1                                                                                                                                                                      2                                       )                                                                                                                                                                                                                                                                                                                                       1                                                                                                                                                                                      2                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2                                                               &                                                                                                                                                                                                                                                                               '                                                                                           '                                                                                           &                                                                                                                               3                                                                           (                                                                       )                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                               (                                                                                                                                                                                           1                                                                                                                                                                                                                                                                                                              .                                           &                                                                                                                                                       &                                                                                                                                       '                                                                                                                       &                                                                                               2                                               &                                                                       .                                           &                                                                                                                                                                                                                                           .                                       )                                   )




                                                                                                                                                      "




                                            *                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                              I                                                                                               5                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                          :                                                                                                                                                               &                                   '                               '                                       &                                                                                                                                                                       2                                                                       &                                                                                                                       &                                                                                                                                                                                                       .                                           &                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                                                                                               &                                                                                                               &                                                                                                                                                                                                                                                                                                                               )                                                                                                                                                                                                                                                                  .                           &                                                                                                                                                                                           &                                                                                   '                                                                                                               )                                                                               4                                                                                                                   &                                                                                                                                                                                                                                                                                       )                                                                                                                                   &                                   .                                       '                                                                                                       )                                                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                             *                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                  
  :                                                                   2                                                                       2                                       &                               .                                                                                               )                                                                                                                               )                                               .                                                                                                                                                                                                                                                                                                                                              )                                                                                                                                                                                                                           )                                                                                                                                                                                               )                                                                   4                                                                                                                                                                                                           .                                                                                   )                                                                           3                                                                           '                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                               (                                               .                                                                                                                                                                                                                                                   1                                                                                                                                                                                                       :                                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                  F                                   J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                           H                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                      I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                       
                                                                                                                                                                                                                                                                                                              N                                                                                                                                                                                                                                                                                      4                                                                                   &                                                       .                                                                                                                                                               2                                                           &                                                                                                                                                                           (                                                                           (                                                                           )                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                                                                  2                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                                   )                                                                                                                                           &                                                                                                                       0                                                                                                                                                                                                                                                                                                           )                                                                                                                                                                  .                                   &                                                                                                                                                   &                                                                   '                                                                                       2                                                   )                                       3                                                       '                           &                                                                       :                                                                                                                               2                                                                                                                                          .                   &                                                                                                                                                       &                                       




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                             
  :                           2                                   &                                   .                                   &                                                           '                           2                                               &                                                                                                                                                                                                                                                                                                                                                                           '                                                                       &                                                                       .                                                   &                                                                                                                                                                                                                                                   3                                                                       .                                                                                                                                                                   &                                                                                                                                   &                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                  F                                   J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         F                                                                                                                                                                               J                                                   K                                                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                  I                                                                                                                                                                                                                  *                                                                                                                  5
                                                                                                                                                                                                                                                                                                              P                                                                                                                                                                                                           $                                                               2                                                                           &                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                       1                                                                                                                                                  Z                                                                               &                                                       0                                                                   .                                       3                                                                                                                                           .                                           1                                                                                                                                                           N                                                                                                                                                                                                                                                                                                                                      O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4                                           .                                           )                                                                                                                                                                                                                                                                                                         $                                                                                                                                                                                                                                                                                                                           &                                                                                   )                                                                                                                                                  .                                   &                                                                                                                                       &                                                                                   '                                                           .                   &                                           '                                                                                                           &                                                                                                               &




                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /
                                                                          2                                           &                                                           &                                                                       .                                                   1                                                                                                                                                               )                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          J                                                               J
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 24 of 32 PageID 194




                                                                                                                                                                                                                                      F                                                   J                                   L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                   S                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3                                                               .                                                                                                                                                                                                                                                                                                   )                                                   3                                                                                                                                                                   )                                                           4                                                                                                                                                           )                                                                                                                                                                       (                                                               &                                                                                                                                                                                               )                                                                                                                                                                                                           &                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                  2                                                           &                                                                                                                                                                       .                                   )                                                                                                                           .                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                               &                                   '                                                                                                                               2                                                                                                                                                                                           '                           &                                                               &                                                                                                                                               )                                                                                                       )                                   4




                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                          2                                                   &                                                               &                                   '                                                                           4                       )                                               .                                                                                   &                                                   '                                                                                                                                                                                                                                                                                                                                                                                   3                                                                               '                                                                                                               0                                                                               &                                                                                                                                                                               )                                                                                                                                                   &                                                                                                       .                                                                                                                                                                                                                       )                                                                                                                                                                               1                                                                                                                                                                                                                                                                      .                                               &                                                                                                                                                                                                                                       &                                                                                                                                       '                                                                           '                                   &                                                                                               &                                                                                                                                       &                                                                                                                                       4                                       )                                                   .                                                                                                   &                                                       '                                                                                                                                                                                                                                               4                                                                                       .                                                                                                                                                       )                                               .                                       &                                                           4                                   .                               &                                               Y                                               3                                           &                                                                                               1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                           S                                                                                                                                                                   /                                                                                                                                                          
              2                                                                                                                                                                                           )                                                   '                                                                                   )                                                               2                                                           &                               .                                                                                                                                                                   2                                                                                                       &                                                                                           &                                                                   '                                                                                                                                                                                                                                                                                                                                                                          )                                                                                                                                                                                                                                                               )                                                                                                                                                   )                                               4                                                                                                                   2                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                     )                                                   (                                                                                                                                                                                                                                                                                                               .                                   )                                                                                                                                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                                                      F                                                   J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                                                                                              2                                                                                                   '                                                                                                       )                                                                                                                                                                                                                                                   '                                                                                               )                                                                                                                                                                                                                                                              2                                                       &                                                                                                                                                                                                                                                                                                                                                                                                 )                                                                                                                                                                                                                                                                                                                              .                                   &                                                                                                                                                                                                                                   &                                                                                                           2                                                                                                                                                                           '                                                   2                                                                   &                                                                           :                                                                                                                       '                                                                       .                                   &                                               Y                                                               3                                                                                           .                                   &                                                                                                                                                   )                                                                                       '                                           3                                                   0                                                                                                                                                                                               0                                                   )                                                                           2                                                                           )




                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                     *                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                              &                                                                                           (                                   3                                                                                                                                                   3                                                   .                           &                                                                                   0                                                                                   )                                                       )                                                                                                                                                                                                                       &                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3                                                                           .                                                                                                                                           &                                                                                                                                       &                                                   '                                                                                                                                                                                                                                                          .                                           &                                                                                                                                                                                                                                               &                                                                                               (                                                                   .                                       )                                                                                                   &                                           '                                                                   &                                                                                                                                                                                                                                                                                                                                                                               '                                                                                                                                                                                                       '                                               2                                                               &                                                                                   :                                                                           )                                           3                                                                                                                                                                                                                                   )                                                                                                   '                               3                                                       0                                                                                                                                                                                                               )




      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *
      0                                           )                       )                                                                                                                                       &                                                   '                                                                                                                                                                                                                                                              .                                       &                                                       '                                                       (                                                       )                                                                                                                                       '                                                       &                                                                                                                                                                              2                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                 :                                                                                                                                       .                                                                                                   &                                                                                                                                                                                                                                  .                                                       &                                                                                                                                                                                                                                           &                                                                                                                               2                                                                                                                                                                                                                           4                                                               '                                                           2                                                       &                                                                                                   .                           &                                           4                                       3                                                       '                                       &                                                                                                                                                                       )                                                                                                                                                           )                                                                                                                       (                                                                       1                                                                                                   :                                                                                                                       2                                                                                                               2                                                   &                                                                       0                                                               )                       )




                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                               
              &                           '                                                                           '                               2                                   &                                                               :                                                       )                                               3                                                                                                                                               0                                                                   &                                                                                                                                               &                                                               &                                                                                                                                                                                   &                                                                                                                                                                                               )                                                                                                       2                                                                                                                                                                                                               &                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           )                                                       (                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                      F                                                   J                                   \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                       *                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2                                                           &                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                   '                                                                                                               3                                                                   '                                                               '                                                                                       )                                                                                                                                                                                       &                                                                                                               '                                                   3                                                       &                                                                                                                                                                                                                                                                                                                                                                      .                                           &                                                                                                                                                                                                                           &                                                                                                                                                                                                           .                                       &                                                           &                                                                                                                                                                                                   )                                                                                                                                   2                                                           &                                                                                                   3                                                               .                                                                                                                               &                                                                                                                   &                                                   '                                                                                                                       0                                                       3                                                                                                                                                                                                                                                                                                                                                                                                                           1




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /
      .           &                               4               3                                               '                               &                                                                                                                                   2                                   &                                                                                                                   &                                                                                                                                   (                                                       3                                                                                                                                                                                                                                   3                                                                               .                                           &                                                                               0                                                                                                                           )                                                           )                                                                                                                                                                                                                                                       .                                                                                               :                                                                                                                                                                                                                                                                          .                                   &                                                                                                                                                                                                               &                                                                                                                                                                                                           '                                               )                                                                                           (                                                                   .                                           )                                                                                                                                                                                               &                                                                                                                                                                                                   2                                                           &                                                                                                                                                                                                                                                                                                                                 :                                                                                                                                                           2                                                                                                                                                                                                   )                                               (                                                   1                                                                                       )                                                       4                                                                   2                                           &                                                                                                                                                      3                                                           3                               '




                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




          F                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                     &                                                                                   &                                                       .                                                                                       '                                                                               (                                           .                                   )                                                           )                                                           4                                                                                       )                                                               4                                                                                                                                           2                                                   &                                                                                                                                                                                                                                                                                               (                                                               (                                                                           .                                                   )                                                               (                                                       .                                                                                                                                                               &                                                                                                                           &                                               '                                   '                                                                               )                                                                           4                                                                                                                       2                                                                               &                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .                               &                                                                                                                                                                                           &                                                                               '                                       3                                                                   0                                                                                                                                                                                                                               &                                                                                                                                                                   )                                                                                                                   2                                       &                                                                       3                                                   .                                                                                                                   &                                                               &                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *
      0                       3                                                                       .                           &                                       4                   3                                               '                                               &                                                                                                                       )                                                                               0                                                           &                                                                               '                                                   3                                                               0                                               G                                                   &                                                                                                                                                       &                                                                                                                                                                                                       )                                                                                                                                                           2                                                                       &                                                                                           0                                                                                           )                                                               )                                                                                                                                                                                               &                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                      F                                                                                       K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                          *                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /
                                                                                                                                                                                                                                                                                          M                                                                                                                                                                                                                           $                                                                                       2                                                           &                                                                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                       3                                                                               '                                                       &                                                                                                                                                                                                                                  .                                   &                                                                                                                                                                                                           &                                                                               '                                                                                                                                                                                                                                                                           4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           &                                                                                               1                                                                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                       '                                           3                                           4                               4                                   &                                                       .




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                             t                                                  t                                       }                                                                                                                                                 }                                   ~                                                                                                                                                                                        }                                                                                                                                      {                                                                                                      }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                                           }                                                               ~                                                                       {                                                                                                                                                                                                                                                         t                                                   }                                                                                                                      y                                           t




                                                                                                                                                                                                                                      F                                                                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F                                                                   L                                                                                                                                           J                                                                   K                                                                                   F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                  I                                                                                                                                                                                                                                                          *                                                                                                                                          5                                                                                                               
                                                                                                                                                                                                                                                                                          M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (                                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4                           .                                   )                                                                                                                                                                                                                           %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                                                       .                                                                                                                                               &                                                                                                                                                                                                                                                                                                              .                                   &                                                                                                                                                                                                           &                                                                       '                                                                           .                                   &                                       '                                                                                                                               &                                                                                                                               &                                                                                                                           4                                                   &                                       .                                                       2                                   &




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                         *                                                                                           *                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                             *                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                     /
                                                                              &                                                                           :                                                                                                                                                                                       )                                   :                                                                                                                   4                                   )                                                                   .                                                                                                               &                                                           '                                                                                                                                                                                                                                                                                                                                   2                                                                                                                                                                                                                                                               &                                                                                                                                   (                                                                                               .                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                   2                                                                                                                                                                                                                                                          .                                                       &                                                                                                                                                                                       &                                                                                           3                                                                                                                                                               &                                                           .                                                                                               )                                                                                                                                                                               3                                                   .                                                                                                                   &                                                                                                                                                                                                                                                                                                           )                                           (




                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                                            /
              &                           '                                                                                                                                                                              .                                       &                                                                                                                                                       &                                                                                              :                                                                                                   2                                                                   )                                                                                               2                                                                                                                                                                                                                                               '                                                   3                                                                       4                                               4                                   &                                                                       .                                           &                                                                                                                                                                                                                                                                           '                                               &                                                           .                                                                                   )                                           3                                                           '                                                                                                                                                                   G                                                           3                                                           .                                   1                                                                                                                                                                                       3                                                                   .                                                                                                                                                                                                                                                                                                               .                                                           &                                                                                                               &                                                                                                                                                                                               )                                               3                                                           .                                                                                                                                                                                                                                       &                                                                                                                                                                                      :                                                                                                                               '                                                                                                                                                                                                                                                                                                                                                   &




                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                             *                                                                                           5                                                                                                                                           I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /
      4           )                                   .                                                                                                                                                           )                                                                                                                       )                                       .                                                                           '                                                                                                                           (                                                           (                                                           )                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                                       :                                                                                                       2                                                                               &                                                                                                                                                                                                           2                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                           .                                                                                                                                                                       &                                                                                                                                                                                                                                                   #                                                                                                               2                                           &                                                                                                                                                                                                                                                                           4                           )                                               .                                                                                                                           &                                                                                                                                                   )                                                               4                                                                                                                                          .                                   &                                                                                                                                                                               &                                                                                   '                                                                           (                                       .                                       &                                                                       &                                                                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                           "




      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                               *                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                       5                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F                                       X                                                                                                                                   J                                           K                           F
                          )                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                          2                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3                                                                                                                               2                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                   &                                       4                                       &                                               .                                                       .                                                                                                                                                                                                                                                                                                                               )                                                                                                                                                                                   2                                               &                                                                                                                                                                                   0                                                       )                                                                                                                               &                                                                                                                                   &                                       '                                                                                               .                                                                   0                                                               &                                                                                                                                                                   Z                                                   &                                           0                                               .                                       3                                                                                                       .                                   1                                                                                                                                                                                                                                                                                                                                                                                  O                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                5                                          *                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                  &                                                                                                                                                  '                                                                                                                           &                                                                                                                                                                                                                       #                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                             &                                                                                                                                                                                                       .                                           &                                                                                                                                                                                                   1                                                                                                                                                   )                                                                                                                                                           &                                                                                                       )                                                                               )                                                                                                                                               &                                                                                                       )                                                                   4                                                                                                       1                                                               )                                                               3                                           .                                                                                                                                                                               (                                                   (                                                                   )                                                                                                                                                                                                                                                   &                                                                                                                                       '                                                                               0                                                       &                                                   4                                       )                                           .                               &                                                                           8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               b                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                      F                                                                                       J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                  *
                                                                                                                                                                                                                                                                                          M                                                                                                                                                                                                                           $                                                                                       2                                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2                                                                   .                                   &                                                                                                                                                                           &                                                                                                                                   &                                                                                                                                                                                                                                      .                                                   &                                                                                                                                                                               &                                                                                                   :                                                                                                                                                                                   2                                                                                                                                                                                                       4                                                                                                                                                                           &                                                                                                                                                                           &                                                   '                                                                                                                                                                           &                                       '                                                       (                                                                                                   &                                                                                   2                                                                                                                                                                                                                                                                                                                                                                                           .                       .                                                                                                                                   &                                                                                                                   )                                               3                                                                       '                                                                                                               &                                                               2                               &




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                 *                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                       5                                                                                                                                                                                                      *                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                         /                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                          (                                   (                       .                                       )                                   (                                           .                                                                                                                               &                                                                                                                                                                                                               &                                                                               (                                                               &                                                               .                                                                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               &                                                               '                                                           (                                                                                                                                   &                                                                                                                                   2                                                           &                                                                                                                                                                                                                                                                                                                                                                                                 '                                                                                                                                                           )                                                                                                                                                                                                   3                                                                                                                                                                                                                                                                                                                              .                                       &                                                                                                                                                                                               &                                                                                                                                                                                       .                                   &                                               &                                                                                                                                                                                   )                                                                                                   2                                                           &                                                                           3                                                               .                                                                                                           &                                                                                           &                                           '                                                                                               0                                           &                                   4           )                               .                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *
      '               2                                   &                                                                       &                                       4                                                                           4                                   )                                   .                                                                           2                                                           &                                                                                                                           )                                                                                                                                                           )                                                               .                                                                       '                                                                       )                                                                                                                                                                                                                                   1                                                                                               &                                                           '                                                                                                                                                                                                                                                                                                                                               )                                                                                                                                                                                                                   )                                               3                                                                                                                                                                                               0                                                           &                                                                                                                                                                                                                               &                                                       .                                                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                                                      F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                *
                                                                                                                                                                                                                                                                                          M                                   M                                                                                                                                                                                       $                                                                                       2                                                           &                                                                                       2                                                                                                                               .                                                                                                               '                                       '                                                                                                                                                                       &                                                                                                                                                                                                                                                                           )                                                                                                                                                                                                                                                               3                                                                   &




                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      M
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 25 of 32 PageID 195




                                                                                                                                                                                                                                                                      F                                                                                                           X                                                                                                                                                                                                                                                                                                                                                                              e                                                                                                                                                                                                                                                                                              F                                                                                                                                               J                                                               K                                                                                                   F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              e                                                                                                                                                                                                                                      F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e                                                       
                                                                                                                                                                                                                                                                                                                          M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                  O                                                                                                                                                                                                                                                                                                                                                                      &                                                       .                                                                       '                                                       &                                                                                                                                                                                                                                                                                                                                                   &                                                                                                                               &                                                       .                                                                                                                   )                                                                                                                                                                          .                                                   &                                                                                                                                                                                                                                       &                                                                                                                                                                                                           $                                                       2                                                           &                                                                                                                                                                                   3                                                                                           &                                                                                                                                                                                                                                                      &                                                                                                                       &                                               .                                                                                           8                                       9                                                                                                               $                                                       2                                           &                                                                                           3                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                                                                       6                                                                                                                                                                                                                                                                               7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




      F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                       5                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                   S                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                           *
                                                                                                     &                                                                                                       &                                           .                                                                               4                                                                                                       '                                       &                                                                   1                                                                                                                                                                                                                                                                           3                                                                   '                                                   &                                                                                                                                                                                                                                                                                          .                                       &                                                                                                                                                                                                                                               &                                                                                           )                                                           4                                                                                                                                                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2                                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     )                                                           (                                                                                                                                                                                                                                                                                                                                                           .                                   )                                                                                                                           .                                                                                                                                                                                                                                                                   2                                                       &                                                               .                                   &                                                                                           :                                                                                                                                                                   '                                                                                                                                                                                                                                                                                                                       &                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    S                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                  (                                   (                                                                                                       .                           &                                                                                                                                                                   4                                                                                                                                       3                                       .                                       &                                                                                                                   )                                                                                                                                                           )                                                                                                                                                                           (                                                                                                                       1                                                                                                       :                                                                                                                                                                   2                                                                                                                                       2                                                           &                                                                                               :                                                                                       2                                                               &                                                               .                                           &                                                                                                                                   0                                                                   )                                                       3                                                                                                       '                                                                                   4                                                                                                                                                                                                                                                                                                       .                                               &                                                                       Y                                                       3                                                                                                   .                                                       &                                                                                                                                                   &                                                                                                                                       '                                                                               )                                               4                                                                                           2                                       &                                                                                                                                                           .                                   )                                                                                                                   .                                                                                                                                                                                                                                                                                               &                                                       8                                                               )                                                                                                                                                                                                           1




  7




  J                                                                                                           J                                                       K                                                           F                                                                                                                                                                                                                                                                                                                                                                                                                           e                                                                                                                                                                                                                                                                                                                      F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                     5
                          N                                                                                                                                                                                                                                                          O                                                                                                                                                               $                                                           2                                               &                                                                                                                               3                                                                                                                                                   &                                                                                                                                                                                                                                                                                                                                          &                                                                                                                                   &                                                                       .                                                                                       '                                                                                                                                                                       &                                                                                                                                                                                                                   2                                                                                                                                                                                                                                                                              $                                                                                                   Z                                                                                                                                                                           &                                               '                                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                               &                                                                   '                                                                                                       &                                           .                                           '                                                                                   2                                                                                                                                                                                                                                                                                                                       &                                                                                                                                           (                                                                                                       &                                                                                                                                                                                   )                                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                                       '




                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                 /                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          J                                                                                                                                                                                                                                                                                                                                                                                                                             S                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                               
                             .                           &                                                                                                                                                                   &                                                                                                                       :                                                                                                                                           &                                                                       0                                                   1                                                                                                                               &                                                                                                       &                                                       (                                                                   2                                                   )                                                                                                                                                               &                                                                                                                                                                                   3                                                       .                                                                                                                                                                                                                                                                               2                                                               &                                                                                           .                                                   &                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                                                                       (                                                       &                                               .                                                                           )                                                                                                                                                                                                                                                                       2                                                                   &                                                                                                                                                                                                                                                                                               1                                                                                                                                       N                                                                       $                                                                                                                                                                                                       &                                                                                                                                               &                                                           .                                                                                           )                                                                                                               8                                                   9                                                       :                                                                                                                           2                       )                               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           6                                                                                                                                                                                                                                                               7




                                                  5                               5
  '               3                                                                                                       &                                                       '                               '




                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                      F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           e                                                                                                                                                                                                                                                                                                                                      F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                              5                                                                                                                                        /
                                                                                                                                                                                                                                                                                                                          M                                                       N                                                                                                                                                                                                                                                                                                                                                                                                           &                                                                   .                                                                                                                                                                                                                                                                                                                                                                                   2                                                               &                                                                                                                                                                                                                                   )                                                                                                                                   2                                                                               &                                                                                                                                                           3                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                  &                                                                                                                       &                                                                   .                                                                                                                                                                                                                                                                       %                                                                                                                                               '                                                                   3                                                                                                                                                                               &                                                       '                                   '                                               4                                   3                                                                                                                                                                                                                                                                                      &                                                                                                                               (                                                                                                                                               Z                                                                   )                                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                        5                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                             
                                                                      )                                               .                                       .                                   &                                                                                                                                                           1                                                                                                       2                                                                                                                                                                       2                                                       &                                                                                                                                                                           &                                                           '                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                       )                                                                                                                                                                                                                                                       )                                                                                                                                                               :                                                                                                                                                                       '                                                                                                                                                                                                                                   0                                                                           3                                                               '                                                                                                                                                       &                                                               '                                       '                                                                                                       )                                                                                                                                                                                                                                                                       )                                                                                                                                                   8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                      F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                          5                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /
                                                                                                                                                                                                                                                                                                                          M                                                       P                                                                                                                                                                                                                                                                      .                               &                                                                                                                                                                                                                                           &                                                                                                                                  2                                                                   )                                                                                   :                                                                                               &                                                                                                                               &                                                           .                                                                                                          2                                                                                                                                                                                                                               (                                                               .                                               )                                                               (                                                                           &                                                               .                                                                                       1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   3                                                           .                                                                                                                                       &                                                                                               1                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                       #                                                                                                           2                                           &                                                           .                       &                                                                                                                   0                                                       )                                               3                                                                                                   '                                                                                                   Z                                                                                                                                                                                                                                                                                                               )                                                                   2                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                      /                                                                                                                                          *                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                              *                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J                                                                                                                                                                                                                                                                                                                                                                                                                                     S                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                         
             $                                       Z                                                                           .                                       &                                                                                                                                                   .                                                                                                                                                                                                                                                                               2                                                       &                                                                                                                                                                                                                                                                                       &                                                                                                       (                                                                   &                                                                       .                                                                                       )                                                                                                                                                                                                                                                                                                                               Y                                                       3                                                                               &                                                   '                                                                                                                       )                                                                                                                                                                                                                                                                                                                                                                                                                              3                                                                                                                                                                                                                                                                                                                                                                                       2                                               &                                                                                                                                                                                                                                                                                                       1                                                                                                                                                                       N                                                                                       $                                                                                                                                                                                               &                                                                                                                                           &                                                           .                                                           )                                                                                                                                                                                                                                                                                                                      .                                                       &                                                                                                                                                                                           &                                                                   :                                                                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                  *                                                                                                                                                                      /                                                                                                                                                                                                                                 *                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
          2                               &                                                                                                               &                                           '                                                                                                                                                                                                                                                       &                                                                                                                                                   )                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                                                                                                                      .                                               &                                                   '                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                   (                                                                                                                           .                                                                                                                                                                                               &                                                                                                                                                                                           0                                                                           3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3                                                                               .                                       &                                                   '                                                                                                       &                                           '                                                                                                                  Z                                                       .                                                                                                                                                                                           &                                                                                                                          2                                                                           .                               )                                               3                                                                                                                                               2                                                           )                                                       3                                                                                                                                               2                                           &                                                                                                                                           1




  J                                                                                                                                                                                                                                                                                                                                 S                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                          N                                               $                                                                                                                                                                           &                                                                                                                                           &                                   .                                                                   )                                                                                                                       :                                                                                   2                                                                   &                                                                                                                                                                                                                  $                                                                           Z                                                                                                                                                                                                       &                                                                   '                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                           &                                                           '                                                                                               &                                                                   .                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2                                                                                                                                                                               '                                               2                                                                           &                                                                                   :                                                                                                                                                               '                                                                                                                                           )                                                                                                               (                                                   .                                                       &                                   '                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                      F                                                                                                           L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                          M                                                                                                                                                                                                                                                       $                                                           2                                                       &                                                                                                                                                                                                                                                                                                                                                                                                           '                                                   '                                                                                               )                                                                                                                                                                                                                                   2                                                                                                                                                                                                                                               2                                                               &                                                                                                                                                  $                                                                                       Z                                                                                                                                                                                                           &                                       '                                                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                                       &                                                           '                                                                                   &                                               .                                                       '                                                                                                                   :                                                                               &                                                                                                                                                                                                                           )                                                                                                                                                                           0                                                                       3                                           '                                                                                                                                               &                                               '                               '                                                                                                                                                  .                                                                                                                       2                                                           &                                           .                                                                                           2




                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                      *                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /
  .           &                           '                                                                                                           &                                                                                                                                                                                                                                                                                                                          )                                                                                                                                                                                               )                                                                                                                                                                           &                                                                                                                                                                                                                                   &                                                                                                                                                                                                           &                                                                   '                                                                                                           2                                                                                                                                                                                                                               2                                                               &                                                       1                                                                                                                                                                                                                                                                                                                                                                                                           )                                                                                                                                                                                       )                                                                                                                                   )                                                                                                                                   2                                                           &                                                                                                                                                               )                                                       .                       .                                                           &                                                                                                                                                                                                                               )                                                                                                                                                                                                                                   )                                                                                                                       4                           )                                                                       .                                                                                   2                                                               &                                                                                                       &                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                                      F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                      /                                                                                                                                                                                                                                                                     *
                                                                                                                                                                                                                                                                                                                          M                                                       O                                                                                                                                                                                               $                                                           2                                                       &                                                                                                                                                                   &                                                                                                   &                                                   (                                                                   2                                                                               )                                                                                                                                       &                                                                                                                   .                                       &                                                                                                                       )                                                       .                                                                                                               '                                                                                                   (                                                                       .                                   )                                                                                                                                                                                                                                                                       &                                                                                                                                                                   0                                                               1                                                                                                                                                                                                                                                                                                                                           &                                                           .                                                                                               '                                           2                                                                               )                                                                   :                                                                                                                                                           2                                                                                                                                                                                                                       2                                                       &                                                                                                                                      $                                                       Z                                                                                                                                                                   &                                           '                                                                                                                                                                                                                                                                                                           &                                                                                                                                                               &                                           '                                       &                           .                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                *                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                         5                                                                                                                                                                                                                                 *                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                  &                                                                                                               :                                                                               )                                                                                                                                                                                                                                                                                                                   &                                                                                                                                   &                                                                                                                           8                                                                                                                                                                                                                                                                                                                   '                                                                                                                                                                                                                                                                      P                                                                                                       N                                                       N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   P                                                                                                       N                                                               P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2                                                                                                                                                                                                           2                                                   &                                                       .                                                   &                                                                           :                                                                       &                                   .                                                       &                                                                                                                                   )                                                                                               )                                                                                   2                                                                   &                                                                       .                                                                                                                                                                                   &                                                                                                                   (                                                   '                                                               )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      +                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               +
                                                                                                                                                                                                                                                                                                                                                                                                          7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                                                                                                                   "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                                                                                                               "




  5                                                                                                                        *                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         S                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                         5                                                                                                                                                                                                                                                 *                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                      3                                                   .                                                                                                                                                                                                                                           2                                                   &                                                                                                                                                                                                                                           1                                                                                                                                                                                               N                                                                                                           $                                                                                                                                                                                                                                           &                                                                                                                                                                                               &                                               .                                                                       )                                                                                                                                                                                                                                                       $                                                                                       2                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                   &                                                                                                                           8                                                                                                                                                                                                                                                                                   '                                                                                                               &                                                                                                                                                                                                           &                                                                                                                                                                           &                                                                                                       2                                                                                                                                                                                                       2                                                           &                                                                                                                                                                                                                                                                                       '                                                                                   :                                                                                   &                                           .                                       &                                                                                                                   &                                                   &                                           .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                       7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




  5                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                     *                                                                           5                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                           
                      )                                                                                           (                                                                                           &                                                                               &                                                                                                                                                                                                                                                                                                                                           )                                                   3                                                                                                                                                                                                                                                                                           )                                                                                                                                   2                                                                                                                                                                                                                       &                                                                                       0                                                                       &                                                           &                                                                                                                                               .                                                   &                                                                                                       &                                                                                                                                                                   &                                                                                                                                                                               0                                                           1                                                                                                                                                                              .                                               &                                                                                                                                                                                                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                      F                                                                                                           \                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                          I                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J                                                                                                                                                                                                                                                                                                                                                                                                                                                                         S                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                              *
                                                                                                                                                                                                                                                                                                                          M                                                                                                                                                                                                                                                                                                                              .                               &                                                                                                                                                                                                                                           &                                                                                                       '                                                                                                                                                                               &                                                                                                                                               3                                                                                                                                                                   .                                                                                                       &                                                                                                       &                                               (                                                                   2                                                               )                                                                                                                                                   &                                                                                                                                                                                       3                                                   .                                                                                                                                                                                                                                                                                                   2                                                           &                                                                                                                                                                                                                                                                   1                                                                                                                                                                                                   N                                                                                               $                                                                                                                                                                                                   &                                                                                                                                                           &                                           .                                                               )                                                                                                                                               '                                                           2                                                   )                                                   :                                                                                           '                                                                                                                                   2                                                                                                                                                                                   '                       2                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                       5                                                                                                                                                                                                                                                                                                        
                          )                                                                               .                               &                                                                                           &                                                                                                                                       &                                                                                                                                                                   &                                                                           &                                               (                                                               2                                                           )                                                                                                                                           &                                                                                                                                                                                                                                                                                                                                                       4                                           .                                                       )                                                                                                                                                                                                                              $                                                                               Z                                                                                                                                                                               &                                                           '                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                   &                                                           '                                                                               &                                                       .                                           '                                                                                                                                                   3                                               .                                                                                                                                                                                                                                                                                               2                                                                                               '                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                   )                                                                                       '                                   3                                                                                                                               2                                                                                                                                                                                                                                                                                               :                                                           &                                                                                                                       )




                                                                                                                                                                                                                                                                                                                      !




                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                      I                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                     I                                                                                                                                                                                                                           5                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                          
                          )                                                                                           &                                                                                                                                                                                                                                                                                                                                                                                                      .                           &                                                                                                                                                                                                   &                                                                                                               '                                                                                                                                                                                                       .                                           .                                                                                                       &                                               .                                                                                                       '                                                                               .                                                   &                                                                                                       )                                                       .                                                                                                                       '                                                                       :                                                                                                                                                                                                                                                                                                                                       )                                                                                                                   4                                                                                               .                                                                                                                                                                                                                       2                                                                                                                                                                               '                                                               2                                           &                                                                                                                                                                                                                                                                                                                                                                           )                                                                                                                       .                                                   &                                                                                           &                                                                                                                           &                                                                                                                                                                                                   1                                                                                                                                                                                                                                                                           '                                                                                                                                                                                                                                                                                               2                                                                                                                                           )




  !                                                                                                                                                                                                                                                                                                                                                                                   "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                              *                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J                                                                                                                                                                                                                                                                                                                                                                                                                             S                                                                                                                                                                                                                                              *
          &                                               &                               (                                                       2                                                       )                                                                                                                                                                                                           &                                               4                               4                                   )                                               .                                                           '                                                                               :                                                                                               &                                                           .                                               &                                                                                                                                                                                                                                                                                                                                           &                                                                                                                                   )                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                          .                                                           &                                                                                                                                                                                                                           &                                                                                                                                                               3                                                               .                                                                                                                                                                                                                                                                   2                                                                       &                                                                                                                                                                                                                                                                               1                                                                                                                                                   N                                                                               $                                                                                                                                                                                                   &                                                                                                                                   &                                               .                                                                   )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                      F                                                   X                                                       K                                                                                                                                                                                                                                                                                                                                                                                 *                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             S                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         )                                                                                                                                                                                                                                                                                                                     .                                                   &                                                                                                                                                                                                                   &                                                                                                                               2                                                               .                                       )                                                               3                                                                                                                                           2                                                                   )                                                                               3                                                                                                                                                                   2                                                                   &                                                                                                                                                                                                                                                               1                                                                                                                                                           N                                                                                           $                                                                                                                                                                                                                                           &                                                                                                                                       &                                       .                                                                               )                                                                                                                                                   :                                                                                                                           '                                                                                                                                                                                               2                                                       &                                           .                                                                           .                                                       )                                                           )                                                                                                                                                                   :                                                                                                                       2                                                   2                               &                                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J                                                                               X
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 26 of 32 PageID 196




                                                                                                                                                                                       5                                                                                                          5                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                          *                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                      /                                                                                                                                 *
          &                                                                                                                   '                                                                                           )                                                                                                               2                                                                  :                                                       2                                           )                                                                                                                                               )                                                                                           4                                                                                   .                                                                                                                       '                                                                                                               2                                                                                                                                                                                                                                                                      .                                   &                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                       )                                                                                                                                               .                               &                                                                                                               &                                                                                                                       &                                                                                                                                                                               &                                                               &                                                   (                                   2                                           )                                                                           &                                                                                                                                                                                                                                                           4                                       .                           )                                                                                                                                                                                                  $                                           Z                                                                                                                   &                                                   '                                                                                                                                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
          &                   '                                       &                                   .                               '                                                                       2                                           &                                                                                           )                           .                                                                                                                                                                                                                       1                                                                                   )                                                                       2                                                                   &                                                       .                                                                                                                                                                                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                  F                                   X                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                          /                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                          *                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                   5                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                      *                                                                                   *                                                      *                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '                                           3                                                                                                                                                                                                                              2                                                           &                                                                                                          $                                                                       Z                                                                                                                                                                       &                                           '                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                       &                                                           '                                                                           &                                                       .                                               '                                                                                                                                                                                                                                                                                                                           )                                                                                                                                                       )                                                                                                       )                                                                                                           2                                       &                                                                                                       )                                               .                           .                                   &                                                                                                                                                                               )                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                       )




                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
      (               .               )                           (                                   &                                               .                                               1                                                                                                                                       &                                                                               (                                                                                                                   )                                                                                                                       )                                                                                                                                                                                                                                                                                                                                                                                  .                                       &                                                                                                                                                                                               &                                                                                                              &                                                                                                                       2                                                               &                                               .                                                                       3                                                           '                                                                                                                                                                                                                                                                           2                                                                   &                                                                                                                           (                                                                                                           .                                                                                                                   &                                                                                                                                                                                                                                               &                                       .                                                           )                                                                                                                                           )                                               .                                               0                                                           1                                                                                                           &                                                   &                                               (                                           2                                               )                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                  F                                   X                                   J                                                                                                                                                                                                                                                                                                                               e                                                                                                                                                                                                                                                      F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                               2                                           &                                                                                                                               3                                                                                           &                                                                                                                                                                                                                                                              &                                                                                                               &                                                       .                                                                                                       '                                                                           (                                                                                                               .                                                                                                                       )                                                           4                                                                                                                                       )                                                                                                                                                                                                                                                       3                                                                                                                                                                                                                                                   2                                                                                       .                                                                   '                                   '                                                                                                           &                                                                                                                                               )                                   4                                                                                                                          .                               &                                                                                                                                                                       &                                                                                                                                                                               .                           &                                           '                               (                               )                                                                                                       '                                       &                                                                           )                                   2                                   &                                   .




                                                                                                                                                                                                                                                                                                                                      "




      5                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                             I                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                               *
                  2                                                                                                   &                                                                                                                   &                                                                               )                                                               2                                       &                                                                                               0                                                       3                                                   '                                   &                                                                   '                                               2                                                               &                                                                               '                                       3                                                   4                           4                                           &                                                       .                                   &                                                                                                                                                                                           '                                                                                                                                               .                                                       &                                                       '                                   3                                                                                                                                                                       )                                                       4                                                                                                                                                              &                                           4                                           &                                                                                                                                                                                                                                                                               '                                                                                                                                                                                                                                               )                                                                       '                                                   2                                                   &                               .                                   &                                                                                                                                                                                                                                           &                                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                     t                           }                                                                                  y                           t                                                                                                                                                            }                                                                          {                                                      }                                                                                                                                                                                     }                                                                                       x                                                                                                                                                                                                                                             }                                                                                                                                                                                                                             {                                                           }                                                   ~                                                          }                                                                               x                                                           t                                                                                                                                                                                                                         x                                                                                                                                                     t                                                                                                                              }                                                   




                                                                                                                                                                                                                  F                                   X                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                 *
                                                                                                                                                                                                                                                                                          M                                                                                                                                                                                                  .                           &                                                                                                                                                                                       &                                                                                                                                                       )                                                                                                                                                                                                                               3                                                           &                                                       '                                                                                                                   )                                                                                                               '                                               3                                                   4                                                       4                                   &                                               .                                                                                                   4                                                   .                                       )                                                                                                                                                                                                       &                                                                                                                                       .                                       &                                                                                                                       &                                                                                       '                                   :                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       )                                       '                                                   '                                                                   )                                           4                                                                       '                                                   .                                   &                                                                                                                                                   2




                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                  )                           0                                                                                                                                       1                                                                                                                                                       2                           &                               .                                                   .                                                                                                                           2                                                                                                                   2                                                                                                                                                                                                                                                                                                               '                                                                                                                                                                                   .                           &                                                   '                                           3                                                                                                                                                                           )                                               4                                                                                                                                                           &                                                                                                                                                       (                                                           3                                                                                                                                                                                                       3                                                       .                                               &                                                                                                                                              )                                                                                                                               (                                       .                               )                                                                                                                                       '                                                                                                                                                                                   2                                               &                                               .                                                                                                               0                                                                                                                                               1                                                                                                       )                                                                   (                                                                                                                       1                                                                                           &                                                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                            *                                           5                                                                                                                                                                                                                /                                                                                          /                                                                                                                                                                                5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /
                                                                                                                                                                          3                                       '                                                                                                                                                       '                                                                                                                                           4                                                                                                                                                                                                                                                                           (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                       '                                                           3                                                           4                                   4                           &                                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          D                                                   >                                                   h                                               <                                                                                                                                                      ^                                   ;                                                               D                           ¡
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¢                                                                                                                                          ;                                                           <                                       <                                           ?                                           >                                                   `                                                       £




                                                                                                                                                                                                                  F                                   X                                   X                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                  F                                                                                   F                                   X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                           &                                                                                                                                                                                   &                                                                                               .                                           &                                                   (                                                   &                                                                                                                           '                                                                                                                                                                                                                                                                                                               .                       &                                                                                                                                                                                                                                       &                                                                                                       &                                                               '                                                                                           (                                                                                                                   .                                                                                                                                                           .                                                                                   (                                                   2                                                   '                                                                                                                                                                                                                                                       M                                                                           )                                           4                                                                                   2                                                                       '                                                                                                                                      &                                                                                                                                                                                                                                                                                                                                           '                                                                                               4                                                                       4                               3                                                                           1                                           '                           &




                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                         
      4       )                       .                                   2                                                                   2                                   &                                   .                           &




                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                  F                                   X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                       *
                                                                                                                                                                                                                                                                                          N                                                                                                                                                                                                                                                              .                                           &                                           Y                                                   3                                                                       .                                                                                                                                                                                                                                                                                                                  .                                   &                                                                                                                                                                                               &                                                                                                                                               )                                                                                                           3                                                                                                                                                                               &                                                               .                                                                                                   )                                                                                                                                                                                   &                                                                                                                                           (                                                           3                                                                                                                                                   3                                                   .                               &                                                                                       0                                                                   )                                       )                                                                                                                                                       &                                   '                                                                                                                                                                                                                                                              #                                                                                       $                                                                                                                                                                                                                                                              &                                                                                                                   &                                                                                               )




                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                               5                                               H                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                          3                           '                           &                                                                                                      )                                   .                                                                   :                                                                           '                                                               :                                                                                                                                                                                                   )                                                                                                                                       1                                                                                                                           3                                                                                                                                                                                                                                                                                                                                           4                                   3                                                                                                                                               )                                                               4                                                                                                                                                                                                           3                                                       '                                                                                                                                                                                                                                                                                                  )                                                           .                                                                                               .                                   &                                                                                                                                                       &                                                       '                                       '                                                                                                                                                                                                                                                                   3                                       '                                                                                                                                                                                                                                  2                                                                                                   .                                                                                                   4                                   3                                                                                                                   )                               .                                                                           )                                                       4                           4                       &                                                       '                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                         5                                                                                                                                 5                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                         /                                                                                                                                                                                                                                           
      (               2                           1                           '                                                                                                                                                                                                                               )                                                                                                                                                                                                                               :                                                                                                                                       2                                                                                                                                                                                      .                                       &                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  &                                                                                                                                                                       &                                                                                                                                                                                                                       )                                                                                                               (                                                                                                                                                                                               &                                                                                                              )                                       .                                                                                   :                                                                                                               '                                                                               3                                                                                                                                                                                                                                                               4                                   3                                                                                                                           )                                               4                                                                       (                                                                                                                                                                                                                                                                                                                                                  )                               .                                               :                                                                       '




                                  5                       H                                                                                                                                                                                                                                                                                                                                                  5                                                                                                 /                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                       5                                                                                                                                                                                                                                 5
      .       &                                                                                                               &                                   '                           '                                                                                                                                   (                                                                                                                                                                                                                                                                                                                                                                     .                                   &                                                                                                                                                                                                   &                                                                                                                                                                                                                                                   (                                                   (                                                   .                           &                                                               2                                               &                                                                                                                   '                                                                                           )                                                                                                                                                       )                                                           4                                                                   '                                                   3                                                                                                               2                                                                                                                                       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                  F                                   X                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                   *                                                                                                                                                                                                                             /                                                                                       *                                                                                                                                                      5                                                                                                                                             /                                                                                                                                             *                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                                                                                                          P                                                                                                                                                                                                      '                                                                                                                                                                           &                                                                                                   &                                                                                                                                                                                               0                                                   )                                                                                                               &                                                                                                                                                                                                                                  (                                               &                                                           .                                                   4                           )                                                                   .                                                                                                                                                                                                                                                                                                                                                                      )                                                   .                                                                                                               &                                       .                                                                                                                                                                                                                                                                                                  .                               &                                                                                                                                                                                                                                                                                                                                                                                                           0                                       &                                                                                                                                                                                                   .                                               &                           '                                   (                                                   )                                                                               '                                                           0                                                                               &                                                       4                           )                       .                                                   2                                   &




                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                  /                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                     5                                                                                                                       
                      &                                                                       (                                                   3                                                                                                                                   3                                       .                           &                                                           0                                                       )                                                   )                                                                                                                                                                                               &                                   '                                                                                                                                                           )                                                                                                                                                                                                                                      .                                       &                                                                                                                                                                                                   &                                                                                                                                      #                                                                                                                           $                                                                                                                                                                                                                                  &                                                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                       2                                                                                               .                                                                                                                   4                   3                                                                                                                                                                                                                                                                                       )                                                       4                           4                               &                                                                                                   '                                                                                                           &                                                                                                                   )                                                                                                                                                                                                                                                       :                                                                           2




      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                 /                                               
                         .                       &                                                                                                                                   &




                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                  F                                   X                                   L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                       *                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '                                                                                                                                                   .                       &                                                   '                       3                                                                                                                                                                                                                                                                 .                                   &                                                                                                                                                                                                           &                                                                   '                                               3                                                   4                                       4                                                   &                                                   .                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   &                                               '                                                                                                                                                                                                                                                                                                                                                                                                                       )                                               3                                                                                                                                                               )                                                           0                                               &                                                                                                               &                                                               &                                                       .                                                                                                                                                                                   &                                                                                                                                                                                                               .




                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          N
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 27 of 32 PageID 197




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ?                               C                                       @                                                   E                                                                   m                                                                                                                                                      ^                       ;                                                   D                       ¡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¢                                                  E                                           <                               ?                                               E                                       <                                       D                           @                               E                                               ;                                               ^                                                              E                                           A                                   ^                   D                                   C                               <                               D                               @                                                       E                                                                   @                                                           A                                                                                                                          ¡                                                                                       @                                                   <                           D                       @                                   E                                               ;                                       ^                                                                                                       D                       h                                       <                           >                                       ?                           h                           h                               £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,




                                                                                                                              F                       X                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                      F                                                                   F                                   X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                
                                                                                                                                                                              O                                                                                              .                       &                                                                                                                   &                                                                                   .                   &                                               (                                       &                                                                                                           '                                                                                                                                                                                                                       .                                       &                                                                                                                                           &                                                                                   &                                           '                                                                                       (                                                                                           .                                                                                                                               .                                                                                   (                                           2                                                       '                                                                                                                                                                                                                       M                                                                       )                                           4                                                                                       2                                                       '                                                                                                  &                                                                                                                                                                                                                                           '                                           4                                                   4                   3                                                                   1                                   '               &




                                                                                                                                                                                                      "




                                                                                                                                                                                         
  4   )                       .                   2                                       2                       &               .               &




                                                                                                                                                                                                                      "




                                                                                                                              F                       X                       \                                                                                                                                                                                                                                                                                                                  /                                                                                          /                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                               5                                                                                                                  *                                                                               5                                                                                                                                                                                                                                                                          *                                                                                                                                                                                                                      /                       
                                                                                                                                                                                                                                                          #                                   $                                                                                                          &                                                                                                                                                                                                                           &                                                                                                                                                                                               &                                                                                                   .                               &                                                                                           &                                                                                                                                                                                                                               )                                                       3                                                                       .                                                                                                                                   &                                           )                                                           3                                   '                                                                                                           )                                                                                                                       3                                                                                                                                                   )                                           :                                                                                               .                                                   '                                                                                          .                           &                                                                                                                   &




                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                              F                                               K                                                                                                                                                                                                                                                                                                      5                                                                                                       *                                                                                                                                                           5                           H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                      N                                                                                                   #                                   $                                                                                                                                                                                                                                                  &                                                                                                                           .                           &                                                                                                                                                       &                               '                           '                                                               1                                                                           )                                       .                                                                                       :                                                                                                                       2                                                                                                                                           2                                       &                                                                                                                                                                                                           &                                                                                                                                                                                   )                                                                                                                                                           3                                               '                                       &                                                                                                                          .               &                                                                                                                           &                                                               '                   &                                                                   &                       .                       &                               &                                                                                           )                                                               )




                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




  *               
                          '                           .               &                           '       '




                                                                                                                              "




                                                                                                                              F                                                   F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                       
                                                                                                                                                      N                                                                                                                              '                                                                                   .                   &                                           '                                   3                                                                                                                                                                                                 .                           &                                                                                                                                                           &                                           '                                   3                                                   4               4                           &                       .                                       &                                                                                                               '                                   &                                                                                                           &                           .                                   &                                                                               &                                                                                                                           )                                                                                                       )                                                                                                                                                                                                                                   '                                               .                                   &                                       '                                       '




                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                              F                                               J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                              *                                                                   *                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                *                                                                                                                                                                        
                                                                                                                                                      N                                                                                                                              '                                                                                   .                   &                                           '                                   3                                                                                                                                                                                                 .                           &                                                                                                                                                           &                                           '                                   3                                                   4                   4                       &                           .                                   &                                                                                                                                                                                                                                                                                                                                                                                       &                                                   '                                                                                                                                                                                                                                                                                                                                                                                       )                                       3                                                                                                                                                           )                                                           0                               &                                                                                   &                                                   &                                   .                                                                                                                           &                                                                                                                                   .




                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     B                                                   D                               >                                               m                                                                                                                                          ^                                       ;                                           D                                   ¡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¢                                                                                              ?                                           _                                                           ^               D                           _                                                           ?                                           E                                               C                                                       ?                                       £




                                                                                                                              F                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                      F                                                                   F                                   X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                
                                                                                                                                                      N                       M                                                                                              .                       &                                                                                                                   &                                                                                   .                   &                                               (                                       &                                                                                                           '                                                                                                                                                                                                                       .                                       &                                                                                                                                           &                                                                                   &                                           '                                                                                       (                                                                                           .                                                                                                                               .                                                                                   (                                           2                                                       '                                                                                                                                                                                                                       M                                                                       )                                           4                                                                                       2                                                       '                                                                                                  &                                                                                                                                                                                                                                           '                                           4                                                   4                   3                                                                   1                                   '               &




                                                                                                                                                                                                      "




                                                                                                                                                                                         
  4   )                       .                   2                                       2                       &               .               &




                                                                                                                                                                                                                      "




                                                                                                                              F                                               X                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                               
                                                                                                                                                      N                                                                                                   #                                   $                                                                                                          )                                                       :                                                           &                                                                                                                                                                                                                       3                                                               1                                                           )                           4                                                                   )                                   .                                                                                                                                                                               .                           1                                                                                                                                                                   .                                   &                                                                                                       )                                                                                                                                              .                       &                                                                                                                                                       &




                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                              F                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                       *                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5
                                                                                                                                                      N                       N                                                                           #                                   $                                                                                                                      0                                                   .                           &                                                                                                                   2                                   &                                                                                                                                                                                           '                                                                                       3                                                                       1                                                                   )                                               4                                                                                                                                                               .                                   &                                                                                                   )                                                                                                                                                                          .                               &                                                                                                                                                                   &                                                                   0                                       1                                                                       4                                                                                                                                                                                                                                                                                                                   &                           Y                                       3                                                                                       &                                                   1                                                                   )                                               (               .               )                                                               &                                                                                               2                   &




                                                                                                                                                                                                      "




                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                              5                                                                                                         /                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                 /                                                                                                      *
  :                   &                           4                                               .   &                                                                                                                   '                   4                   &                               1                                                   )                               4                                                                                                                          .                       &                                                                                                                                                       &                                                                                      4                                   )                                               .                                                                                                                                                                                                                                              .                               &                                                                                                                                                                   &                                                                                                           )                                                                               3                                                                                                                                                               &                               .                                                                                       )                                                                                                       &                                                                                               (                                           3                                                                                                                                                           3                               .                           &                                       0                                                           )                                       )                                                                                                       &                               '                                                                                                                       3                                                                                                   &                               .                               2                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                      /                   S                                                           /                                                                          
                                                                                                                    )                   (                                                                                                       .               )                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                              F                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                       *                                                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *
                                                                                                                                                      N                       P                                                                           #                                   $                                                                                                                              0                                                   .                       &                                                                                                                       2                                       &                                                                                                                                                                                   '                                                                                                               3                                                       1                                                                       )                                                   4                                                                                                                                                                       .                                   &                                                                                                               )                                                                                                                                                                              .                           &                                                                                                                                                           &                                                                   0                                       1                                                                           4                                                                                                                                                                                                                                                                                                                       &                               Y                                           3                                                                       &                                                   1                                                                   )                                                                   .




                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                      *                                                                                                                                                                             /
  '       3                       (           &                           .                                               '               &                                                                   '                   &                                       (                                                       )                           1                           &                                           &                                                   '                                                                                                                                                                                                           )                                                                       2                                                   &                                   .                                   .                                   &                                           (                                   .                           &                       '                                               &                                                                                                                                                                                                                                                                       &                                       '                                                                               :                                                                       2                                                   )                                                                                                                                                                                                                                                                                                                               '                                               &                                       .                                                                                                           &                                                                                           (                               3                                                                                                                           3                               .                   &                                                   0                                                   )                               )                                                                       &                                   '                                                                                                                       )




                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                              5                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                           /                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                 /                                                                                                          *
  (               .           )                               &                                                                               2                           &                                       :                   &                       4                                   .                       &                                                                                                                                                                                                           '                                                                           4                                   &                                                                   1                                                                       )                                           4                                                                   2                                                   &                                                                                                                       2                                                                               &                                                           &                                           '                                                                               3                                                                                                                                                   &                                                   .                                                                                   )                                                                                                                                                                                                                                           &                                                                                                       (                                   3                                                                                                                                               3                                           .                       &                                                   0                                                       )                                   )                                                                                                               &                               '                                                                                                                       3                                                                                                   &                               .                                   2                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                      /                   S                                                           /                                                                          
                                                                                                                    )                   (                                                                                                       .               )                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                              F                                               L                                                                                                                                                                                                                                   I                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                          5                                                                                                                                                                                          *                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                        /                                                                                                                                                                                            
                                                                                                                                                      N                                                                                                           #                                               $                                                                                                                          '                                                                       0                                           .                                       &                                                                                                                       2                               &                                           '                                                                   )                           4                                                                                                                               '                                                                                                           3                                                                       1                                                                                                   )                                                       4                                                                                                                                                                   .                               &                                                                                                                                                                                   3                                               '                           &                                                                                                                                                              .                                   &                                                                                                                                                   &                                                                               )                                                               '                                   3                                       4                       4               &                           .                                                                                                                                                                                                       &                                   '




                                                                                                                                                                                                      "




                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                        
                                          )                       3                                                                                       )                                       0                   &                               &                           &                           .                                                                                                                                               &                                                                                                                                                                                                                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      P
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 28 of 32 PageID 198




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      @                                                       =                                                               >                                                   <                                   B                                                                                                                                                                                  ^                               ;                                                               D                                           ¡
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¢                                                                                                              >                                                           ?                                                   ;                                                       C                                                           B                                                                                   @                                               A                                                                                                                                                                      @                                                               E                                                                       <                                                   >                                               ;                                                       C                                           <                                       £




                                                                                                                                                                          F                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                          F                                                                                               F                                           X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                          N                                       O                                                                                                                                                                                                          .                                       &                                                                                                                                                                                       &                                                                                           .                               &                                               (                                                           &                                                                                                                                       '                                                                                                                                                                                                                                                                                                                           .                   &                                                                                                                                                                                                                       &                                                                                                           &                                                   '                                                                                   (                                                                                                                       .                                                                                                                                                       .                                                                                                       (                                                       2                                                       '                                                                                                                                                                                                                                                                                               M                                                                               )                                               4                                                                               2                                                                       '                                                                                                                          &                                                                                                                                                                                                                                                                                   '                                                                           4                                               4                       3                                                                               1                                                           '                       &




                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                 
  4       )                   .                                   2                                               2                               &                           .                       &




                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                          F                                                                       \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  H                                                                                                                                                                                         5                                                                                                                                              *                                                                                                                                                         /                                                                                                                                                                                       5                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                              *
                                                                                                                                                                                                          N                                                                                                                                                                                       $                                                   2                                                       &                                                                       #                                                                                                               $                                                                                                                                                                                                                                         3                                                                                               &                                                       0                                                       )                                                               )                                                                                                                                                                                                                                                                                                                                              3                                                                                                                                                                                                                                                                                                       '                                               3                                                                                                                                                                   &                                                               '                                           '                                               )                                                               .                                                                                                                       &                                                       .                       '                                                                                   )                                                                                                   '                                                                                                                                                                                                                          )                                                                                   2                                       &                           .                                                                                                                                                                                           &                           .                               '                                                                                                                                       )                           .                           (                                   )                                       .                                                                       &




                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                     *                                                                                                                                             /                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                            *
      2                   &                       .                   &                                                                                                                                      '                                                                                                                                                                                                                                                                                                                  0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   &                                                                                                                           4                               )                                                                       .                                                               &                                                                                                       0                                                                                       &                                                                                                                                           )                                                                                                                                               .                                                                                                                                                                                                               0                                                           &                                                                                                           :                                                                           &                                                           &                                                                                                                                                                                                      .                           &                                                                                                                                                               &                                                                                                                                                                                                           #                                                                           $                                                   




                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                          F                                                                       K                                                                                                                                                                                                                                                                                                                                           S                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    H                                                   
                                                                                                                                                                                                          P                                                                                                                                                                                       $                                                   2                                                       &                                                                                                                                       .                                                   )                                                                                                       .                                                                                                                                                                                                                                                                           &                                                                                                                                                              2                                                           &                                                                                               &                                                   .                                                                                                                           '                                                                                               )                                                       4                                                                           :                                                                               2                                                                                                                                                   2                                                                                                                                                               .                                           &                                                                                                                                                                                                                               )                                           .                                                   (                                               )                                           .                                                                                                       &                                                                                                                                                                                                       )                                                                                       2                                           &                                                       #                                                                           $                                                                                                                                                                     3                                                       &                               0                                   )                                   )




                                                                                                                                                                                                                                                                                              "




                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                      F                                                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      S                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5
                 &                                                                               )                                                                                                                                                                                                                                                               M                                                               0                                                                                                              '                                                                                                                                                           &                                               '                                                                                                                                                                                                                                                                                                  .                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                       2                                                                                                                                                                                                                               2                                                       &                                                                                                                                                       (                                                       3                                                                           .                               (                                                               )                                                                   '                                               &                                                   8                                                                               )                                                           4                                                                                                       2                                       &                                                                                                                           .                   )                                                                                               .                                                                                                                                                                                                       &                                                                                   '                                                                               )                                                                                           (                                   .                           )                                                   &                                                                                                                                   2                   &




                                                                                                                                                                                                                                                                                  "                                                                       "                                                       "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           7




                                                                                                                                                                                                                  *                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                   
  2           &                                                                           2                                                                                                                                                                               .                                                                                   2                                                               '                                                       )                                                   4                                                                                               &                                                                                                                                                                                           '                                                                       (                                                                                                                                               1                                                   &                                                   .                                   '                                                                                                   (                                                                                               .                                                                                                                                                                           (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           )                                                                                                                               &                                                               .                               &                                                                                                                                                                                                                                                                  &                                                                                                                   '                                                       8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                   "




                                                                                                                                                                          F                                                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                           *                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                           5                                                                                                                  *                                                           5
                                                                                                                                                                                                          P                                                                                                                                                                                       #                                                                                       $                                                                                                                                                                                                                                                                                                                                              &                                           .                                                                                                                                                                                                       1                                                                                   0                                                                   .                                       &                                                                                                                                           2                                                       &                                                                                                                                                                                                                       '                                                                                                                       )                                                                                                                                                   .                                                                                                                                                                                                                           )                                                                   0                                                                                                                                                                                                                                                                                           )                                                                                                       '                                                                               )                                                                                                                              .                       &                                                                                                                                                           &                                                           0                                       1                                                       4                                                                                                                                                                                                                                   )                                                                                           )                                                                                                   3




                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                 /                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                              I                                                                                                                                                                                                                                                              *                                                                                                  5                                                                                                                                                                                         5                                                                                                                                                          *                                                                                                                                                                                                                                                                                H                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                           5
                                          2                               )                                   .           )                                   3                                                                               2                                                                                                                                                                                                           4                                                                                                                   .                                                                                                                                                                                                                       &                                                       '                                                                                                                                                                                                                                                                                       )                                                                                                                                                                       )                                               4                                                                                                                                                      .                               &                                                                                                                                                                                                                   &                                                                                       '                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                       )                                                                                                                                                                                                                                           )                                                                                                                                                                                                                                  )                                           :                                                                                                                                                                                                       1                                                               4                                                                                                                                                                                                                                                   )                                                           (                                       .                       )                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                         /                                                                                                                             *                                                                                                                                                                                                                   5                                                                                 /
                     .               &                                                                                                               &                                           4                                   .                       )                                                                                                           (                               2                                               1                                                       '                                                                                                                                                                                                                               2                                                                                                               .                                                                                                                                                   0                                                                   1                                                                                   4                                       )                                                                   .                                                                                                                                                                                                                                                       2                                                           &                                                           .                                                                                                       )                                                                                       3                                                                                                                                                                                       &                                               .                                                                                                           )                                                                                                                                                   &                                                                                                                                               (                                           3                                                                                                                                                                                       3                                       .                               &                                           0                                                                               )                                               )                                                                                                                               &                                       '                                                                                                                                                                                                                                                                                                       '                           3                       0                               G                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                             /                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                  *                                                                                          5                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                     .               &                                                                                                               &                                                                   )                                                   (                                               3                       0                                                                                                                                                               .                                                                                                                                                                                                       3                                                                                       &                                                                                                                                                                                                                                                                           2                                                       3                                                                                                                                                                                                                                                                                                                                                                   )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                          F                                                                       J                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                              /                                                                                                                                                                    5                                                                                                                                                                         *                                                                                                                                                            /                                                                                                                                                                                                                                             *                                                                                                  5
                                                                                                                                                                                                          P                                                                                                                                                                                                                                                  .                                       &                                                                                                                                                                                           &                                                                                   2                                                                                                   '                                                                                                                                                                                                                                       3                                                       .                                                   .                               &                                                                                                                                                                                                                                                                                                                                                                                                  :                                                                                                                                                                                                                                                                           )                                                                                                                                                                                                                                                                       3                                                                   &                                                                                                                               )                                                                                                                                                                                                                               3                                           .                                                                                  '                                                                                                                                                                               4                                                                                                                                                                                                                                                                                                                                                                                                                                   &                                                                                           '                                                                                                                                                                       .                   &




                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                                                                            
  .       &               '                   3                                                                                   )                               4                                               #                                                                   $                                                                                                                      '                                                           0                                               .                                               &                                                                                                                                               2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                   3                                                                                                                                                                                                       )                                                                                   0                                                           &                                                                                                                                                   &                                                                               &                                               .                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  D                                       A                                       <                               B                                                                                                                                                                                      ^                           ;                                                               D                                   ¡
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -




                                                                                                                                                                                                                                                                                                                                                                  ¢                                                                              >                                           ?                                       ;                                                               C                                           B                                                                               @                                                               A                                                                   <                               B                                                       ?                                                                                                                                  ¡                                                                                               ¤                                                                       ^                                       D                                   ?                                           m                                                                                                                                                          @                                                               ¥                                                           ?                                               E                                                                       ;                                                   E                                                               <                                                                       @                                                               A                                                                   ¦                                                                                                       @                                                               @                                               m                                                                                                                                                                   ;                                                               D                   <                                   B                                                                       ;                                               E                                                       m                                                                                                               ;                                           D                                   >                                                                                                               ?                                   ;                                       ^               D                       E                                       _                                       £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -                                                                                                                                                                                                                                                                                                                                                                                                                                   -                                                                                                                                                                                       ,




                                                                                                                                                                          F                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                          F                                                                                               F                                           X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                          P                                       M                                                                                                                                                                                                          .                                       &                                                                                                                                                                                       &                                                                                           .                               &                                               (                                                           &                                                                                                                                       '                                                                                                                                                                                                                                                                                                                           .                   &                                                                                                                                                                                                                       &                                                                                                           &                                                   '                                                                                   (                                                                                                                       .                                                                                                                                                       .                                                                                                       (                                                       2                                                       '                                                                                                                                                                                                                                                                                               M                                                                               )                                               4                                                                               2                                                                       '                                                                                                                          &                                                                                                                                                                                                                                                                                   '                                                                           4                                               4                       3                                                                               1                                                           '                       &




                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                 
  4       )                   .                                   2                                               2                               &                           .                       &




                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                          F                                                                       X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              H                                                                                                                                                                                                     5                                                                                                                                                      *                                                                                                                                                     /                                                                                                                                                                                                                                                                                                   S                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *
                                                                                                                                                                                                          P                                                                                                                                                                                       $                                                   2                                                       &                                                                                           #                                                                                                   $                                                                                                                                                                                                                                                                     3                                                                                               &                                                   0                                                   )                                                                   )                                                                                                                                                                                                                                                                                                                                                                  3                                                                                                                                                                                                                                                                                                                                                       2                                                       &                                                                                                                                                                                   .                                   )                                                                                                                           .                                                                                                                                                                                                                                                           &                                                                                                                                                                                           )                               .                                       (                                           )                                           .                                                                                       &                                                                                                                               2                                       &                           .                               &                                                                                                                                                      '                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                    *                                                                                     /                                                                                                                     *                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                    *
  0                                                                                                                                                                                                                                                                                                                               &                                                           4                           )                                           .                                                                                           &                                                                                       0                                                                                   &                                                                                                                               )                                                                                                                                                   .                                                                                                                                                                                                                       0                                                           &                                                                               :                                                               &                                                   &                                                                                                                                                                                                                          .                                               &                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                           #                                                                                                           $                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                          F                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                 5                                                                                                                                                          *                                                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                       5                                                                                                                                                                                                                                                                                                                                                                            /                                                                                   *
                                                                                                                                                                                                          P                                       N                                                                                                                                                                                                                                                                                                                                                              )                                                                                                                                       .                                                                                                                                                               '                                                                                                                                                                                                                                                                                                  3                                                                                                                                                                                                                                                                                                                       2                                                           &                                                                                                   #                                                                                                   $                                                                                                                                                                                                                                                                     3                                                                                                   &                                                           0                                                                   )                                                       )                                                                                                                                                                                                                                                                                  (                                               )                                               '                               &                                                                                                                                                                                                                                                                           (                                                                                           &                                                                                                                           )                                                                               &                                                                                                                                                               )                                       4                                                                                   )                               )




                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                  *                                                                                                                                                                         *                                                                                                                                                                                                                                   /
  4                                                       2                                                                                                                                                                           4                                                                               .                                                                   &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                          F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                          P                                       P                                                                                                                                               $                                                   2                                                       &                                                                                                                                                                                                       (                                                                                                               &                                                                                                                                                                                                   )                                                                                                                   &                                                                                                                                                                                                                                                                                               )                                                   4                                                                                                                                                   )                                                       )                                                                                                                                                       4                                                                                                                                                           2                                                                                                                                                                                                                                                                                                                                   4                                                                                                                           .                                                                                                                               &                                                                                                                                                                                                                                           .                                       &                                       Y                                               3                                                                       .               &                                                                                                           #                                                                       $                                                                                                                                                      )                                               2                                   )                                                                           )                                       .                                                           2                   &




                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  J                                                           L
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 29 of 32 PageID 199




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *
  .       &                                           '           )                                                                                                                           0                                                                           &                                                                           &                                                                                           (                                               &                                                                                                                                                                                                                                   )                                                                                                   '                                                                                                   )                                                       4                                                                                                           2                                                               &                                                                                               (                                                                                                               .                                                                                                                       &                                               '                                                                                                                                              )                                                                                   (                                                               .                                           )                                                                                                               &                                                                                                                                                                                                       2                                                                       &                                                                                               .                                                                                                                                                       2                                                                           '                                                                               )                                                           4                                                                                                                                                  .                                           &                                                                                                                                                                                               &                                                                                                           )                                                                       .                                           &                                                                                           &                                                                                                                       &                                                                                                   2                                                       &                                                                               0                                           &                                                                                           &                                       4                                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                          5                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                  *                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    H
  (               .           )                                   &                                                                                                                           )                                                                                               '                                                                                                                                                                                                                                                          3                                                                                                                                                                                                                                                                                               0                                                                   )                                                                                               2                                                                                                                                               2                                                           &                                                                                                       (                                                           .                                                       )                                                                                                       &                                                                                                                   3                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                       '                                               3                                                               0                                                               '                                                                                                                                                                                                                                                                                                                                               &                                                                                           (                                                               .                                   )                                                                                               &                                                                                                                                                                   )                                                                                                           '                                                                                          )                                                               4                                                                                               2                                                       &                                                                                   #                                                                                               $                                                                                                                                                                                                                                     3                                                               &                                                   0                                   )                               )                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                *                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                  )                                                                                                                                                                                                                                                                                                                                                                   .                                                       &                                           '                                       (                                           )                                                                                                                   '                                                               0                                                                                                       &                                                                                                                                                                                                                                                                                                       .                                                                                                                                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   &                                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                  F                                                                                       L                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      H
                                                                                                                                                                                                                                                  P                                                                                                                                                                                                                                                                                                                          .                           &                                                                                                                                                                                       &                                                                                                                                               )                                                                                                                                                       (                                                                                                                                       &                                                                                                                                           :                                                                                                                                                               2                                                                                                                                                                                                                                           )                                                               4                                                                               2                                                               &                                                           .                                                                   )                                                           0                                                                                                                                                                                                                                                                                                                                               )                                                                                                                       '                                                                   3                                                                                                                                                                               &                                                   .                                                                                       2                                                                   &                                                                           #                                                                                                   $                                                                                                                                                                                                                                 3                                                                                   &                                           0                                           )                                                       )




                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                  F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                   *                                                                                                                                                                                                                             *                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                   5                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                  P                                       O                                                                                                                                                                                                       #                                                                                                   $                                                                                                                                                                                                                                                                                                                                                                  &                                                           .                                                                                                                                                                                               1                                                                                                   0                                                               .                                                   &                                                                                                                                                       2                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                   &                                                                                                                                                                                                                                               '                                                                                   )                                           0                                                                                                                                                                                                                                                                                                       )                                                                                                                               '                                                                   3                                                                                                                                                               &                                                   .                                                                                                                   '                                                                                                                                                                                       (                                                                                                           &                                                                                                                                                           )                                                                                               &




                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                  /                                                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                           5                                                                                                                                                                                              *                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                         
  )               4                                                               )                                       )                                                                                                                               4                                                                                                                                   2                                                                                                           )                                                                                                                                                              .                               &                                                                                                                                                                                                       &                                                                                                   0                                                                   1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         4                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                               )                                                                                                                                                                                       3                                                                                                                                                                                                                                                                                                                                           2                                               )                                       .                                           )                                                                   3                                                                                                       2                                                                                                                                                                                                                                                                                       4                                                                                                           .                                                                                                                                                                                                                       &                               '                                                                                                                                                                                                                                           )                                                                                       )                               4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  T                                   §                                                           ¨                       V                                                               ©                                                                                                       ª                                                       «                                   T                                       ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                             /                                                                                                                      I                                                                                                                                                                                                          *                                                                                  5                                                                                                                                             5                                                                                                                                                          *                                                                                                                                                                                                                                                                                                                                                                H                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                 /
                     .               &                                                                                                                           &                                                                               '                                                                                                                                           &                                                                                                                                                                                                                                                                                                                           )                                                                                                                                                                                                                                                                               )                                                                                                                                                                                                                                                                                                                  )                                                           :                                                                                                                                                                                                                                                                                       1                                                                                               4                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                   (                                                           .                                               )                                                                                                   &                                                                                                                                                                                                                                                          .                                       &                                                                                                                                                                                                       &                                                                   4                                               .                                               )                                                                                                                                                           (                                           2                                                           1                                                       '                                                                                                                                                                                                                   2                                                                                       .                                                                                                                                       0                                                   1                                                                       4                           )                                                   .




                                                                                                                                                                                                                                                                                                                 *                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                              *                                                                              5                                                                                                                                                                                                                                                    *
  2               &               .                                                                               )                                                                                           3                                                                                                                                                       &                                   .                                                                               )                                                                                                                                                               &                                                                                                                                               (                                                   3                                                                                                                                                                                                                       3                                                       .                                               &                                                                                                                       0                                                                                               )                                                               )                                                                                                                                                                                                                               &                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '                                                   3                                                                   0                                                       G                                   &                                                                                                                                                                                                                                                                                                                                                                                                                              .                                       &                                                                                                                                                                                                       &                                                                                                                                   )                                                                                                           (                                                       3                                           0                                                                                                                                                                                                                               .                                                                                                                                                               3                                                                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                         5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         H
  2               3                                                                                                                                                                                                                                           )                                                                                                                                                               $                                                               2                                                                                       '                                                                                                   )                                                                                                                   '                                                                                                                                                   3                                                                                           &                                                                                                                                                                                                                                       0                                                           .                                               &                                                                                                                                                                               2                                                                                   )                                                       4                                                                                                       2                                                           &                                                                                                   &                                                                                                                       (                                                       .                                       &                                                       '                                               '                                                                                                                               &                                                           .                                                                                                                                   '                                                           )                                                                       4                                                                                                       2                                               &                                                                       #                                                                                                                           $                                                                                                                                                                                                                                     3                                                                                   &                                       0                                                       )                                           )




                                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                  F                                                                                       \                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                           *                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                            5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                    5                                                                                                                                                                                                                 *                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                     *                                                                                                              5
                                                                                                                                                                                                                                                  P                                                                                                                                                                                                                                                                                                                          .                           &                                                                                                                                                                                           &                                                                                       2                                                                                                                           '                                                                                                                                                                                                                                                           3                                                           .                                   .                                               &                                                                                                                                                                                                                                                                                                                                                                                                                      :                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                                                                                                                               3                                                                   &                                                                                                                           )                                                                                                                                                                                                                                                               3                                                       .                                                                                          '                                                                                                                                                                                                                                       4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   &                                                                                                                   '                                                                                                                                                                                                               .                           &




                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                
  .       &               '                   3                                                                                           )                                           4                                                               #                                                                                       $                                                                                                                                                                          '                                                               0                                               .                                   &                                                                                                                                               2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           )                                                                               3                                                                                                                                                                                                                               )                                                                                   0                                                   &                                                                                                                                                           &                                                                                               &                                                   .                                                                                                                                                                                                                                                   &                                                                                                                                                                                                                                                                                                               .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      D                                       ¬                                                                   <                                       B                                                                                                                                                                                          ^                                       ;                                                               D                                   ¡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¢                                           g                                                                               ?                                           >                                                   ¡                                                                                                   ;                                                           E                                                                           ?                                                       E                                                                           <                                                                                                              E                                                               ­                                                       =                                                                           E                                                                   C                                                   <                                   D                                   @                                                       E                                                                       £




                                                                                                                                                                                                  F                                               L                                       K                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                  F                                                                                                   F                                                       X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                           &                                                                                                                                                                                       &                                                                                               .                                                   &                                                   (                                                       &                                                                                                                                               '                                                                                                                                                                                                                                                                                                                                       .                                                   &                                                                                                                                                                                                       &                                                                                                                           &                                                       '                                                                                                   (                                                                                                                   .                                                                                                                                                                           .                                                                                               (                                                                       2                                               '                                                                                                                                                                                                                                                                                                                   M                                                                                               )                                                           4                                                                                                                           2                                                                                   '                                                                                                                                                          &                                                                                                                                                                                                                                                                                                                                                               '                                                                                                           4                                                                       4                           3                                                                                                       1                                                           '                       &




                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                                     
  4       )                   .                               2                                                       2                                   &                                           .                                       &




                                                                                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                                                  F                                               L                                               F                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                           &                                                                                                                                                                                       &                                                                                                                                       :                                                                                                                                                                                                                                                                                   '                                               3                                                       4                                       4                                               &                                                   .                                                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                                   .                                   &                                                               (                                                                                                       .                                                                                       0                                                                                           &                                                                                                                           2                                                                                                           .                                                                                                                                                                                                                           4                                                                                                                                                                  &                                               '                                       (                                               )                                                                                                                                               &                                                                                                                                                                                                               '                                                                                                           )




                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                 /                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *
  (               &               .                                                                                                                                                       &                                                                                                                                                       1                                                                   .                               &                                               '                                                                           .                                                                                                                                                       &                                                                                                                                       4                                                   .                                       )                                                                                                                                                                                       '                                               3                                                                   0                                               G                                       &                                                                                                                                                                                                                                                                                                                                                                                                                      .                                               &                                                                                                                                                                                                                                   &                                                                                                           )                                                                                                                                                                   &                                                                                                                                                                       (                                                   3                                                                                                                                                                                                           3                                                               .                                   &                                                                       0                                                                                   )                                                                   )                                                                                                                                                                   &                                           '                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "




                                                                                                                                                                                                  F                                               L                                       J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                           5                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                                   2                                                   &                                                                           (                                                   )                                                                                   &                                                                                                                                                                                                                                                                                                                                       (                                                               &                                           .                                                                                                                                                                                                                                                                           &                                                                                                                                                                                       2                                                                                                           .                                                                                                                                                                                                                                       )                                                                                                                                                                                          .                                       &                                                                                                                                                                                                                               &                                                                                                   4                           .                                           )                                                                                                                                                                                           0                                                       &                                                                                                                                                                                                                                       '                                           3                                                   0                                   G                                           &                                                                                                                                                                                                                                                                                                                       )                                                                                                                                       &                                                                                                                   (                                               3                                                                                                                                       3                               .                   &




                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
  0                       )                               )                                                                                                                   &                                           '                                                           '                                                                                                   '                                                               .                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                                                                                                                                                       4                                                                                           .                                                                   )                                                           3                                                                                                       :                                                                                                   &                                                                                                                                               2                                                       '                                                                                                                                       2                                                               &                                                                                                                                                                                                                               &                                   .                                                   &                                               '                                                                                   '                                                                       )                                               4                                                                                                                                                              &                                   '                                               (                                                   )                                                                                                                                                                   &                                                                                                                                                                                                           $                                                               2                                   &                                                                                                                                                       &                                               .                           &                                                                                                       2                       .                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                   *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                           *                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                     
      )                                   (                           &                                   .                       4                                   )                                           .                                                                                                                                                                                                                                                                   &                                                                                                                                               (                                           3                                                                                                                                                                                       3                                                                           .                                   &                                                                                                   0                                                                                           )                                                               )                                                                                                                                                                                                                                       .                                                                                                   :                                                                                                                       3                                                           (                                                   )                                                                                                                                                                                                                                                                      .                                       &                                                                                                                                                                                                                               &                                                                                                                                                                                                               3                                                           '                                           &                                                           '                                                                           2                                                                   &                                           .                                                                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                           &                                       1




                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                *                                           *                                                                                                  5                                                                                                                                          5                                                                                                                                                                                                                              
                                                                                                                                          '                                                                                   )                                                                                                                                               &                                   .                                                                                           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                  F                                               L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                     /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                          M                                                                                                                                                                                                       $                                                                   2                                                   &                                                                                           0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       )                                                           4                                                                                               (                                                               )                                                                                                   &                                                                                                                                                                                                                                                                                                                               2                                                                                                                           .                                                                                                                                   '                                                                                                           0                                                               &                                                                                                       :                                                                                           &                                           &                                                                                                                                                                                                                                                      .                                   &                                                                                                                                                                                           &                                                                                                                                                                                                                                                                                                                                               2                                                       &                                                                                                                                                      &                                           '                               (                                                   )                                                                                                                                                   &                                                                                                                                                               4                                                                                                   )                                   .           '




                                                                                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                             /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                                                                                                       
                     .               &                                                                                                                           &                                                                   )                                                                                               &                                               .                                                                                                                          &                                   '                                               (                                           )                                                                                                                                                                       &




                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                  F                                               L                                       X                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                 *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                           &                                                                                                                                                                                       &                                                                                                   2                                                                                                                           '                                                                                                                                                               )                                                                                                                                                                                                                                               &                                               Y                                                   3                                                                                                                                                           &                                                                                           .                                                   &                                                                                                                                                           &                                                                                                                       1                                                                                                                                                                                                                                                                                                                                                                   :                                                                                                                                                                                                                                                                                                                                                                                                               '                                                                                               (                                                               &                                                               .                                                                                                                                                                                                       &                                                                                                                                                                               (                                                       2                                                   1                                                   '                                                                                                                                                                                                                                                                                                   G                               3                                           .                               1




                                                                                                                                                                                                                                                                                                                                                          "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  O
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 30 of 32 PageID 200




  /                                                   *                                                                                                                                                                                      *                                                                                                                                                                                                                              5                                           H                                                                                                                                                                                                                                                                                                                       5                               
          .           )   '           '                                   '                   .       3                       (                           )                                                                                                                                           '                               &                                                   0                                                                                                                                                                                   '                                                               )                                                                           2                                                   &                                   .                                                                                                   .               &                       &                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                      F                   L                                                                                                                                                                              /                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                            H                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                               5                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5                                                                                                                                
                                                                                                              N                                                                                          .           &                                                                                                           &                                               2                                                                                   '                                                                                                                       &                                                                                           )                                                                                                   '                                       .                                                                               &                                                                                                                                                                                                       &                                                                                       2                                                           )                                                           )                                                                                                                                               )                                                                   4                                                               '                                                   3                                                                                                                                                       &                                           '                                       '                                                                       )                                                                                                                               2                                               &                                           .                                                                                                                                                                                                                       '




                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      g                       >                                   ;                               `                                           ?                                   >                                           A                                               @                                                               >                                                                                                                                                          ?                                                   ^                                   D                                   ?                                                       A




                                                                      F                   L                                                                                                                                                                              /                                                                                                                                                                                                                                                                                                                          5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                    /                   /
                                                                                                              P                                                                                          .           &                                                                                                           &                                                       .                           &                                       '                                           (                                           &                                                                                           4                                   3                                                                                                   1                                                       .                       &                               Y                               3                           &                                   '                                   '                                                                           2                                   &                                                                                   &                                                                                                                                       .                                           1                                                                                       )                                                                   4                                                                                                                                                                                                                                                                       .                                           0                                                                                                           .                                                                                                                                                                                       :                                                                                               .                                                                                                                                                               2                           &                           .                           4                   )           .          .




                                                                                                                                      "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                      /                                                          
      2           &               4       )                       )                   :                                                                       .           &                                       &                   4




                                                                                                                                                                                                                                                              +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                              &                                                                                   .                           1                                                                       )                                               4                                                                                                                                                                                           &                                           .                                                                                                                                                               &                                                                                                                                                      G                       3                                                                                                                                                                                               )                                                                                                                                                           .                                           &                                           '                                                                                       .                                                                                                                                                                                                                                                                                                                                                                                                                                          &                                               '                                       (                                                   )                                                                                                                               &                                                                                                                   4               .                       )




                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                     *                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                  *
                                                                                                                                                                                                                                              (                               &                               .                           4                       )                               .                                                                                                                                                                                                                                                                                                                                                                                                                                                           2                                   .                   &                                                               &                                                                                                                                                                                                                                                       )                                                                                                           (                                                       &                                                   .                                   4                                                   )                                               .                                                                                                                                                                                                                                                                                                                                       &                                                                                                                               (                                                           3                                                                                                                                                       3                                               .                               &                                                               0                                           )                           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                           
                                                                                                                                                                                                                                                          &                               '                                                                           )                                                                                                                                                                          .                               &                                                                                                                                                   &                                               ®




                                                                                                                                                                                                                                              *                                                                                                                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                              0                                                                                                                                                                                                                                                                           &                                       '                                                                                                                                                                                                                                                                                                                                                                                                               )                                   3                                                                                                                                   )                                                                       0                                                               &                                                                                                                                                               &                                                                                       &                                               .                                                                                                                                                                                                                           &                                                                                                                                                               0                                           1                                                                                                                                           2                                       &                                                                                                                                                                  .                               0                                                                       .                                                                                   )




                                                                                                                                                                                                  "




                                                                                                                                                                                                                                              S                                                                                                                                                                                                                                                                                                                      5                                                                                                  *                                                                                                                     /                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              *                                                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                                                                    /
                                                                                                                                                                                                                                                                                                                                                      &                                                                                                                                                                                                                                                                              3                                                                                                                                                                                                                                                                       )                                                                               (                                   &                                                                   '                                                                                   )                                                               .                                                       1                                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                   '                                   &                                               Y                                                   3                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                       '                   




                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                  *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                      *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *
                                                                                                                                                                                                                                                                                                                                                                                                                                                      )                                                                                                                                                                                                                                                                                                                                                                                                                       .                       0                                                           .                                                                                               )                                                                                                                                                                                                                                       )                                               '                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                               .                                                                                                                                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I                                                                                                                                                                                                                                                                                                     *
                                                                                                                                                                                                                                                                                                                      )                               .                                                                   &                                       1                                                   '                                                                                   4                               &                               &                                       '                                                       ®




                                                                                                                                                                              5                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                              *                                                                                                                                                                                                                                                                                                                                                                                                 *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *
                                                                                                                                                                                                                                              '                       3                                                                       2                                               )                                                                           2                                                       &                                   .                                                                                                                                                                                                           4                           3                           .                                               2                                   &                           .                       .                           &                                                                       &                               4                                                                                                   '                                                                                                                                       &                                           &                                                                                                                                                                   &                                                                                                                               G                                       3                                           '                                                                                                                                                                                                                                                                                   &                                                   Y                                                       3                                                                                                                           0                                                                       &                                               3                                                                                   &                   .




                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                  5                                                                                              5                                                                                                                                                                                                                                                                                                    5
                                                                                                                                                                                                                                                          2                                   &                                                                                                               .                                                                           3                                                                                                               '                                                                                                                                                                                       &                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                             *                                                                                                                                                               H                                                                                                                                                                                                                                                                                                                                                                                   H
                             &                                                                          &               :                           i                           )           .                                                                                                                         &                               :                                                                                   i                                                                   )                                           .




                                                          +




                                                                                  e                                                              J               X                                   J                       K                       F
                                                                                                  3                               1                                                                                                                                                  O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      V                                   ¨                               V                                                   ©                                                                                       ²                                                                   U                                                                   ³                                                           T                               §                                                                                                                                               V                                                   ©                       µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¯                           °                                                                           ±                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¯                                       ´




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      &                                                                                               &                                               .                                                                                                                                                                                                                                                                                                                                                                                     '                               0                                                   &                                           .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              K                                                                                                   S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  O                                                                                                                                                                                                                                                                                           &                                                                                                                                                                                      .                                   &                                                       &                                                                                                                          M                                                   M                                           ¶                       ·                                                   Z                                                                                           )                                               )                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   H                                                                                   F                                   K                                           K                                       K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     &                                               :                                                                                               i                                                                                       )                                                       .                                                                                                                                                                                                                                             &                                                   :                                                                                               i                                                                                   )                                       .                                                                                                                                                                                                                                                                                               N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    X                                                                                                                                                                                                                       L                                                       X                                                                                           K                                           K                                                                                   K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                               &                                                                                                       &                                   (                                                       2                                                   )                                                                                                                               &                                                                                                                                                       P                                                                                                       P                                                       9                                                       M                                                                                                                                                                                                                                                                                               M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               X                                                                                                                                                                                                                                                                                                                                                                       K                                                   J                                                   K                               J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Z                                                                                                                                                                           '                                                                                                                                                                                                                                               &                                                                                                                                                       P                                                                                                           P                                           9                                                               M                                                           N                                       N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                                                                                         /                                           ¸                                                                                                                                                                                                           /                                                                                                                                                                                                                                 5                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                                                                                                                                                                                                           '                                           0                                                   &                                                   .                                                                                                                                                                                                                                   (                                       .                                                                                                                                                                       :                                                                                                                                                   )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¹




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¨                                       ¨                                   º                                                       ©                               §                                                               V                                               »                                                                                                                                                                               º                                                               ©                                                               ½                                                                   «                                   ª                                               T                           ¾                                                                       ª                                                   §                                               ¨                                           ¿                                                                               ª                                                   À                                           T                                       º                       §                                               Á                               ©           V           §       µ       «   V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¯                                           ¼                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          J                                                               \
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 31 of 32 PageID 201
Case 8:21-cv-01069-VMC-JSS Document 1-4 Filed 05/04/21 Page 32 of 32 PageID 202
